EXHIBIT 10.1

 

Portions hereof have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 406 of the Securities Act of 1993, as amended.

 

AMENDED AND RESTATED DISTRIBUTION COORDINATION AGREEMENT

 

This AMENDED AND RESTATED DISTRIBUTION COORDINATION AGREEMENT (this “Agreement”)
is entered into as of June 12, 2015 (the “Effective Date”) between MONSTER
ENERGY COMPANY (formerly known as Hansen Beverage Company) (“MEC”) and THE
COCA-COLA COMPANY, a Delaware corporation (“KO”).  This Agreement amends and
restates in its entirety that certain Monster Energy Distribution Coordination
Agreement between MEC and KO as of October 3, 2008 (the “Original Agreement”). 
Capitalized terms not otherwise defined in this Agreement shall have the meaning
defined in the Recitals below.

 

Recitals.  This Agreement is made with reference to the following recitals of
essential facts:

 

1.                                    MEC and KO (each, a “Party” and
collectively, the “Parties”), and their respective Affiliates (as defined
below), are both engaged in the manufacture and sale of beverages. For purposes
of this Agreement, “Affiliate” shall have the meaning ascribed to such term in
the Transaction Agreement (as defined below).

 

2.                                    Prior to the execution of this Agreement,
(i) Company (as defined in the Transaction Agreement), Parent (as defined in the
Transaction Agreement) and NewCo (as defined in the Transaction Agreement)
entered into the Asset Transfer Agreement (as defined below), pursuant to which
Parent agreed to transfer to NewCo or one or more of NewCo’s designated
Subsidiaries the KO Energy Assets (as defined in the Asset Transfer Agreement)
and to assume the Assumed KO Energy Liabilities (as defined in the Asset
Transfer Agreement) and Company agreed to sell to Parent or one or more of
Parent’s designated Subsidiaries the Monster Non-Energy Assets (as defined in
the Asset Transfer Agreement) and Parent agreed to assume the Assumed Monster
Non-Energy Liabilities (as defined in the Asset Transfer Agreement) (the “Asset
Transfer Agreement”) and (ii) Company, NewCo, Merger Sub (as defined in the
Transaction Agreement) and Purchaser (as defined in the Transaction Agreement)
entered into the Transaction Agreement, pursuant to which (a) Company
reorganizes into a new holding company structure by merging Merger Sub with and
into Company, with Company surviving as the wholly-owned subsidiary of NewCo,
(b) upon the effective time of the merger, each outstanding share of Company’s
common stock converts into one share of NewCo’s common stock (“NewCo Common
Stock”) and (c) immediately after the effective time of the merger, Purchaser
purchases from NewCo a number of newly issued shares of NewCo Common Stock
representing one share less than 16.666% of the total number of then issued and
outstanding shares of NewCo Common Stock measured on a post-issuance basis (the
“Transaction Agreement”), each as more fully described therein.  As a condition
to consummating the transactions contemplated by the Asset Transfer Agreement
and the Transaction Agreement, the Parties have agreed to enter into,
simultaneously with consummation of the transactions

 

--------------------------------------------------------------------------------


 

contemplated by the Asset Transfer Agreement and the Transaction Agreement, this
Agreement with respect to distribution related matters.

 

3.                                    KO has relationships with an extensive
North American network of owned, partially owned or independent distributors
and/or bottlers that engage in the manufacture, distribution and/or sale of
KO-branded beverages.  Each such distributor or bottler that is a party to an
agreement with KO regarding the distribution of beverage products (as it may be
amended, restated, and/or replaced from time to time, in each case a “KO Bottler
Agreement”) is referred to herein as a “KO Distributor” and some or all of such
distributors are collectively referred to as the “KO Distributors.”

 

4.                                    Certain KO Distributors entered into
various exclusive agreements with KO pursuant to which they need consent from KO
to distribute competitive products offered by third parties.  Certain KO
Distributors (“Pre-Coordination Distributors”) previously entered into
distribution agreements (“Pre-Coordination Agreements”) with MEC prior to the
effective date of the Original Agreement.  Certain KO Distributors (“Existing KO
Distributors”) previously entered into distribution agreements (“Existing
Distribution Agreements”) with MEC (i) pursuant to the Original Agreement, or
(ii) after the effective date of the Original Agreement, but not pursuant to the
terms thereof.  Through this Agreement, and subject to the provisions contained
herein, MEC desires to enter into, and KO desires to consent to (to the extent
necessary), (a) new distribution agreements with KO Distributors designated by
KO for Products (as defined below) in, and/or (b) add to Existing Distribution
Agreements (as defined above), specific sub-territories (each a “Sub-Territory”
and collectively “Sub-Territories”) designated by MEC that are within the
Territory (as defined below), in each case as provided hereunder and/or (c) new
distribution agreements with Pre-Coordination Distributors in those
Sub-Territories designated by MEC and agreed to by such KO Distributors.

 

5.                                    Subject to the terms of this Agreement,
(i) MEC shall use its Best Efforts (as defined below) to enter into (a) new
distribution agreements for Sub-Territories substantially in the form of
attached Exhibit A, (b) amendments to Existing Distribution Agreements adding
Sub-Territories to such Existing Distribution Agreements as may be agreed upon
and/or (c) to the extent applicable Existing KO Distributors are agreeable,
amendments to applicable Existing Distribution Agreements to make them
substantially identical to the form of attached Exhibit A.  The new distribution
agreements in the form of attached Exhibit A or amendments referred to in this
Recital 5 shall be effective from their respective effective dates, in each
case, and shall be subject to such modifications as may be agreed upon in
writing by MEC, the applicable KO Distributor, and to the extent required in
accordance with Section 8.2.2 below, by KO, and are collectively referred to as
the “New Distribution Agreements”, (ii) KO shall use its Best Efforts (as
defined below) to, recommend and consent to and shall, upon MEC’s reasonable
request, use good faith efforts to reasonably assist, the entering into of such
New Distribution Agreements as set forth in Section 1.2 below, (iii) subject to
the last sentence of Section 1.4 below, MEC shall use its Best Efforts to
respond to KO’s or a KO Distributor’s reasonable inquiries and cooperate with KO
in response to KO’s reasonable requests in relation to MEC’s relationship with
KO and KO Distributors, including with respect to discussing in good faith
potential resolutions of any material issues with KO Distributors relating to KO
Distribution Agreements (as defined below) and any material disputes or
performance issues thereunder, as set forth in Section 1.4 below,

 

2

--------------------------------------------------------------------------------


 

and (iv) MEC shall consider, in good faith, any reasonable requests by a KO
Distributor to amend the form of Exhibit A, without any obligation on MEC to
agree to any such amendment/s that MEC determines to not be acceptable in its
sole and absolute discretion.  Without limiting the foregoing, as used herein,
the term “New Distribution Agreements” shall also include amendments to
Pre-Coordination Agreements to make them substantially identical with the form
of attached Exhibit A, but only with respect to such Sub-Territories that become
subject to such New Distribution Agreement, with effect from the respective
effective dates of such amendments, in each case subject to such modifications
as may be agreed upon in writing by MEC, KO and the applicable Pre-Coordination
Distributor.  KO and MEC shall reasonably cooperate and use Best Efforts to
attempt to obtain Pre-Coordination Distributors’ agreement to enter into such
New Distribution Agreements.

 

6.                                    As such terms are used in this Agreement
(i) the word “Products” collectively means (excluding any Products (as such term
is defined in the KO Legacy Brands Coordination Agreements (as defined below)))
(a) all Energy Drinks (as defined below), in any form, that are offered,
packaged and/or marketed by MEC or any of its Affiliates at any time, under the
primary brand name “Monster” or any other primary brand name having “Monster” as
a derivative or part of such name, and/or containing the “[g119631ko01i001.jpg]”
as a primary brand component, and which may, but are not required to contain the
“[g119631ko01i001.jpg]” mark, and/or the “M” icon (“Monster Energy Drink/s”),
(b) all drinks other than Energy Drinks, in any form, that are offered, packaged
and/or marketed by MEC or any of its Affiliates at any time, under the primary
brand name “Monster” or any other primary brand name having “Monster” as a
derivative or part of such name, and which may, but are not required to contain
the “[g119631ko01i001.jpg]” mark, and/or the “M” icon (“Other Monster Drink/s”),
as MEC and KO may agree upon in writing and identified on attached Exhibit C-1
which may be amended from time to time by MEC and KO executing a mutually agreed
upon amended Exhibit C-1, including any Other Monster Drinks added to a KO
Distribution Agreement pursuant to Section 1.8.2 below, and (c) all other
beverages not specified in (a) or (b) of this definition of Products, in any
form, including, without limitation, Energy Drinks, that are offered, packaged
and/or marketed by MEC or any of its Affiliates at any time, but not under the
primary brand name “Monster” or any other primary brand name having “Monster” as
a derivative or part of such name, and that do not contain the
“[g119631ko01i002.jpg]” mark, and/or the “M” icon (“Other Products”), as MEC and
KO may agree upon in writing and identified on attached Exhibit C-2 which may be
amended from time to time by MEC and KO executing a mutually agreed upon amended
Exhibit C-2.  The Products shall include all sizes of SKUs as may be determined
by MEC and offered, packaged and/or marketed by MEC or any of its Affiliates in
good faith from time to time, subject to Section 1.8 below (the “Product SKUs”);
(ii) the words “Energy Drink/s” mean any shelf-stable, in ready-to-drink,
powdered, drops or concentrate form, non-alcoholic beverage that satisfies all
of the following conditions: (a) it is marketed or positioned to consumers as an
energy beverage, (b) it contains one or more of the following ingredients:
guarana, taurine, panax ginseng, L-carnitine, B-2 vitamins, B-6 vitamins, B-12
vitamins, L-arginine, astralagus, glucuronolactone or inositol (or, to the
extent approved by KO, which approval shall not be unreasonably withheld,
conditioned or delayed, any ingredients substituting for or supplementing any of
the foregoing ingredients) and (c) it has at least five (5) milligrams of
caffeine per ounce (the “Caffeine Requirement”), except that (A) Products under
the brand Monster Energy Unleaded (substantially as such Products are
formulated, manufactured, marketed and/or sold as of the date hereof, and any
line extensions or expansions

 

3

--------------------------------------------------------------------------------


 

of such Products marketed under such brand) shall not be required to meet the
Caffeine Requirement; and (B) the Caffeine Requirement shall be reduced in
respect of any particular territory to the extent that any final law applicable
to MEC in such territory imposing restrictions on the on-going business
activities of MEC is enacted by a Governmental Entity (as defined below) having
jurisdiction over such territory that either (1) specifically establishes a
maximum caffeine concentration that is lower than the Caffeine Requirement (in
which case the Caffeine Requirement applicable to such territory shall be the
maximum caffeine concentration permitted by such law) or (2) is reasonably
expected, based on the good faith judgment of MEC, to have an adverse impact on
MEC’s business, sales or profitability in such territory due to the caffeine
concentration of the Products exceeding a specified level (including, for
example, a material tax imposed on beverages with caffeine concentrations above
a stated amount but excluding, for the avoidance of doubt, any age or similar
restriction on the manner of sale of such beverages) (in which case the Caffeine
Requirement applicable to such territory shall be the maximum caffeine
concentration that would not have such adverse impact); it being agreed that
affected Products in any affected territory may be reformulated by MEC to the
extent necessary to comply with any such law or to avoid such adverse impact;
(iii) the words “KO Distribution Agreements” mean (a) Pre-Coordination
Agreements, (b) Existing Distribution Agreements, (c) New Distribution
Agreements and (d) the Amended and Restated Distribution Agreements (as defined
in Section 2 below); in each case, together with all exhibits, appendices, and
schedules thereto and as such agreements may be amended or modified; (iv) the
words “KO/MEC Distributors” mean (a) Pre-Coordination Distributors, but only in
relation to New Distribution Agreements that such Pre-Coordination Distributors
may enter into pursuant to this Agreement, (b) Existing KO Distributors under
Existing Distribution Agreements, (c) KO Distributors that enter into New
Distribution Agreements pursuant to this Agreement and (d) KO Distributors under
the Amended and Restated Distribution Agreements, in each case, for so long as
such agreements remain in effect; (v) the words “Best Efforts” mean the efforts
a prudent Person (as defined below) desiring in good faith to achieve a result
would use in the circumstances to ensure such result is achieved as
expeditiously as possible but does not require the Person subject to such
obligation to take actions that would result in any materially adverse change,
or any financial change which in the aggregate, or over a period of time, would
result in any materially adverse change, in the benefits to such Person under
this Agreement or require such Person to expend funds or extend other economic
incentives, unless otherwise expressly required under this Agreement; (vi) the
words “KO Competitor” mean the Persons identified on attached Exhibit J and any
Affiliates and successors thereof, it being agreed that KO may propose to MEC
for MEC’s written approval to supplement or amend Exhibit J from time to time to
add additional Person/s who are significant competitors of KO who own, operate
or control a distribution network for alcoholic and/or non-alcoholic beverage
products or own or license alcoholic and/or non-alcoholic beverage product
brands, and MEC shall not unreasonably withhold approval to such supplement or
amendment (and in all cases, including any of such Person’s respective
Affiliates and successors); (vii) the word “Person” means an individual or firm,
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (viii) the word
“Territory” means the Territory described on Exhibit B-1, but shall not include
the Excluded Territories (as defined in Section 1.3 below) until, and to the
extent, that New Distribution Agreements are entered into with respect to the
Excluded Territories (or the applicable portion thereof).  The Parties agree
that, other than solely for purposes of Sections 1.6, 1.7, 1.8 and 16.2

 

4

--------------------------------------------------------------------------------


 

below and Recital 5 above, the “Territory” shall not include any sub-territory
identified on Exhibit B-2, unless and until such time as the distribution
agreement between MEC and the applicable third party in such a sub-territory
identified on Exhibit B-2 is no longer in effect, at which time the Parties
acknowledge and agree that such sub-territory identified on Exhibit B-2 shall
automatically be included as part of the Territory.

 

7.                                    All Exhibits referred to in this Agreement
shall be deemed to be incorporated into this Agreement.  In accordance with
Section 24.2 of the Original Agreement, the Parties desire to amend and restate
the Original Agreement in its entirety as set forth herein.

 

Now, therefore, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained herein, the Parties hereby
agree that the Original Agreement is hereby amended and restated in its entirety
to read as follows:

 

AGREEMENT

 

1.                                    Agreement.

 

1.1                            The Parties acknowledge and agree that, subject
to the terms of this Agreement, and in exchange for the consideration described
in the Transaction Agreement, it is their mutual intent to procure and
facilitate an expeditious, smooth and uninterrupted transition of the
distribution of all Products to applicable KO Distributors throughout the
Territory.  To that end, the Parties agree:

 

1.2                            To the extent permissible under applicable law
(a) KO agrees to use its Best Efforts to recommend and consent to the entering
into of such New Distribution Agreements, and shall, upon MEC’s reasonable
request, use good faith efforts to reasonably assist the entering into of such
New Distribution Agreements and the on-going relationship between MEC and such
KO/MEC Distributors that have executed New Distribution Agreements with MEC,
including, without limitation, by KO taking the following actions when required
during the Term: (i) reasonably requesting that Proposed Distributors meet with
representatives of KO (or KO and MEC) to attempt to resolve material issues
related to the relationship (or failure to reach agreement with respect to a New
Distribution Agreement) between MEC and such KO Distributor, (ii) participating
in a reasonable number of such meetings described in clause (i), whether in
person or via teleconference or video conference, at mutually agreed upon times
with reasonable advance notice to KO, (iii) communicating to KO Distributors
KO’s recommendation of, and consent to, the entering into of New Distribution
Agreements, and (iv) refraining from discouraging, preventing and/or
intentionally delaying the entry into of New Distribution Agreements between MEC
and Proposed Distributors; (b) to the extent KO has express consent rights under
a KO Bottler Agreement with respect to the KO Distributor’s right to distribute
products other than KO products, KO will grant such consent in the
Sub-Territories with respect to the Monster Energy Drink/s designated by MEC,
and with respect to the Other Monster Drink/s and the Other Products that are
included in the Products, as may be agreed to between MEC, KO and such KO
Distributors in a New Distribution Agreement with such KO Distributor; and
(c) KO shall use reasonable efforts to permit MEC to make presentations to
KO/MEC Distributors in relation to its Energy Drink business from time to time
throughout the Term (as defined below), under circumstances deemed reasonably
appropriate by KO.  For the avoidance

 

5

--------------------------------------------------------------------------------


 

of doubt, KO’s Best Efforts and MEC’s Best Efforts hereunder shall not obligate
either KO or MEC, as the case may be, to expend funds or extend other economic
incentives to convince KO Distributors to enter into New Distribution Agreements
with MEC; it being understood by MEC that KO does not control all KO
Distributors, who will independently negotiate distribution agreements directly
with MEC.

 

1.3                            The Parties agree that the Territory shall not
include certain sub-territories within the Territory as set forth on attached
Exhibit H (the “Excluded Territories”), subject to such terms and conditions as
may be agreed between the Parties in writing, until, and to the extent, that New
Distribution Agreements are entered into with respect to the Excluded
Territories (or an applicable portion thereof).

 

1.4                            MEC Efforts.  MEC shall reasonably respond to
KO’s or a KO Distributor’s reasonable inquiries and cooperate with KO in
response to KO’s reasonable requests in relation to MEC’s relationship with KO
and KO Distributors, including, without limitation, with respect to discussing
in good faith potential resolutions of any material issues with KO Distributors
relating to KO Distribution Agreements and any material disputes or performance
issues thereunder or any perceived material issues relating to the
commercialization of MEC’s Products, including, without limitation, by taking
the following actions when required during the Term: participating in a
reasonable number of meetings with representatives of KO (or KO and the
applicable KO Distributor) to attempt to resolve material issues related to the
relationship between MEC and such KO Distributor or MEC and KO (or failure to
reach agreement with respect to a New Distribution Agreement), whether in person
or via teleconference or video conference, at mutually agreed upon times with
reasonable advance notice to MEC.  Notwithstanding anything to the contrary, and
for the avoidance of doubt, MEC’s obligations under this Section 1.4 shall
(a) not limit, delay or otherwise affect MEC’s rights and remedies relating to
any such breach or failure by a KO/MEC Distributor under an applicable KO
Distribution Agreement, (b) constitute a basis for a defense by a KO/MEC
Distributor to any claim by MEC for such KO/MEC Distributor’s breach or failure
to perform under the applicable KO Distribution Agreement therewith or
(c) excuse, suspend or delay a KO/MEC Distributor’s obligations under an
applicable KO Distribution Agreement.

 

1.5                            Manufacturing.  The Parties acknowledge and agree
that it is their current mutual intention that they will consider in due course
entering into a written agreement (with a KO Affiliate or a KO Distributor
identified by KO) on mutually acceptable terms to provide for the manufacture of
certain Products in the Territory.  This Section 1.5 shall not be deemed to be
an agreement by the Parties for such manufacture and the Parties shall not have
any obligations with respect thereto unless and until a written agreement has
been duly executed.

 

1.6                            Without limiting the Parties’ respective
obligations under the Transaction Agreement, to the extent permissible under
applicable law and subject to Section 1.8.2:

 

(a) MEC and KO, subject to the last sentence of Section 1.2, shall use their
respective Best Efforts to cause New Distribution Agreements to be entered into
on terms and conditions mutually agreeable between MEC and KO Distributors for
the distribution of all Products in the Sub-Territories, pursuant to the
following process which shall be initiated by KO prior to or as soon as
reasonably practicable after the Effective Date by delivering written notice
(the

 

6

--------------------------------------------------------------------------------


 

“Identification Notice”) to MEC identifying the specific KO Distributors (the
“Proposed Distributors”) to be appointed to distribute all Products in all
Sub-Territories in the Territory:

 

(i)                                  MEC shall, within twenty-one (21) days of
receipt of the Identification Notice (or Identification Notice amendment, as
applicable), deliver to each such Proposed Distributor accepted by MEC, a New
Distribution Agreement that provides for the applicable KO Distributor to obtain
exclusive distribution rights for all accounts and classes of accounts in the
applicable Sub-Territory/ies, except to the extent approved in advance in
writing by KO or otherwise agreed between MEC and such Proposed Distributor,
along with the relevant details and instructions sufficiently explaining to such
Proposed Distributor the requirements relating to submitting a Distribution
Commitment (as defined below) in accordance herewith and providing requirements
with respect to pricing, margins and promotional contribution commitments,
including equipment requirements (the “Commercial Requirements”).  MEC shall not
reject (nor refuse to accept) a KO Distributor holding the exclusive right to
distribute (or that otherwise is the primary distributor of) “Coca-Cola” brand
products in an applicable Sub-Territory (“Primary KO Distributor”), subject to
compliance with the other provisions of this Section 1.6.  MEC shall diligently
and in good faith negotiate the terms of such New Distribution Agreement using
its Best Efforts to enter into such New Distribution Agreement with such
Proposed Distributor for a period of at least forty-five (45) days (the “Initial
Negotiation Period”), subject to such modifications to such form as may be
agreed upon in writing by MEC, the Proposed Distributor and KO.  Notwithstanding
anything to the contrary herein and, for the avoidance of doubt, MEC’s “Best
Efforts” under Sections 1.6 and 1.7 shall not obligate MEC to agree to any
amendments to such New Distribution Agreements which MEC, in good faith, deems
inappropriate or unacceptable in its sole and absolute discretion.  Exhibit I
sets forth certain additional terms and conditions applicable to negotiation of
New Distribution Agreements that constitute amendments of Existing Distribution
Agreements in accordance with Exhibit A.

 

(ii)                              If the Proposed Distributor does not deliver,
or refuses to deliver, to MEC a Distribution Commitment (as defined below)
within such Initial Negotiation Period, KO shall have the right to participate
or otherwise assist in further negotiations between MEC and such Proposed
Distributor for an additional period of at least fifteen (15) days, and MEC
shall diligently and in good faith negotiate the terms of such New Distribution
Agreement using its Best Efforts to enter into such New Distribution Agreement
with such Proposed Distributor during such additional fifteen (15) day period
(the “Second Negotiation Period”); provided that MEC may reject any proposed
amendments to such New Distribution Agreement in its sole and absolute
discretion.

 

(iii)                          If the Proposed Distributor fails to deliver such
Distribution Commitment following the process set forth in clauses
(i)-(ii) above; provided that MEC used good faith efforts to meet and confer
with the applicable KO Distributor to resolve any differences, then such failure
shall be deemed a Distribution Refusal (as defined and provided for in
Section 1.8 below).  The process set forth in clauses (i)-(iii) of this
Section 1.6(a) shall be referred to herein as the “Distributor Negotiation
Process”.

 

(iv)                          “Distribution Commitment” means a duly executed
New Distribution Agreement (including acceptance of the Commercial Requirements)
in the form provided by MEC or another form acceptable to MEC (provided that MEC
shall consider, in good faith, any

 

7

--------------------------------------------------------------------------------


 

reasonable requests by a Proposed Distributor to amend the form of Exhibit A,
without any obligation on MEC to agree to any such amendment/s that MEC
determines to not be acceptable in its sole and absolute discretion, which
entitles MEC to accept and execute such New Distribution Agreement, but only
after the effective termination of any Third Party Agreement/s (as defined
below) for the Sub-Territory/ies applicable to such New Distribution Agreement
(provided that such entitlement to accept and execute shall be irrevocable for a
period of one hundred twenty (120) days after MEC’s receipt thereof and,
thereafter, such Proposed Distributor may revoke such Distribution Commitment in
its sole discretion upon written notice to MEC).  MEC shall notify such Proposed
Distributor if the duly executed New Distribution Agreement submitted by the
Proposed Distributor is not in a form and substance acceptable to MEC,
identifying in general why such New Distribution is not acceptable to MEC and in
the event that MEC fails to so respond within ten (10) days of receipt of a duly
executed New Distribution Agreement, the Proposed Distributor shall have the
right to revoke such Distribution Commitment upon written notice to MEC.  If the
Proposed Distributor delivers the Distribution Commitment, then immediately
after MEC becomes aware of the effective termination of any applicable Third
Party Agreements for the Sub-Territory/ies applicable to the applicable
Distribution Commitment (or if there are no such Third Party Agreements,
immediately upon receipt thereof), MEC shall execute such Distribution
Commitment to the extent not previously revoked by such Proposed Distributor in
accordance herewith (which thereupon shall constitute the applicable New
Distribution Agreement), and deliver the fully executed New Distribution
Agreement to such Proposed Distributor with a copy to KO promptly following the
execution thereof.  For the avoidance of doubt, MEC shall not approach or engage
any KO Distributors without first notifying KO in writing.

 

(b) as soon as practicable, but in no event later than ten (10) days, after a KO
Distributor has delivered a Distribution Commitment with respect to an
applicable Sub-Territory/ies, MEC shall (or shall cause its applicable Affiliate
to), including, if necessary, by payment by MEC at its sole expense of any
Severance Payment (as defined below), lawfully commence and implement
terminating, to the extent permissible under and in accordance with its terms
and applicable law, any existing distribution or similar agreements or
arrangements with third party distributors who are not KO Affiliates or other KO
Distributors (“Third Party Distributors”) relating to the distribution of any
Products (“Third Party Agreements”) in the applicable Sub-Territory/ies, to the
extent such Sub-Territory/ies is/are covered by the Distribution Commitment
(including terminating any coordination agreement with a third party (to the
extent permissible under and in accordance with its terms and applicable law)
after all Third Party Agreements covered thereby have expired or been
terminated).  Upon the effective date of any such effective termination of the
applicable Third Party Agreement, MEC shall cease distributing Products through
any such terminated Third Party Distributor and commence distribution through
the applicable KO Distributor in accordance with the applicable New Distribution
Agreement.  “Severance Payment” means the quantifiable amount expressly provided
for in the applicable Third Party Agreement that MEC is obligated to pay to the
applicable Third Party Distributor under such Third Party Agreement for the
lawful termination of such Third Party Agreement, without cause and/or for
convenience, in accordance with its terms.

 

(c) except as provided in the next sentence, or as otherwise expressly provided
by this Agreement, MEC shall not (and shall cause its Affiliates to not) enter
into any new coordination,

 

8

--------------------------------------------------------------------------------


 

distribution or similar agreements or arrangements (or otherwise amend any
similar existing arrangements to grant any third party additional rights),
relating to the distribution of any Products in the Territory or distribute
Products in the Territory other than through KO, its Affiliates and/or the KO
Distributors in accordance with this Agreement and the applicable KO
Distribution Agreements.  The foregoing shall not apply (i) to the
Sub-Territories subject to Third Party Agreements existing as of the Effective
Date that remain in effect in accordance with this Agreement (e.g., those that
will not be and/or have not yet been terminated in accordance with
Section 1.6(b) above), (ii) to Excluded Territories (subject to such terms and
conditions as may be agreed in writing between the Parties with respect
thereto), (iii) to the Sub-Territories with respect to which both (1) no KO
Distribution Agreement has been entered into with a KO Distributor, and (2) a
Distributor Negotiation Process was completed in accordance with this Agreement
but no Distribution Commitment was provided, (iv) to the Sub-Territories with
respect to which a KO Distributor has been terminated and a Distributor
Negotiation Process was completed to replace such KO Distributor, but such KO
Distributor was not replaced with a Primary KO Distributor, and (v) to the
extent otherwise expressly authorized under other Sections of this Agreement
(including, for clarity, pursuant to Section 1.8); provided that, in no event,
shall MEC (and MEC shall cause its Affiliates not to) enter into any agreements
or arrangements (or amendment of any agreement or arrangement) that conflicts
with MEC’s obligations or KO’s rights or benefits under this Section 1.6 (such
as agreeing to amend a Third Party Agreement to make it not terminable by MEC or
its applicable Affiliate).  Notwithstanding anything to the contrary, the first
sentence of this section 1.6(c) shall not apply to (i) MEC directly making
arrangements with “National Accounts” or its functional equivalent as defined or
provided in an applicable KO Distribution Agreement relating to multi-state
accounts having multiple outlets in one or more market/s and/or Sub-Territories
in the Territory and (ii) any Distributor’s Accounts (as defined in the
applicable KO Distribution Agreement) that are expressly identified in the
applicable KO Distribution Agreement as not exclusive to (or not served by) such
KO Distributor.

 

1.7                            Provided that a KO Distributor has delivered a
Distribution Commitment (including acceptance of the Commercial Requirements)
with respect to an applicable Sub-Territory, and other than as expressly agreed
by the Parties in writing, to the extent that any Third Party Agreements
existing as of the Effective Date are not terminable in accordance with
Section 1.6(b) above, MEC shall (and shall cause its applicable Affiliate to)
(a) use commercially reasonable efforts (without limiting MEC’s obligation as
provided in the last sentence of this Section 1.7) to negotiate the termination
of such Third Party Agreements pursuant to and in accordance with the terms
thereof as soon as reasonably practicable following the Effective Date, and
(b) to the extent not prohibited by the terms thereof, not renew (other than
automatic renewals or renewals by the Third Party Distributor as provided in an
applicable Third Party Agreement) or expand such Third Party Agreement. 
Promptly upon effective termination or expiration of any Third Party Agreements
or with respect to Products for which there is no existing Third Party Agreement
or KO Distribution Agreement in the Sub-Territory (including the transfer of
distribution rights for Products and Sub-Territories covered by the terminated
Third Party Agreements), MEC shall use its Best Efforts to enter into a New
Distribution Agreement with a Primary KO Distributor with respect to such
Sub-Territory and Products pursuant to and in accordance with the Distributor
Negotiation Process (mutatis mutandis) or, as otherwise may be agreed by KO,
MEC, and the applicable KO Distributor, adding such Products

 

9

--------------------------------------------------------------------------------


 

and Sub-Territories to the Amended and Restated Distribution Agreement or other
Existing Distribution Agreements.  For the avoidance of doubt, other than as
expressly agreed by the Parties in writing, any Severance Payment due to any
distributor in connection with the termination of its applicable Third Party
Agreement shall be the sole responsibility and liability of MEC and its
Affiliates (and KO, its Affiliates and the KO Distributors shall not have any
responsibility or liability therefor or for any other termination fees or other
payments due to such Third Party Distributor).

 

1.8                            Distribution Refusal.

 

1.8.1                If, after the Distributor Negotiation Process provided for
in Section 1.6(a) above, including MEC’s good faith effort to meet and confer
with the applicable KO Distributor to resolve any differences, (a) a Proposed
Distributor fails to deliver a Distribution Commitment or, in breach of its
agreement with MEC, a KO/MEC Distributor, at any time thereafter, otherwise
refuses to distribute or to continue to distribute substantially all Monster
Energy Drink/s, as the case may be, designated by MEC in good faith for sale in
the applicable Sub-Territory, (b) KO has not provided consent (to the extent
required) to such KO Distributor to distribute substantially all Monster Energy
Drink/s, as the case may be, designated by MEC in good faith for sale in the
applicable Sub-Territory, (c) KO has not provided consent (to the extent
required) to an applicable KO Distributor to distribute substantially all Other
Monster Drinks or Other Products that are included in the Products, as the case
may be, designated by MEC in good faith for sale in the applicable Sub-Territory
or (d) KO has provided such consent to such KO Distributor’s distribution of
Other Monster Drinks or Other Products but such KO Distributor refuses to
distribute or to continue to distribute substantially all such Other Monster
Drinks or Other Products, as the case may be (each, as to such category of
Monster Energy Drinks, Other Monster Drinks or Other Products subject to such
refusal, a “Distribution Refusal”), MEC shall have the right, subject to
Section 1.8.5, to market, distribute and sell, and/or to continue to market,
distribute and sell directly or through a third party distributor, including,
without limitation, Third Party Distributors, in the Sub-Territory, to the
exclusion of KO or such KO/MEC Distributor, as the case may be, all or
substantially all of the Product SKUs (including the declined Products), of such
applicable category of Products subject to such Distribution Refusal (i.e.,
Monster Energy Drinks, Other Monster Drinks or Other Products, as the case may
be), so designated for sale by MEC in the applicable Sub-Territory, upon
forty-five (45) days written notice to KO (with a copy to the Chief Executive
Officer and Chief Financial Officer of KO) of its intention to do so; provided
that such Distribution Refusal continues to exist after such forty-five (45) day
period.  In such event, the KO Distribution Agreement with such KO/MEC
Distributor may be terminated by the KO/MEC Distributor if substantially all of
the Products under such KO Distribution Agreement are distributed to the
exclusion of such KO/MEC Distributor.  MEC’s rights to enter into agreements
with other distributor/s (including Third Party Distributors) or otherwise
market, distribute and sell Products or Monster Energy Drink/s, as the case may
be, shall be limited to the applicable Sub-Territories for which such
Distribution Refusal applies.

 

1.8.2                KO hereby irrevocably grants MEC approval in advance for
the distribution by such KO/MEC Distributors of any and all Monster Energy
Drink/s during the Term (a) in ready to drink form, and (b) all other
form(s) unless KO determines such other forms

 

10

--------------------------------------------------------------------------------


 

are not operationally or logistically viable for KO Distributors with respect to
the distribution and related activities by KO Distributors as contemplated
hereunder and under the KO Distribution Agreements, (provided that, for clarity,
refusal to distribute or provide consent to any such non-viable
non-ready-to-drink form of Monster Energy Products or of any Other Monster Drink
or Other Product shall constitute “Refused New Products” (as defined below),
with respect to Section 1.8.2 and 1.8.3).  At any reasonable time prior to
launching or otherwise commencing the sale or other distribution of any product
SKU/s of Other Monster Drink/s or Other Products that MEC or any of its
Affiliates may determine to sell or otherwise distribute after the Effective
Date (each a “New Product SKUs”), MEC shall offer (i) KO the option to include
such New Product SKUs as Products under this Agreement, and (ii) KO/MEC
Distributors the right to distribute New Product SKUs, subject to the terms of
the applicable KO Distribution Agreement, and where permissible under applicable
law, subject to KO’s prior written approval of distribution by such KO
Distributors of such New Product SKUs.  Without prejudice to MEC’s rights under
Section 1.8.1 above, to the extent that KO or the applicable KO/MEC Distributor
refuses to approve of adding New Product SKUs or any product SKUs of Monster
Energy Products (collectively, “Refused New Product/s”) to a KO/MEC
Distributor’s KO Distribution Agreement within fifteen (15) days of MEC’s
request that New Product SKUs be added, MEC shall have the right, subject to
Section 1.8.3 below, to sell, have sold, or otherwise distribute such Refused
New Products (but not, subject to Section 1.8.1 above for clarity, any other
Products or New Product SKUs), to the exclusion of such KO/MEC Distributors
through other distributors selected by MEC, after an additional fifteen (15)
days written notice to KO of its intention to do so and KO and/or the applicable
KO/MEC Distributor, as the case may be, do not provide such approval prior to
expiration of such fifteen (15) day period.  MEC’s right to sell, have sold, or
otherwise distribute such Refused New Products/New Product SKUs pursuant to this
Section 1.8.2 shall be limited to the Sub-Territories for which such approval
has not been granted.

 

1.8.3                MEC may, in its sole and absolute discretion, offer KO/MEC
Distributors the right to distribute any Refused New Products on such terms as
MEC may determine in its sole and absolute discretion.  Without limiting the
foregoing, prior to launching or otherwise commencing the sale,
commercialization or other distribution of any Refused New Products or entering
into any contract or arrangement with respect to the acquisition, directly or
indirectly, of any ownership interest in, or the management or control of, any
business or assets relating to any Refused New Products, MEC shall notify KO in
writing of its intention to do so and the Parties shall discuss in good faith
potential business relationships or other commercial opportunities relating to
the commercialization of such Refused New Products (on mutually agreeable
terms), with the joint goal of promoting each Party’s focus on its core business
and alignment between them and their respective product offerings, for a period
of thirty (30) days or such longer period agreed upon by the Parties.

 

1.8.4                Except for Monster Energy Drinks and products distributed
pursuant to the Concurrent Agreement (as defined below) or the KO Legacy Brands
Coordination Agreements (as defined below), MEC shall not permit any KO
Distributors to distribute any products that do not fall within the definition
of the “Products” or that KO has not approved in advance in writing in
accordance with this Section 1.8 (unless KO is prohibited under applicable law
from disapproving of such distribution).  For the avoidance of doubt, any KO
Distributor shall have

 

11

--------------------------------------------------------------------------------


 

the right to appoint one or more sub-distributors and enter into
sub-distribution agreement/s therewith with respect to their Sub-Territory/ies
subject to the applicable provisions of the New Distribution Agreements relating
to sub-distributors.  The “KO Legacy Brands Coordination Agreements” mean,
collectively, the Distribution Coordination Agreement For Crown-Transferred
Energy Products dated June 12, 2015 between KO and Monster Energy Ltd. (“MEL”)
and the International Distribution Coordination Agreement For Crown-Transferred
Energy Products dated June 12, 2015 between KO and MEL.

 

1.8.5                In the event of any Distribution Refusal, subject to
Section 1.8.3, MEC shall only have the right to market, distribute and sell the
applicable Product SKUs in the applicable Sub-Territory through any Third Party
Distributor pursuant to a written distribution agreement; provided that if the
Commercial Requirements terms offered to any Third Party Distributor are
substantially more favorable to such Third Party Distributor than the Commercial
Requirements that were offered to a Proposed Distributor during the Distributor
Negotiation Process, then MEC shall first provide such Proposed Distributor in
writing the right, for a period of four (4) Business Days (as defined in
Section 16.1 below) from written notice by MEC (prominently noting to such
Proposed Distributor that such offer expires at the end of such period, with a
copy to KO of such offer), to enter into a New Distribution Agreement based on
the Commercial Requirements offered to such Third Party Distributor.  Upon the
expiration of such four (4) Business Day period, MEC shall be entitled to enter
into a distribution agreement with the applicable Third Party Distributor in
accordance herewith.

 

1.9                            Equipment. In each Sub-Territory in which a
KO/MEC Distributor distributes Monster Energy Drink/s, KO shall consent to and
authorize KO/MEC Distributors, and use reasonable efforts to the extent within
KO’s reasonable control, *** that exists as of the Effective Date and from time
to time during the Term of this Agreement, but solely to the extent (and in the
form and manner) reasonably agreed to by the Parties on a market-by-market
basis, subject to and taking into account regional, local market and financial
considerations and other relevant factors, which shall in any event be ***.

 

2.                                    Amended and Restated CCR and Canada
Distribution Agreements.  Concurrently with execution of this Agreement, MEC and
Coca-Cola Refreshments USA, Inc. (“CCR”), and MEC and Coca-Cola Refreshments
Canada Company (“Crown Canada”), shall execute amended and restated versions of
that certain Monster Energy Distribution Agreement, dated as of October 3, 2008,
and that certain Monster Energy Canadian Distribution Agreement, dated as of
October 3, 2008, respectively (collectively, the “Amended and Restated
Distribution Agreements”).

 

3.                                    KO Distributors; Distribution Agreements. 
Exhibit Z sets forth certain additional terms and conditions applicable to
expiration or termination of a KO Bottler Agreement.  In the event that any
Primary KO Distributor is willing to distribute the Products on the terms of the
KO Distribution Agreement then in effect, MEC shall not have the right to
withhold its agreement to such Primary KO Distributor distributing the Products
on such terms (i.e., such agreement shall

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

12

--------------------------------------------------------------------------------


 

be deemed to be a Distribution Commitment). MEC hereby approves in advance any
whole or partial transfer in the rights of KO Distributors effected or otherwise
approved by KO, whether pursuant to the KO Bottler Agreement or otherwise, that
results from, arises out of or relates to (a) the transfer of one or more
Sub-Territories from one KO Distributor to a Primary KO Distributor, (b) the
acquisition and divestiture of ownership or control of KO Distributors, either
by or from KO or other KO Distributors, pursuant to a plan adopted by KO, or
(c) any activities substantially identical to the foregoing.  KO (or any Primary
KO Distributors) shall not be required to seek further approval from or make any
payment to MEC or any of its Affiliates with respect to such change.  MEC’s
approval pursuant to this Section 3 shall constitute prior written approval
under this Agreement (and any applicable KO Distribution Agreement), provided
that such approval does not result in or require MEC to pay a Severance Payment
or other amounts or to extend other economic incentives, unless KO agrees to
reimburse MEC therefor.

 

4.                                    Product Tracking Information. To the
extent permissible under applicable law and to the extent available to KO, if a
general product distribution tracking system is utilized by KO, MEC and KO will
use their respective Best Efforts to require each KO Distributor to assign a
KO-provided (or manufacturer-provided, as the case may be) tracking number to
each Product and Product package (or such other actions as KO may reasonably
request in the future) to allow for tracking of inventory and sales information
by any sales data collection system then in use generally by KO and the KO
Distributors, and as required under Section 3(p) of the New Distribution
Agreement (Exhibit A) or any corollary provision in any KO Distribution
Agreement.

 

5.                                    External Communications.

 

5.1                            Publicity.  MEC and KO each agree that the
initial public, written announcements regarding the execution of this Agreement
and the subject matter addressed herein shall be coordinated between the Parties
prior to release.  Thereafter, each Party agrees to use commercially reasonable
efforts to consult with the other Party regarding any public, written
announcement which a Party reasonably anticipates would be materially
prejudicial to the other Party.  Nothing provided herein, however, will prevent
either Party from (a) making and continuing to make any statements or other
disclosures it deems required, prudent or desirable under applicable Federal or
State Securities Laws (including without limitation the rules, regulations and
directives of the Securities and Exchange Commission) and/or such Party’s
customary business practices, or (b) engaging in oral discussions or oral or
written presentations with actual or prospective investors or analysts regarding
the subject matter of this Agreement, provided no Confidential Information (as
defined below) is disclosed.  If a Party breaches this Section 5.1 it shall have
a seven (7) day period in which to cure its breach after written notice from the
other Party.  A breach of this Section 5.1 shall not entitle a Party to damages
or to terminate this Agreement.

 

5.2                            Marketing and Promotion.

 

(a)  MEC and KO agree that the principles set forth in Section 5.2.(b) below are
generally consistent with the marketing and promotion guiding principles of both
MEC and KO (the “Guiding Principles”). Notwithstanding anything set forth below,
compliance with the Guiding Principles shall not constitute an obligation of
either Party under this Agreement.  The

 

13

--------------------------------------------------------------------------------


 

Guiding Principles shall constitute unenforceable goals only of the Parties and
neither Party shall be entitled to make any claim for breach against the other
or enforce any remedy under this Agreement or to terminate this Agreement as the
result of non-compliance with, or a violation of, any Guiding Principle(s).

 

(b)  Neither MEC nor KO will advertise, market, or promote the Products in
connection with: (i) material misrepresentations or material omissions of fact
about the Products branded with MEC Marks; (ii) derogatory statements or
messages about the other Party or its products; (iii) illegal drugs,
pornography, racist activities or organizations; or (iv) activities, causes, or
products that are generally immoral according to applicable community standards
of the relevant consumer of the Products such that it is materially detrimental
to the other Party’s public image and/or its rights as set forth in this
Agreement.

 

6.                                    Commissions.

 

6.1                            Commissions Payable by MEC.  Subject to the terms
set forth in Exhibit Y, in exchange for KO’s performance of its obligations
under this Agreement, including the provision of services under this Agreement
by KO to MEC or its Affiliates, as applicable, MEC will pay KO a commission (the
“Commission”) equal to the percentage set forth on Exhibit D of the Incremental
Net Sales (as defined below), which percentage will be adjusted for each of the
Products on the first day of each calendar year as set forth on Exhibit D with
reference to MEC’s then-current Gross Profit Margin (as defined below).  The
Commission will be payable monthly in arrears within forty-five (45) days of the
end of each month commencing the Effective Date based on MEC’s good faith
estimate of Incremental Net Sales, and shall be reconciled to reflect actual
Incremental Net Sales for each calendar quarter within sixty (60) days of the
end of such calendar quarter.

 

“Base Volume” means the number of actual cases of Products sold by MEC or any of
its Affiliates to all prior distributors in the applicable territory during the
twelve (12) month period ending the last day of the month immediately preceding
the effective dates of each applicable KO Distribution Agreement, which amount
shall be agreed to by the Parties and shall be attached to this Agreement as
Exhibit E, and which shall be increased from time to time as appropriate in
order to reflect (i) the number of actual cases of Products sold by MEC or any
of its Affiliates to Third Party Distributors, in any additional territories
that may be added to this Agreement subsequent to the Effective Date, during the
twelve (12) month period ending the last day of the month immediately preceding
the effective dates of each applicable New Distribution Agreement, and (ii) the
number of actual cases of Products sold by MEC or any of its Affiliates to
customers or to accounts serviced by MEC or any of its Affiliates directly that
begin to be sold by a KO/MEC Distributor to such customers or accounts serviced
by a KO/MEC Distributor directly, during the twelve (12) month period ending the
last day of the month immediately preceding the date on which such customers or
accounts begin to be sold to or serviced by a KO/MEC Distributor directly, which
amounts described in subclause (i) and (ii) shall be agreed to by the Parties
from time to time.

 

14

--------------------------------------------------------------------------------


 

“Cost of Sales” for each of the Products means MEC’s cost of sales in the United
States and Canada with respect to each such Product for any applicable period
calculated on the same basis and in the same manner that cost of sales is
calculated by MEC for the purposes of MEC’s periodic financial statements from
time to time prepared in accordance with generally accepted accounting
principles consistently applied.

 

“Gross Profit” for a particular Product means Net Sales of each of such Product
minus the aggregate Cost of Sales of each of such Product sold during the
applicable period.

 

“Gross Profit Margin” for each particular Product means the percentage
determined by multiplying by 100 a fraction having the Gross Profit for such
Product as numerator and the Net Sales for such Product as denominator.

 

“Incremental Net Sales” for a particular period means that portion of the Net
Sales (as defined below) of each of the Products sold by MEC or any of its
Affiliates to KO/MEC Distributors during each calendar year (prorated for any
period less than a calendar year) that exceeds the Base Volume during such
calendar year (prorated for any period less than a calendar year) (i.e. the
excess only).

 

“Net Sales” for any applicable period means the gross amount invoiced for all
sales by MEC or any of its Affiliates to KO/MEC Distributors in the United
States and Canada of each of the Products for the applicable period, less
deductions for (a) federal and state excise tax to the extent paid for by MEC in
the United States and Canada, (b) customary discounts and sales allowances paid,
accrued or credited, (c) Products returned during such period, and (d) permitted
allowances, discounts, free cases or allowance programs and commissions to third
parties paid or incurred by MEC in the United States and Canada (which for sake
of clarity does not include the Commissions, the Facilitation Fees, and/or the
CCL Facilitation Fee (as defined below)).

 

6.2                            Commissions Payable by KO/MEC Distributors. 
Subject to the terms set forth in Exhibit Y, in exchange for KO’s performance of
its obligations under this Agreement, each KO/MEC Distributor in the United
States will pay a commission to KO computed in accordance with the formula set
forth on Exhibit D based on the aggregate quantity of Products invoiced by MEC
to the applicable KO/MEC Distributor in the United States (the “Facilitation
Fee”).  MEC will collect the Facilitation Fee from the KO/MEC Distributors in
the United States on behalf of KO as provided in this Section.  MEC agrees that
it has no rights whatsoever in the Facilitation Fees and may not (i) include any
Facilitation Fees in its revenues or list of assets, (ii) pledge, grant, or
allow any lien or security interest whatsoever in any of the Facilitation Fees,
(iii) retain any such Facilitation Fees as full or partial payment of any
amount(s) allegedly owed to MEC by KO under this Agreement or by a KO/MEC
Distributor, or (iv) take any action whatsoever inconsistent with KO’s ownership
of the Facilitation Fees.  All of MEC’s invoices to such KO/MEC Distributors in
the United States will include the Facilitation Fee, which will be payable in
accordance with the terms of the MEC invoice.  MEC will receive the Facilitation
Fees paid in accordance with such MEC invoice and remit all Facilitation Fee
payments to KO monthly, within fifteen (15) days of the end of each calendar
month.  MEC is in no way guaranteeing payment of the Facilitation Fees.  MEC
will advise KO of any failure by an applicable KO/MEC Distributor to pay on a
timely basis any Facilitation Fee for which it is liable within a reasonable
time following such default, and cooperate with KO’s reasonable

 

15

--------------------------------------------------------------------------------


 

requests for assistance to collect any defaulted Facilitation Fee payments at no
cost to MEC.  At KO’s request, MEC will assign all its rights to collect the
defaulted Facilitation Fee to KO.  MEC shall have no obligations beyond those
set forth in this Section 6.2 to assist in the collection of the Facilitation
Fees.  With respect to any distribution of the Products through a KO/MEC
Distributor in Canada, KO’s Canadian subsidiary (Coca-Cola Ltd., or “CCL”) and
Coca-Cola Refreshments Canada Company (Crown Canada or “CCRC”) will separately
agree between themselves on a similar fee (the “CCL Facilitation Fee”), which
will be paid directly from CCRC to CCL.

 

6.3                            Acknowledgement.  For the avoidance of doubt, the
Parties hereby acknowledge and agree that (a) no Commission or Facilitation Fees
shall be payable with respect to the Net Sales of Pre-Coordination Distributors
except in relation to New Distribution Agreements in substantially the form of
the attached Exhibit A, that are entered into between Pre-Coordination
Distributors and MEC pursuant to this Agreement, subject to such modifications
as may be agreed upon in writing by MEC, KO (to the extent required under
Section 8.2.2 below) and the applicable Pre-Coordination Distributor (but always
excluding sales of Products under New Distribution Agreements in Prior
Territories as defined and set forth in Exhibit Y), and (b) notwithstanding
anything to the contrary herein, KO shall have no obligations hereunder
(including under Section 1.2) or be subject to any liability or claims for
breach hereof with respect to any Pre-Coordination Agreements (or
Pre-Coordination Distributors).  Without limiting the foregoing, and in addition
thereto, the terms set forth in Exhibit Y are incorporated in this Section 6.3
by this reference.

 

6.4                            Excluded Liabilities.  Except as contemplated by
Section 23.1 of this Agreement, KO shall not assume pursuant to the terms of
this Agreement any of MEC’s debts, liabilities or obligations whatsoever,
whether accrued, absolute, contingent, known, unknown or otherwise; any accounts
payable; or any damages, losses, liabilities, claims, charges, actions, suits,
proceedings, deficiencies, taxes, interest, penalties, or costs and expenses
arising from or relating to claims asserted by any third party or Governmental
Entity regarding the Products.  “Governmental Entity” means any (a) nation,
state, county, city, town, village, district, or other jurisdiction of any
nature, (b) federal, state, local, municipal, foreign, or other government,
(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), or (d) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.

 

7.                                    Confidentiality.

 

7.1                            “Confidentiality” Definition.  As used herein,
“Confidential Information” means any information, observation, data, written
material, records, documents, computer programs, software, firmware, inventions,
discoveries, improvements, developments, designs, promotional ideas, customer
lists, suppliers lists, financial statements, practices, processes, formulae,
methods, techniques, trade secrets, products and/or research, in each such case,
of or related to a Party’s products, organization, business and/or finances;
provided, however, that Confidential Information shall not include any
information which (a) is in the public domain except through any intentional or
negligent act or omission of the non-disclosing Party (or any agent, employee,
shareholder, director, officer, or independent contractor of or retained by such
other Party or any

 

16

--------------------------------------------------------------------------------


 

of its Affiliates, (b) can be shown by clear and convincing tangible evidence to
have been in the possession of the non-disclosing Party prior to disclosure by
the disclosing Party, (c) is legally and properly provided to the non-disclosing
Party without restriction by an independent third party that is under no
obligation of confidentiality to the disclosing Party and that did not obtain
such information in any illegal or improper manner or otherwise in violation of
any agreement with the disclosing Party, (d) is disclosed without any
restrictions of any kind by the disclosing Party to third parties on a regular
basis without any measures being taken, whether explicitly or implicitly, by the
disclosing Party to protect the confidentiality of such information, or (e) is
independently generated by any employee or independent contractor of or retained
by the non-disclosing Party, and such employee or independent contractor has no
knowledge of any of the Confidential Information.

 

7.2                            Non-Disclosure Obligations.  It is contemplated
that in the course of the performance of this Agreement each Party may, from
time to time, disclose its Confidential Information to the other, as well as to
KO/MEC Distributors.  Each Party agrees that any such Confidential Information
(a) will be used solely as provided by the terms and conditions of this
Agreement, (b) is intended solely for the information and assistance of the
other Party and/or the KO/MEC Distributors in the performance of such Party’s
obligations or exercise of such Party’s rights under this Agreement and is not
to be otherwise disclosed, (c) may be disclosed by either Party to its
professional advisers for the purposes of taking professional advice, subject to
appropriate obligations of professional confidentiality, and (d) may be
disclosed as required by applicable law or an order by a Governmental Entity or
any requirements of stock market or exchange or other regulatory body having
competent jurisdiction; provided, except where prohibited by law, the recipient
will give the disclosing Party reasonable advance notice of such required
disclosure, and will reasonably cooperate with the disclosing Party, in order to
allow the disclosing Party an opportunity to oppose, or limit the disclosure of
the Confidential Information or otherwise secure confidential treatment of the
Confidential Information required to be disclosed; provided, further, that if
disclosure is ultimately required, the recipient will furnish only that portion
of the Confidential Information which, based upon advice of legal counsel, the
recipient is required to disclose in compliance with any such requirement.  Each
Party will use its Best Efforts to protect the confidentiality of the other
Party’s Confidential Information, which efforts shall be at least as extensive
as the measures such Party uses to protect its own similar Confidential
Information.

 

7.3                            Injunctive Relief.  Each Party acknowledges that
the other Party will suffer irreparable harm if such Party breaches any of the
provisions regarding confidentiality set forth in this Section 7 and that
monetary damages will be inadequate to compensate the other Party for such
breach.  Therefore, if a Party (or any agent, employee, shareholder, director,
officer, or independent contractor of or retained by such other Party or any of
its Affiliates) breaches any of such provisions, then the other Party shall be
entitled to seek injunctive relief without bond (in addition to any other
remedies at law or equity) to enforce such provisions.

 

8.                                    Distribution Agreements and Amendments.

 

8.1                            MEC’s Rights Regarding New Distribution
Agreements.  Except as expressly provided in any KO Distribution Agreement with
a KO/MEC Distributor and this Agreement (including Section 1.6), nothing in this
Agreement should be construed as granting KO

 

17

--------------------------------------------------------------------------------


 

Distributors exclusive distribution rights for the Products or otherwise
prohibiting MEC from entering or maintaining relationships with other
distributors.

 

8.2                            Amendment of Distribution Agreements.

 

8.2.1                Section 6(b) and Exhibit E of the New Distribution
Agreement sets forth, without limitation, the terms under which the KO/MEC
Distributor pays a Facilitation Fee to MEC (the “Facilitation Fee Terms”).  MEC
covenants and agrees not to amend, modify, or delete any of the Facilitation Fee
Terms, if applicable, in any of the KO Distribution Agreements with such KO/MEC
Distributors without KO’s prior written consent.

 

8.2.2                KO’s consent shall not be required to amend, modify, add or
delete any provision of any KO Distribution Agreement (or the terms attached as
Exhibit A with respect to any New Distribution Agreement proposed by MEC
pursuant to the Distributor Negotiation Process) except with respect to an
amendment, modification, addition or deletion (a) that would reasonably be
expected to materially impact KO’s rights or benefits under such KO Distribution
Agreement or this Agreement, or (b) to any of the following terms (or otherwise
materially affecting such terms): definition of Products (to the extent KO has
consent rights with respect thereto under Section 1.8 of this Agreement), term,
termination, deadlock procedures, placement in branded refrigerated equipment,
distributor’s exclusivity, facilitation fee, distribution refusal, competing
products or other non-competition, and amendment.  KO shall not unreasonably
withhold or delay its approval of any amendment, modification, addition or
deletion of any KO Distribution Agreement (or the terms attached as Exhibit A
with respect to any New Distribution Agreement proposed by MEC pursuant to the
Distributor Negotiation Process) that is sought by MEC and is acceptable to such
KO Distributor.  KO’s approval shall be deemed to have been granted if KO does
not respond within fourteen (14) Business Days of receipt of MEC’s written
request; provided that such written request prominently states that failure to
respond by such date will be deemed approval by KO.

 

8.3                            The provisions of this Section 8.3 are set forth
on attached Exhibit F and incorporated in this Section 8.3 by this reference.

 

9.                                    Competitive Product/s.  The provisions of
this Section 9 are set forth on attached Exhibit G and incorporated in this
Section 9 by this reference.

 

10.                            Termination of KO Distribution Agreement/s.

 

10.1                    KO Right to Cure.  In the event of any breach or default
by a KO/MEC Distributor under its KO Distribution Agreement with MEC or any
other occurrence that would give rise to MEC’s right to terminate such KO
Distribution Agreement, MEC will give KO written notice of such breach, default
or occurrence at the same time as MEC delivers notice of such breach, default or
occurrence to such KO/MEC Distributor, and KO shall have the same opportunity to
cure such breach, default, or occurrence as is provided to the KO/MEC
Distributor under the KO Distribution Agreement, if any, but only to the extent
capable of being cured by KO.  If the KO/MEC Distributor and KO fail to cure the
breach, default, or occurrence within the applicable cure period, if any, MEC
may terminate such KO Distribution Agreement pursuant to and in accordance with
its terms and seek any remedies available under such KO Distribution

 

18

--------------------------------------------------------------------------------


 

Agreement or applicable law, in its sole and absolute discretion.  KO will not,
and will not directly or indirectly participate in or assist any KO/MEC
Distributor (other than any wholly-owned direct or indirect subsidiary of KO
(e.g., CCR)) to, challenge any right or remedy MEC invokes against such KO/MEC
Distributor under any KO Distribution Agreement, except to the extent that such
challenge may relate to a breach by MEC or KO of its obligations under this
Agreement or is reasonably necessary for KO to prevent a material impairment of
its rights under this Agreement.  MEC agrees that (a) KO is not obligated,
directly or indirectly, in any way under any of the KO Distribution Agreements,
(b) KO has not expressly or implicitly agreed to guarantee the performance of
any KO/MEC Distributor under its respective KO Distribution Agreement with MEC,
and (c) MEC will not take any action against KO to enforce a KO/MEC
Distributor’s obligation/s under its KO Distribution Agreement with MEC.

 

10.2                    [INTENTIONALLY OMITTED]

 

11.                            Term.  Unless terminated by either Party pursuant
to the terms of this Agreement, the initial term of this Agreement shall
commence on the Effective Date and shall end on the twentieth (20th) anniversary
of the Effective Date (the “Term”).  After such initial term, this Agreement
shall, subject to being terminated by either Party pursuant to the terms of this
Agreement, continue and remain in effect for as long as any KO/MEC Distributor
continues to distribute some or all of the Products pursuant to the terms of a
KO Distribution Agreement.

 

12.                            Termination By Either Party.  Without prejudice
to its other rights and remedies under this Agreement and those rights and
remedies otherwise available in equity or at law, either Party may terminate
this Agreement on the occurrence of one or more of the following:

 

12.1                    Material Breach.  The other Party’s material breach of a
provision of this Agreement and failure to cure such breach within forty-five
(45) days after receiving written notice describing such material breach in
reasonable detail from the non-breaching Party; provided, however, if such
breach is of a nature that it cannot reasonably be cured within forty-five (45)
days, then the breaching Party shall have an additional forty-five (45) day
period to cure such breach, providing it immediately commences, and thereafter
diligently uses, in good faith, its Best Efforts to cure such breach.  For the
avoidance of doubt, any material breach of Section 9 hereof shall constitute a
material breach of this Agreement for purposes of this Section 12.1.

 

12.2                    Insolvency.  The other Party: (a) makes any general
arrangement or assignment for the benefit of creditors; (b) becomes bankrupt,
insolvent or a “debtor” as defined in 11 U.S.C. Section 101 or any successor
statute (unless such petition is dismissed within sixty (60) days after its
original filing); (c) has appointed a trustee or receiver to take possession of
substantially all of such Party’s assets or interest in this Agreement (unless
possession is restored to such Party within sixty (60) days after such taking);
or (d) has substantially all of such Party’s assets or interest in this
Agreement (unless such attachment, execution or judicial seizure is discharged
within sixty (60) days after such attachment, execution or judicial seizure)
attached, executed, or judicially seized.

 

12.3                    Agreement.  Mutual written agreement of the Parties.

 

19

--------------------------------------------------------------------------------


 

12.4                    Termination of Related Agreements.

 

12.4.1        If the Concurrent Agreement (as defined below) is terminated by
MEL pursuant to Section 11.1 thereof as a result of a breach by KO, then MEC
shall have the option to terminate this Agreement upon ninety (90) days written
notice to KO, which option may be exercised within one hundred twenty (120) days
of the occurrence of such termination by written notice by MEL to KO.  Any such
termination shall be effective ninety (90) days after KO’s receipt of MEC’s
written notice of termination, and MEC shall not be liable to KO or otherwise
obligated to pay to KO any Aggregate Termination Fee (as defined below) or other
amount by reason of such termination for compensation, reimbursement or damages
of whatsoever nature including, for (a) loss of prospective compensation or
earnings, (b) goodwill or loss thereof, or (c) expenditures, investments, leases
or any type of commitment made in connection with the business of KO or in
reliance on the existence of this Agreement.  MEC’s right to terminate this
Agreement under this Section 12.4.1 shall be independent of any other rights or
remedies of MEC under this Agreement.  The “Concurrent Agreement” means the
Amended and Restated International Distribution Coordination Agreement dated
concurrently herewith between KO and MEL and MEC.

 

12.4.2        If the Concurrent Agreement is terminated by KO pursuant to
Section 11.1 thereof as a result of MEL’s breach, then KO shall have the option
to terminate this Agreement upon ninety (90) days written notice to MEC, which
option may be exercised within one hundred twenty (120) days of the occurrence
of such termination by written notice by KO to MEL.  Any such termination shall
be effective ninety (90) days after MEC’s receipt of KO’s written notice of
termination, and KO shall not be liable to MEC or otherwise obligated to pay to
MEC any Aggregate Termination Fee (as defined below) or other amount by reason
of such termination for compensation, reimbursement, or damages of whatsoever
nature including, for (a) loss of prospective compensation or earnings,
(b) goodwill or loss thereof, or (c) expenditures, investments, leases or any
type of commitment made in connection with the business of MEC or in reliance on
the existence of this Agreement.  KO’s right to terminate this Agreement under
this Section 12.4.2 shall be independent of any other rights or remedies of KO
under this Agreement.

 

13.                            Change of Control.

 

13.1                    Definitions.  The following definitions apply to this
Section 13 and wherever else they are used in this Agreement.  Any terms not
defined herein shall have the meaning set forth in the Transaction Agreement.

 

13.1.1        “MEC Change of Control” means a Change of Control (as defined
below), whether directly or indirectly, by or with respect to MEC or its Parent,
including any Change of Control described in clauses (a)-(c) of Section 13.1.2
below that occurs during the period commencing on execution of the Transaction
Agreement and ending on the Effective Date of this Agreement (as defined in the
Transaction Agreement) (a “Pre-Closing MEC Change of Control”).

 

13.1.2        “Change of Control” means, with respect to a Person, directly or
indirectly:

 

20

--------------------------------------------------------------------------------


 

a.                                     a consolidation, merger or similar
business combination involving such Person in which the holders of voting
securities of such Person immediately prior thereto are not the holders of a
majority in interest of the voting securities of the surviving Person in such
transaction,

 

b.                                    a sale, lease or conveyance of all or
substantially all of the consolidated assets, or of fifty percent (50%) or more
of the outstanding voting securities, of such Person in one transaction or a
series of related transactions, or

 

c.                                     any Person or group becomes the
Beneficial Owner (as defined in the Transaction Agreement) of fifty percent
(50%) or more of the outstanding voting securities of such Person.

 

13.1.3        “Parent” means (a) with respect to any corporation, limited
liability company, association or similar organization or entity, any Person
(whether directly, through one or more of its direct or indirect Subsidiaries)
owning more than fifty percent (50%) of the issued and outstanding Voting
Interests of such corporation, limited liability company, association or similar
organization or entity and (b) with respect to any partnership, any Person
(whether directly or through one of its direct or indirect Affiliates) owning
more than fifty percent (50%) of the issued and outstanding general and/or
limited partnership interests.

 

13.1.4        “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association or other organization or
entity of which more than fifty percent (50%) of the issued and outstanding
Voting Interests or, in the case of a partnership, more than fifty percent (50%)
of the general partnership interests, is at the time owned by such Person
(whether directly, through one or more of such Person’s direct or indirect
Subsidiaries).

 

13.1.5        “Voting Interest” means equity interests in any entity of any
class or classes (however designated) having ordinary voting power for the
election of members of the governing body of such entity.

 

13.2                    Notice of Change of Control.  As soon as is reasonably
practical after the occurrence of an MEC Change of Control but in no event later
than sixty (60) days thereafter MEC shall deliver written notice to KO that
(a) states that an MEC Change of Control has occurred with respect to itself or
its Parent, (b) states the date that the MEC Change of Control was consummated,
if known, and (c) identifies the Person/s who were counterparties to such Change
of Control (the “Change of Control Notice”).  “Termination Start Date” means
(i) with respect to KO as the Terminating Party (as defined below), KO’s receipt
of a Change of Control Notice (or the Effective Date with respect to any
Pre-Closing MEC Change of Control), or (ii) with respect to MEC as the
Terminating Party (as defined below), the occurrence of such Change of Control.

 

13.3                    Termination on Change of Control.  Within sixty (60)
days of the applicable Termination Start Date, either Party may terminate this
Agreement (“Terminating Party”) upon written notice to the other Party
(“Non-Terminating Party”) effective upon completion of such MEC Change of
Control or such later receipt of written notice to the other Party in accordance
herewith; provided that it (or its Affiliate that is a party to the Concurrent
Agreement)

 

21

--------------------------------------------------------------------------------


 

simultaneously provides written notice of termination under the Concurrent
Agreement for such MEC Change of Control.  In the event (a) KO is the
Terminating Party and the MEC Change of Control involves Person/s that is/are a
KO Competitor or (b) MEC is the Terminating Party, MEC shall be required to pay
KO seven hundred fifty million dollars ($750,000,000) (the “COC Termination
Fee”), as liquidated damages and not as a penalty, provided that the amount of
such COC Termination Fee shall be reduced by twenty million dollars
($20,000,000) upon each anniversary of the Effective Date commencing upon the
first (1st) anniversary thereof and ending upon the tenth (10th) anniversary
thereof, for a maximum reduction of two hundred million dollars ($200,000,000). 
The Parties acknowledge and agree that the payment by MEC to KO of the COC
Termination Fee in the event of clauses (a) and (b) above shall be the sole
amount payable by MEC to KO and KO’s exclusive remedy under this Agreement and
the Concurrent Agreement for such termination to the extent terminated in
accordance therewith and in such instance MEC shall not be liable to KO
hereunder for the payment of any Severance Payment, Aggregate Termination Fee
(as defined below) or Partial Termination Fee (as defined below) therefor.  The
parties acknowledge and agree that (i) the agreements in this Section 13.3 are
an integral part of the transactions contemplated by this Agreement, (ii) the
amount of actual damages sustained by KO in such event would be extremely
difficult or impossible to calculate, (iii) the COC Termination Fee constitutes
a reasonable amount for liquidated damages in such event, and (iv) the COC
Termination Fee shall not in any event be construed as a penalty.  Such
termination shall be effective upon the completion of such MEC Change of
Control.  For the avoidance of doubt, (A) MEC shall only be required to pay to
KO a single COC Termination Fee for termination of this Agreement and the
Concurrent Agreement upon an MEC Change of Control, and (B) MEC shall have the
sole responsibility for any fees due to KO Distributors under applicable KO
Distribution Agreements in such event.  In the event that neither Party
terminates this Agreement for such MEC Change of Control, MEC acknowledges and
agrees that it shall not (and shall cause its applicable Affiliates not to), and
it and its applicable Affiliates shall not have the right to (notwithstanding
the provisions of the applicable KO Distribution Agreements), terminate any KO
Distribution Agreement pursuant to Section 12(a)(ii)(B) of the New Distribution
Agreement (attached hereto as Exhibit A) or any corollary provision in any KO
Distribution Agreement, unless approved in advance in writing by KO.

 

13.4                    Effect of Notice Termination.  Upon delivery of any
written notice of termination of this Agreement in accordance with the terms of
this Agreement, including for a MEC Change of Control, the restrictions in
Section 9 hereof and any competing products or other non-competition provision
under the KO Distribution Agreements, this Agreement or the Concurrent
Agreement, as well as, for the avoidance of doubt, Section 8.14 of the
Transaction Agreement,  shall no longer be binding upon KO, MEC or any of their
respective Affiliates (or, as applicable, any KO Distributor) and thereafter
shall be of no further force or effect.

 

14.                            Termination Upon the Occurrence of Certain
Changes.  If, after the Effective Date, a change in legal or regulatory
conditions in the Territory occurs including, without limitation, any change in
any applicable law, regulation or order, or the interpretation of any of the
foregoing, in the Sub-Territory which has had, or would be reasonably expected
to have, a material adverse effect on the business of distributing Products in
that Sub-Territory, either Party may, upon written notice, suspend the Parties’
respective rights and obligations under this Agreement solely with respect to
(a) the affected Products in the affected Sub-Territory, or (b) to the extent
such

 

22

--------------------------------------------------------------------------------


 

change in conditions affects the business of distribution of all or
substantially all Products in the Sub-Territory, all Products in the affected
Sub-Territory; provided that neither MEC nor any of its Affiliates shall be
permitted to sell any such Products subject to suspension in the affected
Sub-Territory without first providing KO the option, in its sole discretion, to
remove the cause for such suspension with respect to such Products and
Sub-Territories.  In the event of any such suspension that materially adversely
affects a Party’s benefits hereunder, such Party shall have the option to
terminate this Agreement upon three (3) months written notice, providing the
opportunity for the other Party to attempt to remove such suspension during such
three (3) month period, (i) in the event that all or substantially all of the
Territory is so affected, in its entirety, or (ii) otherwise, with respect to
the applicable affected Sub-Territories, in each case upon written notice to the
other Party; provided that, in the event MEC is the terminating Party, MEC shall
not resume or otherwise conduct the sale or distribution of such terminated
Products in such terminated portions of the Territory (or of any Products in the
entire Territory in the event of termination of this Agreement in its entirety)
for a period of twelve (12) months following such termination, unless MEC first
provides KO at least sixty (60) days written notice of its intention to do so
and provides KO the option during such sixty (60) day period to re-enter into
this Agreement on the same terms and conditions (or such other conditions agreed
to in writing by the Parties).

 

15.                            [INTENTIONALLY OMITTED]

 

16.                            Automatic Termination; Termination by KO.

 

16.1                    If neither Party has previously chosen to terminate this
Agreement pursuant to its terms and all KO Distribution Agreements with KO/MEC
Distributors in the Territory have been terminated for any reason (other than
termination without cause by MEC) and/or expired pursuant to their terms, either
Party may terminate this Agreement by notifying the other Party, in writing, of
such termination effective no earlier than ten (10) Business Days (as defined
below) after the date of such notice.  For purposes of this Agreement, “Business
Day” means each day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law to close.

 

16.2                    In the event that at any time during the Term the volume
of all Products distributed by KO/MEC Distributors in accordance with this
Agreement and the Concurrent Agreement in the aggregate is fifty percent (50%)
or less of the volume of all Products distributed by or on behalf of MEC or its
Affiliates throughout the Territory under this Agreement and the Territory (as
defined in the Concurrent Agreement), KO may terminate this Agreement by
notifying MEC in writing of such termination effective no earlier than ten
(10) Business Days after the date of such notice.

 

17.                            Obligations on Termination.  In the event that
this Agreement expires or is terminated in accordance with the terms hereof, MEC
shall (or shall cause its applicable Affiliate to) immediately provide written
notice of termination of all of its and its Affiliates’ KO Distribution
Agreements with KO Distributors pursuant to and in accordance with the terms
thereof, with such termination to be effective no later than twelve (12) months
after such expiration or termination of this Agreement (except in the event of
termination (a) for an MEC Change of Control that involves Person/s that is/are
a KO Competitor, in which event such termination shall

 

23

--------------------------------------------------------------------------------


 

be effective no later than three (3) months after such termination of this
Agreement, or (b) for KO’s material breach pursuant to Section 12.1 or 12.4.1,
in which event such termination shall be effective no later than two (2) years
after such termination of this Agreement; provided that MEC shall use good faith
efforts to terminate such agreements as soon as reasonably practicable, provided
further that MEC may, in its sole and absolute discretion, from time to time
during such two (2) year period, specify a shorter period with respect to
individual territories, regions or states, as MEC determines from time to time
in its sole and absolute discretion in compliance with any KO Distribution
Agreement in effect at that time), unless (i) the Parties agree otherwise in
writing, (ii) the applicable KO Distribution Agreement is not terminable upon
such occurrence or otherwise for convenience pursuant to its terms (provided
that in such event MEC shall not, and shall cause its Affiliates to not, renew
or otherwise extend any such KO Distribution Agreement), or (iii) this Agreement
is terminated by KO pursuant to Section 12.1 or 12.4.2 and KO provides written
notice to MEC within thirty (30) days of the effective termination of this
Agreement identifying any KO Distribution Agreements with KO Distributors that
should not be so terminated (and, in such event, such identified KO Distribution
Agreements shall not be terminated by MEC or its Affiliates due to the
termination of this Agreement)).  Notwithstanding anything to the contrary
contained in this Section 17, neither MEC nor its applicable Affiliates shall be
obligated to provide notice of termination if such termination (x) is not
expressly authorized under the applicable KO Distribution Agreement and/or,
(y) solely in the event that this Agreement is terminated by MEC pursuant to
Section 12.1 or 12.4.1, would result in MEC becoming obligated to pay to the
applicable KO Distributor a Severance Payment (unless KO agrees to reimburse MEC
therefor).  During the period between a notice of termination and the effective
date of termination, each Party shall continue to fully perform its obligations
under this Agreement.  To the extent any KO Distribution Agreement remains in
effect following the expiration or termination of this Agreement in accordance
with the terms hereof, MEC shall continue to pay KO any and all payments and
fees that would have been due to KO under this Agreement and/or the applicable
KO Distribution Agreement had this Agreement not expired or been terminated (for
so long as such KO Distribution Agreement remains in effect). Sections 7, 8.2,
13.4, 18.1, 19, 20, 21, 22 and 23 of this Agreement shall survive the expiration
or termination of this Agreement.

 

18.                            Termination Fees.

 

18.1                    “Aggregate Termination Fee” means the aggregate of the
Commissions and the Facilitation Fees (including the CCL Facilitation Fee with
respect to Canada) due to KO (and/or CCL, in the case of Canada) for the twelve
(12) month period ending on the last day of the last calendar month preceding
the effective date of termination of this Agreement for Products sold by MEC or
any of its Affiliates to KO/MEC Distributors who are KO/MEC Distributors as of
the effective date of such termination; provided that if termination of this
Agreement occurs before the first anniversary of the Effective Date the
Aggregate Termination Fee shall be increased by fifty percent (50%); and if
termination of this Agreement occurs after the first anniversary of the
Effective Date but before the second anniversary of the Effective Date, the
Aggregate Termination Fee shall be increased by twenty-five percent (25%).  Each
termination fee specified in this Section 18 will be due and payable no later
than thirty (30) days after the effective date of the applicable termination and
such obligation shall survive the termination or expiration of this Agreement.

 

24

--------------------------------------------------------------------------------


 

18.2                    If MEC terminates this Agreement pursuant to the terms
of Section 12.1 or 12.4 above, KO shall, without prejudice to MEC’s rights and
remedies available under this Agreement, equity and/or applicable law, but
subject to Section 19, pay MEC the Aggregate Termination Fee.

 

18.3                    If KO terminates this Agreement pursuant to the terms of
Section 12.1 or 12.4 above, MEC shall, without prejudice to KO’s rights and
remedies available under this Agreement, equity and/or applicable law, but
subject to Section 19, pay KO an amount equal to the Aggregate Termination Fee.

 

18.4                    Without limiting the terms of the applicable KO
Distribution Agreement, if MEC terminates a KO Distribution Agreement with a
KO/MEC Distributor without cause and without (a) MEC entering into a New
Distribution Agreement with a Primary KO Distributor for the same Sub-Territory
promptly following such termination and (b) concurrently terminating this
Agreement, MEC will pay KO the Aggregate Termination Fee calculated with respect
to the Commissions and Facilitation Fees (including the CCL Facilitation Fee
with respect to Canada) payable with respect to the terminated KO Distribution
Agreement with the applicable KO/MEC Distributor only.

 

18.5                    If MEC only terminates a portion of the Sub-Territory
specified in a particular KO Distribution Agreement between MEC and a KO/MEC
Distributor, without cause, MEC shall pay KO a partial termination fee (in each
case, a “Partial Termination Fee”) equal to the Aggregate Termination Fee
applicable to the terminated KO Distribution Agreement with the applicable
KO/MEC Distributor only, that would be owed if the applicable KO Distribution
Agreement with such KO/MEC Distributor were fully terminated on the date the
partial termination occurs, multiplied by a fraction, the numerator of which is
the Net Sales of Products in the terminated portion of the applicable
Sub-Territory during the twelve (12) months immediately preceding such
termination, and the denominator of which is the Net Sales of Products in the
entire applicable Sub-Territory during the twelve (12) months immediately
preceding such termination.

 

19.                            Limitation of Damages; Limitation of Liability. 
EXCEPT FOR DAMAGES DIRECTLY RESULTING FROM INDEMNITY OBLIGATIONS SET FORTH IN
SECTION 23, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT
LIMITATION, DAMAGES FOR LOSS OF PROFITS, LOSS OF GOODWILL, BUSINESS
INTERRUPTION, LOSS OF BUSINESS OPPORTUNITY, OR ANY OTHER PECUNIARY LOSS)
SUFFERED BY SUCH PARTY RELATED TO OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND/OR THE USE OF OR INABILITY TO
USE OR SELL THE PRODUCTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THESE LIMITATIONS
WILL APPLY REGARDLESS OF THE LEGAL THEORY OF LIABILITY, WHETHER UNDER CONTRACT,
TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR ANY OTHER THEORY
WHATSOEVER.

 

EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR

 

25

--------------------------------------------------------------------------------


 

A LIMITATION OF LIABILITY OR WARRANTIES, DISCLAIMER, OR EXCLUSION OF DAMAGES, IS
EXPRESSLY INTENDED TO BE SEVERABLE AND INDEPENDENT FROM ANY OTHER PROVISION,
SINCE THOSE PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN
THE PARTIES, AND SHALL BE SEPARATELY ENFORCED.  NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED (INCLUDING THE IMPLIED
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE) EXCEPT THOSE SET FORTH IN THIS AGREEMENT.

 

20.                            Books and Records; Examinations.

 

20.1                    For a period of at least two (2) years following the
expiration or earlier termination of this Agreement, MEC shall maintain such
books and records (collectively, “MEC Records”) as are necessary to substantiate
that no payments have been made, directly or indirectly, by or on behalf of MEC
to or for the benefit of any KO employee or agent who may reasonably be expected
to influence KO’s decision to enter into this Agreement or the amount to be paid
by KO pursuant hereto.  (As used herein, “payments” shall include money,
property, services and all other forms of consideration.)  All MEC Records shall
be maintained in accordance with generally accepted accounting principles as
consistently applied by MEC.  KO and/or its representative shall have the right
at any time during normal business hours, upon seven (7) days written notice, to
examine the MEC Records, but not more than once per year.  The provisions of
this paragraph shall survive the expiration or earlier termination of this
Agreement.

 

20.2                    For a period of at least two (2) years following the
expiration or earlier termination of this Agreement, KO shall maintain such
books and records (collectively, “KO Records”) as are necessary to substantiate
that no payments have been made, directly or indirectly, by or on behalf of KO
to or for the benefit of any MEC employee or agent who may reasonably be
expected to influence MEC’s decision to enter into this Agreement or the amount
to be paid by MEC pursuant hereto.  (As used herein, “payments” shall include
money, property, services and all other forms of consideration.)  All KO Records
shall be maintained in accordance with generally accepted accounting principles
as consistently applied by KO.  MEC and/or its representative shall have the
right at any time during normal business hours, upon seven (7) days written
notice, to examine the KO Records, but not more than once per year.  The
provisions of this paragraph shall survive the expiration or earlier termination
of this Agreement.

 

20.3                    MEC shall keep complete and true books and other records
containing data in sufficient detail necessary to determine the Commission, the
Facilitation Fee, Incremental Net Sales of the Products, Gross Profit for each
of the Products, Gross Profit Margin for each of the Products, any Aggregate
Termination Fee, any Partial Termination Fee, and/or any components of each of
these items.

 

20.4                    No more than once per calendar year, KO shall have the
right, at its own expense, to have the books and records kept by MEC (and all
related work papers and other information and documents) examined by a
nationally recognized public accounting firm appointed by KO (in each case, an
“Accounting Firm”) to (a) verify the calculations of the Commission, the
Facilitation Fee, Incremental Net Sales, Net Sales of the Products, Gross Profit
for each of the

 

26

--------------------------------------------------------------------------------


 

Products, the Gross Profit Margin for each of Products, any Aggregate
Termination Fee, any Partial Termination Fee, and/or any component of any of the
foregoing, and (b) verify the resulting payments required under this Agreement. 
Prior to conducting any such examination, the Accounting Firm shall have agreed
to hold in confidence and not disclose to anyone, other than the Parties or
unless required by applicable law, all information reviewed by or disclosed to
the Accounting Firm during such examination.

 

21.                            Trademarks.

 

21.1                    “MEC Marks” means the trademarks, trade names, brand
names, and logos, copyright material and other intellectual property owned by
MEC (whether or not registered) and used by it on the Products and/or in
connection with the production, labeling, packaging, marketing, sale,
advertising, and promotion of the Products.  KO acknowledges and agrees that all
MEC Marks shall be and remain the exclusive property of MEC.  No right, title or
interest of any kind in or to the MEC Marks is transferred by this Agreement to
KO.  KO agrees that it will not attempt to register the MEC Marks, or any marks
confusingly similar thereto, in any form or language anywhere in the world.  KO
further agrees that during the Term of this Agreement it will not contest the
validity of the MEC Marks or the ownership thereof by MEC.  If KO desires to
reproduce any of the MEC Marks for promotional purposes, the reproduction will
only be made after written approval by MEC.  KO shall only use the MEC Marks in
such a manner as to ensure and maintain the high quality and goodwill associated
therewith; provided, however, that KO may, in consultation with MEC, submit form
or template usages or specimens of proposed use featuring the MEC Marks that may
be subsequently used on other materials without seeking additional approval from
MEC, provided that the form, substance, content and context of such subsequent
use is not materially different from that which MEC initially approves.  KO’s
use of the MEC Marks will inure for the benefit of MEC.

 

21.2                    Infringement of MEC’s Marks.  If during the Term of this
Agreement a third party institutes against MEC or KO any claim or proceeding
that alleges that the use of any MEC Mark in connection with the marketing,
promotion, merchandising and/or sales of the Products under this Agreement
infringes the intellectual property rights held by such third party, then MEC
shall, in its sole discretion, and at its sole expense, contest, settle, and/or
assume direction and control of the defense or settlement of, such action,
including all necessary appeals thereunder.  KO shall use all reasonable efforts
to assist and cooperate with MEC in such action, subject to MEC reimbursing KO
for any reasonable out-of-pocket expenses incurred by KO in connection with such
assistance and cooperation.  If, as a result of any such action, a judgment is
entered by a court of competent jurisdiction, or settlement is entered by MEC,
such that any MEC Mark cannot be used in connection with the marketing,
promotion, merchandising and/or sales of the Products under this Agreement
without infringing upon the intellectual property rights of such third party,
then MEC and KO promptly shall cease using such affected MEC Mark in connection
with the marketing, promotion, merchandising and/or sale of the Products under
this Agreement.  Neither Party shall incur any liability or obligation to the
other Party arising from any such cessation of the use of the affected MEC Mark.

 

21.3                    Termination.  Upon expiration or termination of this
Agreement, KO shall cease and desist from any use of the MEC Marks and any
names, marks, logos or symbols confusingly similar thereto.

 

27

--------------------------------------------------------------------------------


 

21.4                    Prior Agreements.  Notwithstanding the foregoing
provisions of Section 21 (including the definition of “MEC Marks” as including
both registered and unregistered rights), the Parties acknowledge their ongoing
discussions over their respective rights in trademarks containing the term
“monster,” including the agreement among the Parties and Odwalla, Inc. dated
June 15, 2004 regarding MEC’s use of its MONSTER marks (the “Monster Trademark
Agreement”).  Nothing contained in this Agreement shall (a) be deemed to be an
acknowledgement by KO of MEC’s rights in unregistered marks containing the term
“monster” or (b) limit the provisions of the Monster Trademark Agreement.  In
the case of a conflict between this Section 21 and the Monster Trademark
Agreement, the Parties agree that the terms of the Monster Trademark Agreement
shall prevail.

 

22.                            Representations and Warranties.

 

22.1                    MEC represents and warrants to KO that (a) it has the
right and lawful authority to enter into this Agreement, and (b) the execution,
delivery and performance of this Agreement will not cause or require MEC to
breach any obligation to, or agreement or confidence with, any other Person.

 

22.2                    MEC warrants that all Products, all food additives in
the Products, and all substances for use in, with, or for the Products,
comprising each shipment or other delivery hereby made by MEC to, or on the
order of, KO and/or any KO/MEC Distributor are hereby guaranteed as of the date
of such shipment to be, on such date, not adulterated or misbranded within the
meaning of the Federal Food, Drug and Cosmetic Act, as amended, including the
Food Additives Amendment of 1958 (the “Act”), or within the meaning of any
substantially identical and applicable state food and drug law, if any, and not
articles which may not under the provisions of Sections 404, 505, or 512 of the
Act, be introduced into interstate commerce, the Canadian Food and Drugs Act,
and the Natural Health Product Regulations promulgated thereunder.

 

22.3                    MEC warrants that all Products shall be merchantable.

 

22.4                    KO’s sole and exclusive remedy for MEC’s breach of MEC’s
representations in Sections 22.2 and 22.3 above shall be as provided for in
Section 23.3 below.

 

23.                            Indemnification and Insurance.

 

23.1                    KO agrees to indemnify and defend MEC, its Affiliates
and their respective directors, officers, employees, representatives and agents
(the “MEC Indemnitees”) against any third party claims and hold the MEC
Indemnitees harmless from and against any and all damages, losses, liabilities,
claims, charges, actions, suits, proceedings, deficiencies, taxes, interest,
penalties, and costs and expenses (collectively “Losses”) arising out of,
resulting from or otherwise connected with and to the extent attributable to
(a) any willfully negligent act, misfeasance or nonfeasance by KO, its
Subsidiaries, or any of their respective officers, employees, directors or
agents regarding the sale, distribution or marketing of the Products, (b) the
failure of any representation or warranty made by KO contained in this Agreement
to be true or correct in any material respect (without regard to any references
to materiality contained therein), (c) any claim, advertising, marketing,
promotion or representation made, provided,

 

28

--------------------------------------------------------------------------------


 

disseminated or distributed by KO regarding Products that has not been approved
by MEC or any MEC Indemnitee, and (d) any claim by CCR arising from the
Facilitation Fee and/or Crown Canada arising from the CCL Facilitation Fee,
excluding, in each case, any such Losses to the extent MEC or any of its
Affiliates is required to indemnify KO therefor pursuant to Section 23.3.

 

23.2                    [INTENTIONALLY OMITTED]

 

23.3                    MEC agrees to indemnify and defend KO, its Affiliates
and their respective directors, officers, employees, representatives and agents
(the “KO Indemnitees”) against any third party claims and hold the KO
Indemnitees harmless from and against any and all Losses arising out of,
resulting from or otherwise connected with and to the extent attributable to
(a) the contents, formulation, manufacture, labeling, bottling or packaging of
the Products, including, but not limited to, product defects, product
integrity/quality failures, any ingredient safety issue, product recalls, any
violation of applicable law or regulation, or any injury to or death of any
person caused by the Products or any ingredient contained therein, including,
for clarity, any of such claims described in the foregoing portion of this
clause (a) that are brought against any KO Indemnitee based on any KO
Indemnitee’s consent to the distribution of such Products by KO Distributors in
accordance with this Agreement, (b) any willfully negligent act, misfeasance or
nonfeasance by MEC or any of its respective Subsidiaries, officers, employees,
directors or agents, (c) any claim, advertising, marketing, promotion or
representation made, provided, disseminated or distributed by MEC or by any
agent or representative of MEC regarding the Products, (d) the failure of any
representation or warranty made by MEC contained in this Agreement to be true or
correct in any material respect (without regard to any references to materiality
contained therein), (e) any claim that the authorized use by any KO Indemnitee
of any of the MEC Marks pursuant to this Agreement infringes the trademark,
trade dress or trade name of another, (f) any claim that any Products or
packaging for any Products furnished by MEC infringes any patent, trade secret
or other intellectual property right of any third party, (g) the termination or
transfer of any of MEC’s existing distribution agreements in anticipation or
furtherance of the rights granted to KO in this Agreement, and (h) any other
Loss for which a KO Distributor is required to be indemnified by MEC or its
Affiliate pursuant to a KO Distribution Agreement, excluding, in each case, any
such Losses to the extent KO or any of its Affiliates is required to indemnify
MEC therefor pursuant to Section 23.1 above.

 

23.4                    During the Term of this Agreement and for a period of
two (2) years thereafter, MEC and KO agree to maintain policies of insurance of
the nature and amounts specified below, which shall provide the other Party as
an additional insured (providing for a waiver of subrogation rights and
endeavoring to provide for not less than thirty (30) days written notice of any
modification or termination of coverage), and each Party shall provide the other
Party with a certificate of insurance evidencing such insurance, in a form
satisfactory to such Party:

 

o                                    Commercial General Liability, including
contractual liability coverage, with limits of at least $1,000,000 per
occurrence; Bodily Injury and Property Damage / $1,000,000; Personal and
Advertising Injury / $1,000,000; Products/Completed Operations / $2,000,000
General Aggregate.

 

29

--------------------------------------------------------------------------------


 

o                                    Excess or Umbrella Liability with a limit
of not less than $5,000,000 per occurrence over the insurance coverage described
above.

 

For any claims under this Agreement, the applicable Party’s insurance shall be
deemed to be primary and not contributing to or in excess of any similar
coverage purchased by the other Party.  All deductibles payable under an
applicable policy shall be paid by the Party responsible for purchasing such
policy.  All such insurance shall be written by companies authorized to do
business in the state or states where the work is to be performed and having at
least the ratings of the respective Parties current insurers, unless not
obtainable at commercially reasonable rates in light of previous premiums.

 

23.5                    An indemnified party under this Section 23 shall give to
the indemnifying party prompt notice of the third party claim for which such
indemnified party is seeking indemnification.  Until such time as the
indemnifying party acknowledges in writing its obligation to indemnify the
indemnified party under this Section 23, the indemnified party will have the
right to direct, through counsel of its choosing, the defense of any matter the
subject of such indemnification claim.  At such time as the indemnifying party
acknowledges in writing its obligation to indemnify the indemnified party
against any and all damages, losses, liabilities, claims, charges, actions,
suits, proceedings, deficiencies, taxes, interest, penalties, and costs and
expenses that may result from such matter, the indemnifying party shall have the
right to direct, through counsel of its own choosing, the defense or settlement
of any matter the subject of indemnification hereunder at its expense.  The
indemnified party may thereafter retain its own counsel to participate in the
defense of the matter, at the indemnified party’s own expense.  The indemnified
party shall provide the indemnifying parties with reasonable and relevant access
to its records and personnel relating to any such matter during normal business
hours and shall otherwise cooperate with the indemnifying party in the defense
or settlement of any such matter, and the indemnifying party shall reimburse the
indemnified party for all its reasonable out-of-pocket expenses in connection
with such matter.  No settlement in respect of any third party claim may be
effected by the indemnifying party without the indemnified party’s prior written
approval.  If the indemnifying party shall fail to undertake any such defense,
the indemnified party shall have the right to undertake the defense or
settlement thereof at the indemnifying party’s expense, provided the
indemnifying party has received reasonable notice of, and opportunity to
participate in, any proposed settlement.

 

24.                            Miscellaneous.

 

24.1                    No Employment Relationship.  Notwithstanding any
language in this Agreement to the contrary, the Parties intend that their
relationship will be only as set forth in this Agreement.  Neither Party nor any
employee, agent, officer, or independent contractor of or retained by either
Party shall be considered an agent, employee or co-joint venturer of the other
Party for any purpose or entitled to any of the benefits that the other Party
provides for any of the other Party’s employees.  Furthermore, each Party
acknowledges that it shall be responsible for all federal, state and local taxes
for it and its employees and reports relative to fees under this Agreement and
each Party will indemnify and hold the other Party harmless from any failure to
file necessary reports or pay such taxes.

 

24.2                    Integration.  This Agreement constitutes the entire
agreement between the Parties

 

30

--------------------------------------------------------------------------------


 

with respect to the subject matter of this Agreement and is intended by the
Parties to be a final expression of their understanding and a complete and
exclusive statement of the terms and conditions of the agreement.  This
Agreement supersedes any and all agreements, either oral or in writing, between
the Parties concerning the subject contained herein and contains all of the
covenants, agreements, understandings, representations, conditions, and
warranties mutually agreed to between the Parties.  This Agreement may be
modified or rescinded only by a writing signed by the Parties hereto or their
duly authorized agents.

 

24.3                    Choice of Law.  This Agreement shall be exclusively
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any conflict-of-law rules requiring the application of
the substantive laws of any other jurisdiction.

 

24.4                    Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective heirs, executors,
administrators, legal administrators, legal representatives, successors and
assigns.  This Agreement shall not be assignable by either Party without the
prior written consent of the other Party; provided, however, that (a) a MEC
Change of Control shall not be deemed an assignment of the Agreement requiring
KO’s consent hereunder, (b) a Change of Control (as defined in the Transaction
Agreement) with respect to KO or its Parent shall not be deemed an assignment of
this Agreement requiring MEC’s consent hereunder, and (c) KO shall not be
required to obtain any such consent of MEC in relation to any assignment
resulting from the transfers or changes approved in advance by MEC pursuant to
the last two sentences of Section 3 of this Agreement.

 

24.5                    Counterparts.  This Agreement may be signed in one
(1) or more counterparts, each of which shall constitute an original but all of
which together shall be one (1) and the same document.  Signatures received by
facsimile shall be deemed to be original signatures.

 

24.6                    Partial Invalidity.  Each provision of this Agreement
will be valid and enforceable to the fullest extent permitted by law.  If any
provision of this Agreement or the application of the provision to any Person or
circumstance will, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of the provision to Persons or circumstances
other than those as to which it is held invalid or unenforceable, will not be
affected by such invalidity or unenforceability, unless the provision or its
application is essential to this Agreement.  The Parties shall replace any
invalid and/or unenforceable provision with a valid and enforceable provision
that most closely meets the aims and objectives of the invalid and/or
unenforceable provision.

 

24.7                    Titles and Subtitles.  The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

24.8                    Drafting Ambiguities.  Each Party to this Agreement and
their legal counsel have reviewed and revised this Agreement.  The rule of
construction that any ambiguities are to be resolved against the drafting Party
shall not be employed in the interpretation of this Agreement or any amendments
or exhibits to this Agreement.

 

24.9                    Notices.  All notices or other communications required
or permitted to be given to a Party to this Agreement shall be in writing and
shall be personally delivered, sent by certified

 

31

--------------------------------------------------------------------------------


 

mail, postage prepaid, return receipt requested, or sent by an overnight express
courier service that provides written confirmation of delivery, to such Party at
the following respective address:

 

If to MEC:

 

Monster Energy Company
1 Monster Way
Corona, California 92879
Attention:  Chief Executive Officer
Facsimile:  (951) 739-6210

 

with a copy to:

 

Solomon Ward Seidenwurm & Smith, LLP
401 B Street, Suite 1200
San Diego, California 92101
Attention: Norman L. Smith, Esq.
Facsimile: (619) 231-4755

 

If to KO:

 

The Coca-Cola Company
One Coca-Cola Plaza

Atlanta, Georgia 30313

Facsimile:       (404) 676-8621

Attention:        Chief Financial Officer; and

Senior Vice President, General Counsel and Chief Legal Officer

Facsimile:  (404) 515-2546

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention:        Martha E. McGarry, Esq.

Thomas W. Greenberg, Esq.

Facsimile:       (212) 735-2000

 

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this Section, then it shall be deemed given, delivered and
received three (3) days after the date such notice or other communication is
deposited with the U.S. Postal Service in accordance with this Section.  Any
Party to this Agreement may give a notice of a change of its address to the
other Party to this Agreement.

 

24.10            Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is

 

32

--------------------------------------------------------------------------------


 

intended or shall be construed to give any Person, other than the Parties to
this Agreement and their successors and permitted assigns, any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained in this Agreement.

 

24.11            Conflict.  In the event of any conflict between the terms of
this Agreement and the terms of any KO Distribution Agreement, the terms of this
Agreement shall govern as between KO and MEC.

 

25.                            Dispute Resolution.

 

25.1                    Arbitration.  Any controversy, claim or dispute of
whatever nature arising out of or in connection with this Agreement or the
breach, termination, performance or enforceability hereof or out of the
relationship created by this Agreement (a “Dispute”) shall be finally resolved
by arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) in effect on the date of this
Agreement.   The Parties understand and agree that they each have the right to
apply to a court of competent jurisdiction for a temporary restraining order, a
preliminary injunction or other equitable relief to preserve the status quo or
prevent irreparable harm.  Unless otherwise agreed in writing by the Parties
hereto, the arbitral panel shall consist of three (3) arbitrators, each of whom
shall be a retired judge from a State other than California or Georgia and shall
be appointed by the AAA in accordance with Section 25.2 below.  The place of
arbitration shall be Dallas, Texas.  Judgment upon the award may be entered, and
application for judicial confirmation or enforcement of the award may be made,
in any competent court having jurisdiction thereof.  Other than as required or
permitted by an applicable Governmental Entity, each Party will continue to
perform its obligations under this Agreement pending final resolution of any
such Dispute.  The Parties knowingly and voluntarily waive their rights to have
any Dispute tried and adjudicated by a judge or a jury.

 

25.2                    Immediately after the filing of the submission or the
answering statement or the expiration of the time within which the answering
statement is filed, the AAA shall send simultaneously to each Party to the
dispute an identical list of ten (10) (unless the AAA decides that a larger
number is appropriate) names of retired judges from the National Roster from
States other than California or Georgia.  The Parties shall attempt to agree on
the three (3) arbitrators from the submitted list and advise the AAA of their
agreement.  If the Parties are unable to agree upon the three (3) arbitrators,
each Party to the Dispute shall have fifteen (15) days from the transmittal date
in which to strike no more than three (3) names objected to, number the
remaining names in order of preference, and return the list to the AAA.  If a
Party does not return the list within the time specified, all persons named
therein shall be deemed acceptable.  From among the persons who have been
approved on both lists, and in accordance with the designated order of mutual
preference, the AAA shall invite the acceptance of the three (3) arbitrators to
serve.  If the Parties fail to agree on any of the persons named, or if
acceptable arbitrators are unable to act, or if for any other reason the
appointment cannot be made from the submitted lists, the AAA shall have the
power to make the appointment from among other retired judges on the National
Roster from States other than California or Georgia without the submission of
additional lists.

 

25.3                    The arbitration shall be governed by the laws of the
State of New York, without regard to its conflicts-of-law rules, and by the
arbitration law of the Federal Arbitration Act

 

33

--------------------------------------------------------------------------------


 

(Title 9, U.S. Code).  The arbitrators shall base the award on the applicable
law and judicial precedent that would apply, and the arbitrators shall have no
authority to render an award that is inconsistent therewith.  The award shall be
in writing and include the findings of fact and conclusions of law upon which it
is based if so requested by either Party.  Except as may be awarded to the
prevailing Party, each Party shall bear the expense of its own attorneys,
experts, and out of pocket costs as well as fifty percent (50%) of the expense
of administration and arbitrators’ fees.

 

25.4                    Except as otherwise required by law, the Parties and the
arbitrator(s) shall keep confidential and not disclose to third parties any
information or documents obtained in connection with the arbitration process,
including the resolution of the Dispute.

 

25.5                    Except for damages directly resulting from indemnity
obligations set forth in Section 23 above, notwithstanding anything to the
contrary in this Agreement, each Party waives the right in any arbitration or
judicial proceeding to receive consequential, punitive, or exemplary damages. 
The arbitrators shall not have the power to award consequential, punitive, or
exemplary damages.

 

26.                            Force Majeure.

 

26.1                    Neither Party shall be liable for any delays in delivery
or failure to perform or other loss due directly or indirectly to causes beyond
such Party’s reasonable control (each, individually, a “Force Majeure Event”)
including, without limitation: (a) acts of God, act (including failure to act)
of any Governmental Entity (de jure or de facto), wars (declared or undeclared),
governmental priorities, port congestion, riots, revolutions, strikes or other
labor disputes, fires, floods, sabotage, nuclear incidents, earthquakes, storms,
epidemics; or (b) inability to timely obtain either necessary and proper labor,
materials, ingredients, components, facilities, production facilities, energy,
fuel, transportation, governmental authorizations or instructions, material or
information. The foregoing shall apply even though any Force Majeure Event
occurs after such Party’s performance of its obligations is delayed for other
causes.

 

26.2                    The Party affected by a Force Majeure Event shall give
written notice to the other Party of the Force Majeure Event within a reasonable
time after the occurrence thereof, stating therein the nature of the suspension
of performance and reasons therefore.  Such Party shall use its commercially
reasonable efforts to resume performance as soon as reasonably possible.  Upon
restoration of the affected Party’s ability to perform its obligations
hereunder, the affected Party shall give written notice to the other Party
within a reasonable time.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

34

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AMENDED AND RESTATED DISTRIBUTION COORDINATION AGREEMENT
BETWEEN MONSTER ENERGY COMPANY AND THE COCA-COLA COMPANY

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date.

 

 

MONSTER ENERGY COMPANY,

THE COCA-COLA COMPANY,

a Delaware corporation

a Delaware corporation

 

 

By: /s/ Rodney Sacks                                          

By: /s/ Marie D. Quintero Johnson                       

Rodney Sacks

Name: Marie D. Quintero Johnson                    

Chief Executive Officer

Title: Vice President and Director of Mergers & Acquisitions

 

[Signature Page to Amended and Restated Distribution Coordination Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
Amended and Restated Distribution Coordination Agreement

 

FORM DISTRIBUTION AGREEMENT

 

Exhibit A

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DISTRIBUTION AGREEMENT

 

This DISTRIBUTION AGREEMENT (the “Agreement”) is entered into as of
_________________, 2015 (the “Effective Date”) between MONSTER ENERGY COMPANY, a
Delaware corporation (formerly known as Hansen Beverage Company) (“MEC”), and
[KO DISTRIBUTOR] (“Distributor”).  MEC and Distributor are referred to herein
collectively as the “parties” and individually as a “party” hereto.

 

1.                                    Recitals and Definitions.

 

a.                                     Distributor is a leading distributor of
beverages throughout the Territory (as defined below) and has substantial
experience in the distribution of beverages.  Distributor has developed and
implemented successful marketing plans and/or systems for such distribution and
which are substantially associated with the trademarks and trade name of The
Coca-Cola Company (“KO”).  KO has designated Distributor, and MEC wishes to
appoint Distributor, as a distributor of Products (as defined below) as part of
Distributor’s business operations and systems, with performance to commence as
of _________________, 2015, or such other date as may be mutually agreed by the
parties in writing, but which in no event shall be later than _________________,
2015 (the “Commencement Date”).

 

b.                                    When used herein (i) the word “Products”
means (x) all Energy Drinks (as defined below) in any form, that are offered,
packaged and/or marketed by MEC or any of its Affiliates at any time after the
Effective Date in the Territory under the primary brand name “Monster” or any
other primary brand name having “Monster” as a derivative or part of such name,
and/or containing the “[g119631ko09i001.jpg]” as a primary brand component, and
which may, but are not required, to contain the “[g119631ko09i001.jpg]” mark,
and/or the “M” icon, and (y) such additional beverage products, whether marketed
under the Trademarks (as defined below) or otherwise, as MEC and Distributor
shall agree from time to time by executing a mutually agreed upon amended
Exhibit A.  MEC and Distributor shall use commercially reasonable efforts to
periodically review and update Exhibit A on a reasonable basis throughout the
Term.  The Products shall include all sizes of SKUs as may be determined by MEC
and offered, packaged and/or marketed by MEC or any of its Affiliates in good
faith from time to time; (ii) the word “Territory” means the territory
identified in Exhibit B hereto; (iii) the words “Distributor’s Accounts” mean
all accounts or classes of accounts in the Territory (including those set forth
as exclusive or non-exclusive Distributor’s Accounts on Exhibit C hereto), other
than those reserved for MEC as identified on Exhibit C; (iv) the word
“Trademarks” means those names and marks identified on Exhibit D hereto; (v) the
words “Energy Drink/s” mean any shelf-stable, in ready-to-drink, powdered, drops
or concentrate form, non-alcoholic beverage that satisfies all of the following
conditions: (A) it is marketed or positioned to consumers as an energy beverage,
(B) it contains one or more of the following ingredients: guarana, taurine,
panax ginseng, L-carnitine, B-2 vitamins, B-6 vitamins, B-12 vitamins,
L-arginine, astralagus, glucuronolactone or inositol (or, to the extent approved
by KO, which approval shall not be unreasonably withheld, conditioned or
delayed, any ingredients substituting for or supplementing any of the foregoing
ingredients) and (C) it has

 

1

--------------------------------------------------------------------------------


 

at least five (5) milligrams of caffeine per ounce (the “Caffeine Requirement”),
except that (1) Products under the brand Monster Energy Unleaded (substantially
as such Products are formulated, manufactured, marketed and/or sold as of the
date hereof, and any line extensions or expansions of such Products marketed
under such brand) shall not be required to meet the Caffeine Requirement; and
(2) the Caffeine Requirement shall be reduced in respect of any particular
territory to the extent that any final law applicable to MEC in such territory
imposing restrictions on the on-going business activities of MEC is enacted by a
Governmental Entity having jurisdiction over such territory that either
(I) specifically establishes a maximum caffeine concentration that is lower than
the Caffeine Requirement (in which case the Caffeine Requirement applicable to
such territory shall be the maximum caffeine concentration permitted by such
law) or (II) is reasonably expected, based on the good faith judgment of MEC, to
have an adverse impact on MEC’s business, sales or profitability in such
territory due to the caffeine concentration of the Products exceeding a
specified level (including, for example, a material tax imposed on beverages
with caffeine concentrations above a stated amount but excluding, for the
avoidance of doubt, any age or similar restriction on the manner of sale of such
beverages) (in which case the Caffeine Requirement applicable to such territory
shall be the maximum caffeine concentration that would not have such adverse
impact); it being agreed that affected Products in any affected territory may be
reformulated by MEC to the extent necessary to comply with any such law or to
avoid such adverse impact; (vi) the word “Affiliates” means as to any Person,
any other Person that, directly or indirectly through one or more
intermediaries, controls, or is controlled by or is under common control with
such Person, as such terms are used in and construed under Rule 405 under the
Securities Act of 1933 of the United States of America; (vii) the word “Person”
means an individual or firm, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind; and (viii) the words “Governmental Entity” mean any (A) nation,
state, county, city, town, village, district, or other jurisdiction of any
nature, (B) federal, state, local, municipal, foreign, or other government,
(C) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), or (D) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.  All Exhibits referred to in this Agreement
shall be deemed to be incorporated into this Agreement.

 

2.                                    Appointment.

 

a.                                     With effect from the Commencement Date,
MEC appoints Distributor, and Distributor accepts appointment, as a distributor
and seller of Products to Distributor’s Accounts within the Territory.  Such
appointment shall be exclusive with respect to each of Distributor’s Accounts
except if and to the extent specifically designated as non-exclusive on
Exhibit C hereto.  Such appointment shall exclude any SKU/s deleted from
distribution pursuant to Sections 13(b) or 13(f) below.  Unless otherwise agreed
in writing by MEC, Distributor specifically covenants not to sell, market,
distribute, assign or otherwise transfer (collectively, “Transfer”) in any
manner any Products except to Distributor’s Accounts within the Territory. 
Those categories of customers which are excluded from the definition of
Distributor’s Accounts are expressly reserved for MEC, or such other
distributors as MEC may from time to time appoint.  Distributor shall be
entitled to appoint sub-distributors within the Territory provided that the
terms of such appointment shall provide that the sub-distributors shall not
actively seek

 

2

--------------------------------------------------------------------------------


 

or solicit customers for the Products outside the Territory or any customers
located within the Territory other than Distributor’s Accounts, and the terms of
such appointments shall not be inconsistent with the terms and conditions of
this Agreement and shall be subject to MEC’s rights hereunder.  Distributor’s
appointment of sub-distributors shall be to supplement and augment but not to
replace or substitute, wholly or partially, Distributor’s resources, performance
capabilities and/or ability to fully perform all of Distributor’s obligations in
the Territory under this Agreement, including without limitation, as provided in
Section 3 below.  Distributor will remain liable for the actions, omissions and
performance of all of Distributor’s sub-distributors.

 

b.                                    Distributor hereby agrees not to Transfer
any Products, either directly or indirectly, to any other Persons located
outside the Territory or to any Persons located within the Territory who
Distributor knows or reasonably believes will distribute or resell the Products
outside the Territory, except that, subject to all of the terms and conditions
of this Agreement, Distributor may Transfer Products to other bottlers or
distributors designated by KO that are authorized in writing by MEC for Transfer
into such distributor’s or bottler’s territory.  During the Term, Distributor
shall purchase exclusively and directly from MEC or its nominees (and from no
other Person) all of its requirements for Products.  In the event Products
distributed or sold by Distributor are found outside the Territory, upon MEC’s
reasonable request therefor, Distributor shall use Best Efforts (as defined
below) to make available to representatives of MEC such sales agreements and
other records relating to applicable Products as may be reasonably required for,
and otherwise reasonably cooperate with MEC in, all MEC investigations relating
to the sale and distribution of the Products outside the Territory, in each
case, subject to confidentiality and other obligations to third parties and
solely to the extent permissible under applicable law.  Distributor shall use
Best Efforts to promptly inform MEC if at any time any solicitation or offer to
purchase Products is made to Distributor in writing by a third party which
Distributor knows would result in a breach of this Section 2(b), in each case,
subject to confidentiality and other obligations to third parties and solely to
the extent permissible under applicable law.  “Best Efforts” means the efforts a
prudent Person desiring in good faith to achieve a result would use in the
circumstances to ensure such result is achieved as expeditiously as possible but
does not require the Person subject to such obligation to take actions that
would result in any materially adverse change, or any financial change which in
the aggregate, or over a period of time, would result in any materially adverse
change, in the benefits to such Person under this Agreement or require such
Person to expend funds or extend other economic incentives, unless otherwise
expressly required under this Agreement.

 

c.                                     Distributor acknowledges and agrees that
it has no right to distribute any products of MEC other than the Products.  Any
sales by MEC to Distributor of any products of MEC that are not the Products,
and/or any products sold by MEC to Distributor and/or its
subdistributor(s) beyond the scope, Term (as defined below) or after the
termination of this Agreement, with or without cause, for any reason or no
reason at all (i) shall not constitute, be construed as, or give rise to any
express or implied distribution agreement, course of conduct or other
relationship between MEC and Distributor, (ii) shall not confer upon Distributor
or its subdistributor(s) any rights of any nature whatsoever, including without
limitation to purchase and/or Transfer or continue to purchase and/or Transfer
any products, including Products, or use the Trademarks other than with respect
to products sold and delivered by MEC to Distributor, and (iii) shall constitute
a separate transaction for each shipment of products actually delivered by MEC
to Distributor and/or sub-distributor(s), in MEC’s sole and absolute discretion,
which

 

3

--------------------------------------------------------------------------------


 

MEC shall be entitled to exercise, vary, withdraw and/or cease, on a case by
case basis, at any time in MEC’s sole and absolute discretion.  Distributor
irrevocably waives, releases and discharges any claims, liabilities, actions and
rights, in law or in equity, against MEC including without limitation for
damages (including without limitation, consequential, special or punitive
damages), compensation or severance payments or any other claims of whatsoever
nature by Distributor arising from or in connection with the matters referred to
in this Section 2(c) and/or any acts, omissions or conduct of MEC with regard to
such matters.

 

d.                                   Subject to and without limiting MEC’s and
its Affiliates’ obligations to KO under the Distribution Coordination Agreement
(as defined below), if Distributor declines to distribute, declines to continue
to distribute, or proposes not to distribute (each a “Distribution Refusal”)
(i) substantially all Products, as the case may be, designated by MEC in good
faith for sale in the Territory, MEC shall have the right to sell any or all of
the Products so designated by MEC for sale in the Territory directly or through
other distributors in the Territory, to the exclusion of Distributor or (ii) one
or more of MEC’s SKUs designated by MEC for sale in the Territory, MEC shall
have the right (without prejudice to its right in clause (i) above) to sell such
declined SKU/s directly or through other distributors in the Territory to the
exclusion of Distributor, in each case (i) and (ii) upon forty-five (45) days
written notice to Distributor and KO of its intention to do so; provided that
such Distribution Refusal continues to exist for such forty-five (45) day
period.  MEC’s right to sell or have sold such Products shall be limited to the
portion of the Territory for which such distribution has been declined.

 

e.                                     If, after the Effective Date, MEC
determines to sell or otherwise distribute any Product or any SKU of any Product
(“Product SKUs”) in the Territory not previously sold or distributed by
Distributor (each a “New Product SKU”), prior to launching or otherwise
commencing the sale or other distribution of such New Product SKU, MEC shall
provide Distributor the right to distribute such New Product SKUs, subject to
the terms of this Agreement (and subject to and without limiting MEC’s
obligations to KO under the Distribution Coordination Agreement).  If
Distributor declines to sell and distribute such New Product SKUs in the
Territory within fifteen (15) days of MEC’s request that such New Product SKUs
be added, then MEC shall have the right and option, in MEC’s sole and absolute
discretion, to sell and distribute such refused New Product SKUs directly or
through other distributors selected by MEC, to the exclusion of Distributor;
provided that MEC gives such Distributor an additional fifteen (15) days written
notice of MEC’s intention to do so and Distributor does not commence and
continue purchasing from MEC and selling such refused New Product SKUs within
such additional fifteen (15) day period.  MEC’s right to sell or have sold such
New Product SKUs shall be limited to the portion of the Territory for which such
distribution has been declined.

 

3.                                    Distributor’s Duties.  Distributor shall:

 

a.                                     Use commercially reasonable good faith
efforts (i) to actively and diligently promote, solicit and push vigorously the
wide distribution and sale of the Products to Distributor’s Accounts in the
Territory, and (ii) to develop and exploit the full potential of the business of
distributing, Marketing (as defined below) and selling the Products throughout
the Territory by creating, stimulating and expanding continuously the future
demand for the Products and satisfying fully and in all respects the current
demand therefor (except to accounts reserved for MEC pursuant to Exhibit C and
those National Accounts (as defined below) that are

 

4

--------------------------------------------------------------------------------


 

serviced directly by MEC in accordance with Section 14).  For the purposes of
this Section 3 and Section 13(a) below, “Marketing” means trade marketing, local
marketing and local Product promotions in the Territory;

 

b.                                    Use commercially reasonable good faith
efforts to actively and diligently develop new business opportunities for
Products in Distributor’s Accounts in the Territory;

 

c.                                     Use commercially reasonable good faith
efforts to actively and diligently manage all of Distributor’s sub-distributors
throughout the Territory to gain system alignment to promote the sale and
distribution of Products;

 

d.                                   Secure extensive in-store merchandising and
optimal shelf positioning in Distributor’s Accounts in the Territory with
respect to Products, except for those National Accounts serviced directly by MEC
in accordance with Section 14 below;

 

e.                                     Perform complete and efficient
distribution functions to and in Distributor’s Accounts throughout the
Territory;

 

f.                                      Fully implement the Annual Business Plan
(as defined and to be agreed upon from time-to-time in accordance with
Section 13(b) below), and use commercially reasonable good faith efforts to
achieve and maintain all of the objectives set with respect thereto as
contemplated in Section 13(b) below;

 

g.                                    Achieve and maintain the Performance
Targets (as defined and determined each calendar year in accordance with
Section 13(d) below);

 

h.                                    In relation to the sales of the Products
only, permit MEC representatives to accompany Distributor’s salesmen on sales
routes in the Territory, upon reasonable advance notice to Distributor;

 

i.                                        Achieve optimum ambient and cold
space, position, prominence, and visibility of the Products in all Distributor’s
Accounts in the Territory, except for those National Accounts serviced directly
by MEC in accordance with Section 14 below;

 

j.                                        Promote and maintain an efficient,
viable and financially sound system of distribution for the Products in
Distributor’s Accounts throughout the Territory, except for those National
Accounts serviced directly by MEC in accordance with Section 14 below;

 

k.                                    Provide the resources necessary for the
sale, delivery, Marketing, promotion and servicing of the Products in
Distributor’s Accounts within the Territory, except for those National Accounts
serviced directly by MEC in accordance with Section 14 below;

 

l.                                        Achieve and maintain Minimum
Distribution Levels for the Products in Distributor’s Accounts (other than such
non-exclusive Distributor’s Accounts as identified on Exhibit C) as agreed upon
or determined in accordance with Section 13(c) below from time to time;

 

m.                                Perform and satisfy its obligations specified
in Sections 10 and 13 below;

 

5

--------------------------------------------------------------------------------


 

n.                                    Provide such sales and Marketing
information in relation to the Products as may be reasonably requested by MEC;

 

o.                                    Comply with any applicable laws and
regulations of or applicable in the Territory and shall be responsible for
ensuring that all Product deliveries by Distributor within the Territory comply
with all health, safety, environmental and other standards, specifications and
other requirements imposed by law, regulation or order in the Territory and
applicable to the Products;

 

p.                                    Assign such article numbers as may be
utilized by Distributor from time to time for each Product and Product package
to track sales information by its sales data collection system;

 

q.                                    Cause all of its promotional and Marketing
efforts and/or activities under this Agreement to be devoted solely to the
Products.  Unless approved by MEC’s prior written consent, it shall be a
violation of this subsection for (i) Products to be placed by Distributor in
Equipment (as defined below) branded with the trademark of an Energy Drink other
than a Product, it being agreed that Distributor may place Products in Equipment
branded with another beverage other than an Energy Drink; (ii) Energy Drinks
other than Products to be placed by Distributor in Equipment branded for
Products; (iii) sales materials for Products created by Distributor to include
trademarks of products or Energy Drinks other than Products; (iv) Distributor
distributing sales material created by Distributor including trademarks of
Products; and (v) Distributor’s promotional pricing and/or promotional and/or
Marketing activities and/or promotional and/or Marketing programs to apply to
all or any Products in combination with all or any Energy Drinks other than
Products sold by Distributor.  It is not a violation of this subsection for
Products to be ordered, sold, delivered, or merchandised by the same Person or
in the same vehicles as other products;

 

r.                                       Invest all the capital and to obtain
and expend all the funds required for the organization, installation, operation,
maintenance and replacement within the Territory of such warehousing, Marketing,
distribution, delivery, transportation and other facilities and equipment as
shall be necessary for Distributor to comply with its obligations under this
Agreement;

 

s.                                      For its own account, budget and expend
such funds for advertising, Marketing and promoting the Products in the
Territory as may be reasonably required by MEC to create, stimulate and sustain
the demand for the Products in the Territory, provided that Distributor shall
submit all advertising, Marketing and promotional projects relating to the
Trademarks or the Products to MEC for its prior approval, and shall use,
publish, maintain or distribute only such advertising, Marketing or promotional
material relating to the Trademarks or the Products as MEC shall approve and
authorize.  MEC may agree from time to time and subject to such terms and
conditions as it shall stipulate in each case to contribute financially to
Distributor’s Marketing programs.  MEC may also undertake, at its own expense
and independently from Distributor, any additional advertising or sales
promotion activities in the Territory it deems useful or appropriate;

 

6

--------------------------------------------------------------------------------


 

t.                                       Use commercially reasonable efforts to
allocate Products in Distributor Equipment consistent with the Annual Business
Plan and to the extent (and in the form and manner) agreed between Distributor
and MEC, including without limitation by including ***.  “Distributor Equipment”
shall mean any refrigeration equipment, coolers, barrels, vending machines or
similar equipment provided by Distributor, or placed and maintained by
Distributor in premises of Distributor’s customers within the Territory for use
in relation to the refrigeration, display, Marketing, promotion, and/or sale of
all or any beverages distributed and sold by Distributor in the Territory.  “MEC
Equipment” shall mean any refrigeration equipment, coolers, barrels, vending
machines or similar equipment funded by MEC or provided by MEC to Distributor
and placed in premises of Distributor’s customers within the Territory by
Distributor for use in relation to the refrigeration, display, Marketing,
promotion, and/or sale of all or any Products distributed and sold by
Distributor in the Territory, *** and/or as may otherwise be agreed by the
parties in writing from time to time.  The appearance and branding of MEC
Equipment shall be determined by MEC in its discretion.  Distributor Equipment
and MEC Equipment shall be referred to collectively as the “Equipment;”

 

u.                                    Take such steps and execute such documents
as may be necessary to ensure that any MEC Equipment for use in relation to the
refrigeration, display, Marketing, promotion, and/or sale of Products, and any
licenses, entitlements, consents or other rights relating to the placement or
location of MEC Equipment in a customer’s premises remains the exclusive,
unencumbered property of MEC.  Distributor shall maintain the MEC Equipment in
good condition throughout the Term of this Agreement, ordinary wear and tear
excepted.  Upon termination of this Agreement, Distributor shall deliver the MEC
Equipment to MEC or its designee at the location of such Equipment in the
customers’ premises.  As the bona fide depository of the MEC Equipment,
Distributor undertakes to take all commercially reasonable steps for the proper
storage, preservation and use of the MEC Equipment for as long as such Equipment
remains serviceable, and shall be responsible for any failure to do so.  If for
any reason any of the MEC Equipment is removed and not recovered, Distributor
shall be liable for all loss and damages arising from Distributor’s breach of
this Section 3(u).  Distributor hereby agrees to pay MEC any loss or damages
incurred by MEC with respect to replacing the MEC Equipment and securing the
placement of the MEC Equipment;

 

v.                                    Maintain and replace such Equipment at
such reasonable intervals as are reasonably necessary;

 

w.                                Use commercially reasonable efforts to protect
the reputation and goodwill of MEC, the Products, and the Trademarks, conduct
business in a proper and businesslike manner, and otherwise act in the best
interests of MEC in relation to its Products, reputation and goodwill. 
Distributor shall not act or fail to act in any manner that would reasonably be
expected to be detrimental to the brand image of MEC or the Products. 
Distributor shall sell Products only to reputable and suitable Distributor’s
Accounts consistent with the reputation and quality of MEC’s global brand. 
Distributor shall not engage in any activities or practices, or fail to engage
in activities or practices, that would reasonably be

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

7

--------------------------------------------------------------------------------


 

expected to impair the value of or otherwise damage the reputation or goodwill
of MEC, the Products, or the Trademarks; and

 

x.                                    Maintain in stock at all times a
reasonably sufficient quantity of each Product/s in relation to the demand from
Distributor’s Accounts in the Territory for at least a reasonable period based
on such demand, subject to availability as provided by MEC.

 

4.                                    Prices.  The prices of Products shall be
as set forth in MEC’s then current price list as the same may be changed from
time to time by MEC upon *** prior written notice to Distributor.

 

5.                                    Orders.  All purchase orders for Products
shall be transmitted in writing or electronically, shall specify a reasonable
date and time for delivery to locations in the Territory agreed upon in writing
between the parties from time to time with a lead time of at least ten (10) days
and shall be subject to acceptance by MEC in MEC’s reasonable discretion.  If
MEC is unable to accept an order for any reason, then MEC will use commercially
reasonable efforts to equitably allocate available Products to fill orders from
its distributors and customers, including Distributor.  In the event of any
conflict or inconsistency between the terms of this Agreement and any purchase
order, the terms of this Agreement shall govern.  All such purchase orders shall
be deemed acceptances of MEC’s offers to sell Products and shall limit
acceptance by Distributor to the terms and conditions thereof.

 

6.                                    Payment.

 

a.                                     MEC shall invoice Distributor on a
monthly or other mutually agreed periodic basis and Distributor shall promptly
pay the prices of Products in full (without deduction or set off for any reason)
no later than *** from date of the relevant invoice unless MEC otherwise agrees
in writing.  Distributor and MEC shall use a mutually agreeable method of
electronic settlement of accounts that Distributor reasonably approves which may
include ACH or Xign, Distributor’s current electronic invoice presentment
system.  If Distributor is delinquent in payment upon presentation of invoice
and remains delinquent for seven (7) days after written notice calling upon
Distributor to pay, Distributor shall reimburse MEC for any costs and expenses
incurred by MEC in collecting such delinquent amounts, including, without
limitation, legal fees and costs including fees of collection agencies, and
interest computed at the *** percent *** per month or part thereof from the due
date(s) or the maximum legally permissible rate.  MEC reserves the right by
giving reasonable notice to Distributor to establish in its sole discretion the
conditions of shipment and payment and to designate the supply point and/or
alternate supply points for each of the Products.

 

b.                                    Distributor acknowledges that it is aware
that MEC and KO have entered into an Amended and Restated Distribution
Coordination Agreement dated as of ___________________, 2015 (as it may be
amended from time to time, the “Distribution Coordination Agreement”) under the
terms of which KO has agreed to facilitate and coordinate MEC and certain KO
distributors/bottlers entering into distribution arrangements, and after such

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

8

--------------------------------------------------------------------------------


 

arrangements have been entered into, to facilitate the ongoing relationship
between MEC and such KO distributors/bottlers and provide other assistance.  In
consideration thereof, Distributor agrees to pay to KO a fee calculated in
accordance with the formula set forth on attached Exhibit E (the “Facilitation
Fee”).  Each MEC invoice to Distributor will include the Facilitation Fee, which
shall be payable by Distributor in accordance with the terms of the applicable
MEC invoice.  MEC will in turn remit the Facilitation Fee received from
Distributor to KO on a monthly basis.  Distributor acknowledges and agrees that
(i) MEC may, at any time, assign to KO its rights to collect the Facilitation
Fee, which will allow KO to directly take action against Distributor to collect
any Facilitation Fee owing from Distributor, (ii) MEC may agree to pay or
provide KO with other fees or benefits as consideration for KO’s performance of
its obligations under the Distribution Coordination Agreement and (iii) to the
extent necessary, Distributor consents to the provisions of this Section 6(b).

 

7.                                    Title.  Title to the Products shall pass
to Distributor upon delivery of the Products to Distributor.

 

8.                                    Forecasts and Delivery.

 

a.                                     Distributor shall provide MEC with ***
forecasts describing the volume of each SKU of Products that Distributor
projects will be ordered during each *** period during the Term (as defined
below) of this Agreement.  Distributor shall submit each updated forecast
monthly in a format reasonably acceptable to MEC no later than the first day of
each month during the Term.

 

b.                                    Unless otherwise agreed in writing by the
parties to this Agreement, the Products will be tendered by MEC for delivery to
Distributor in full truckload quantities of particular Product lines and
extensions but without combining different Product lines in the same
truckloads.  By way of example, Monster Green (i.e.  Monster’s original product)
and its extensions and Java Monster and its extensions are different particular
Product lines.  Subject to Distributor providing MEC forecasts in accordance
with Section 8(a) above, MEC agrees to (i) use commercially reasonable good
faith efforts to deliver Products to Distributor within ***, in the case of
Monster and Monster LoCarb Products sold in 24-pack/16 oz.  cases, and within
*** in the case of all other Products, of MEC’s receipt of the applicable
purchase orders for Products in compliance with Sections 5 and 8(a) above, and
(ii) deliver Products to Distributor with at least *** of shelf life remaining
at the time of delivery.  Notwithstanding the foregoing, Distributor
acknowledges that delivery dates set forth in purchase orders for Products
accepted by MEC are merely approximate and that MEC shall have no liability for
late deliveries, except only for fines, penalties and assessments imposed by
Distributor’s customers and actually paid by Distributor which arise solely and
directly as a result of MEC’s failure to comply with its obligations under this
Section 8.

 

c.                                     MEC shall use commercially reasonable
means to cause packing and packaging to comply with all applicable state,
federal and local law and packing and packaging

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

9

--------------------------------------------------------------------------------


 

to be accompanied by bills of lading or pallet tags or other documentation to
comply with the Public Health Security and Bioterrorism Preparedness and
Response Act of 2002.

 

9.                                    Trademarks.

 

a.                                     Distributor acknowledges the respective
exclusive right, title, and interest in and to the Trademarks and trade names of
MEC and/or its Affiliates, whether or not registered, patents, patent
applications, and all rights in inventions (whether or not patentable)
(collectively, “Patents”), copyrights and copyrightable material (collectively,
“Copyrights”) and trade secrets and know-how (collectively, “Know-How”) which
MEC and/or its Affiliates may have at any time created, adopted, used,
registered, or been issued in the United States of America or in any other
location in connection with MEC’s business or the Products and Distributor shall
not do, or cause or permit to be done, any acts or things contesting or in any
way impairing or tending to impair any portion of MEC’s right, title, and
interest in and to the Trademarks, trade names, Patents, Copyrights, and
Know-How.  Any approval by MEC for Distributor to use any Trademarks, trade
names, Patents, Copyrights, trade secrets and Know-How in connection with the
distribution and sale of the Products shall be a mere temporary permission,
uncoupled with any right or interest, and without payment of any fee or royalty
charge for such use.

 

b.                                    Distributor shall not use any trademark,
name, brand name, logo or other production designation or symbol in connection
with Products other than the Trademarks, subject to the terms of this
Section 9.  It will not be a breach of this Section for the Products to be
delivered by Distributor in vehicles, or using employees, agents, assigns or
sub-distributors wearing clothing, displaying any other trademark, name, brand
name, logo or other products designation or symbol.  Distributor acknowledges
that it has no right or interest in the Trademarks (except as expressly
permitted hereunder) and that any use by Distributor of the Trademarks will
inure solely to MEC’s benefit.  Distributor may only use the Trademarks in
strict accordance with MEC’s policies and instructions, and MEC reserves the
right, from time to time and at any time, at its discretion, to modify such
policies and instructions then in effect.

 

c.                                     Any proposed use by Distributor of the
Trademarks (to the extent that it either has not been previously approved by MEC
in writing or differs materially from a use previously approved by MEC in
writing) shall be subject to the prior written consent of MEC, which MEC may
withhold in its sole and absolute discretion.  Distributor shall submit to MEC
in writing each different proposed use of the Trademarks in any medium.

 

d.                                   Distributor shall not at any time alter the
Trademarks or the packaging of Products, use the Trademarks for any purpose
other than the promotion, advertising and sale of Products hereunder, or
challenge the validity, or do or refrain from doing any act which might result
in impairment of the value, of the Trademarks.  Distributor shall not cause or
permit its business name to include any of the Trademarks or its business to be
operated in a manner which is substantially associated with any of the
Trademarks.

 

e.                                     In advertising, promotions or in any
other manner so as to identify Products, Distributor shall clearly indicate
MEC’s ownership of the Trademarks.  Distributor further agrees that before
distributing or publishing any sales literature, promotional or

 

10

--------------------------------------------------------------------------------


 

descriptive materials, MEC shall have the right, upon request, to inspect, edit
and approve such materials which illustrate, describe or discuss the Products. 
Distributor shall comply with any Trademark usage guidelines that MEC provides
to it in writing.

 

f.                                      Upon the termination of this Agreement,
the temporary permission granted under sub-Section 9(a) above will terminate and
Distributor shall immediately cease and desist from any use of the Trademarks
and any names, marks, logos or symbols similar thereto and the use of any
Patents, Copyrights and Know-How.

 

g.                                    Distributor shall (i) notify MEC of any
actual or suspected misuse or infringement of any Trademark, brand name, logo or
other production designation or symbol in the Territory, (ii) at MEC’s expense
and upon MEC’s request, assist in such legal proceedings as MEC will deem
necessary for the safeguard of any Trademark, brand name, logo or other
production designation or symbol in the Territory, and execute and deliver in
accordance with MEC’s request such documents and instruments as may be necessary
or appropriate in the conduct of such proceedings, and (iii) at MEC’s expense,
assist MEC in the registration and/or renewal of registration of any Trademark,
brand name, logo or other production designation or symbol in the Territory as
MEC may determine to be necessary or desirable, and execute such documents and
instruments as may be necessary to register or to apply for the registration (or
registration renewal) of such Trademark, brand name, logo or other production
designation or symbol.

 

h.                                    Distributor shall not acquire or attempt
to acquire, for itself or for others, any rights in or to the Patents,
Copyrights, Know-How, Trademarks, or any names, marks, logos or symbols
confusingly similar thereto, either through registration or use.  All rights
granted to Distributor concerning the Trademarks, Patents, Copyrights, and
Know-How are personal to Distributor, and are not assignable (except in
accordance with Section 23) or sublicensable (except to a sub-distributor in
accordance with Section 2(a)).  Subject to Distributor’s rights under Sections 2
and 23, Distributor shall not grant or attempt to grant any rights in or to the
Trademarks, Patents, Copyrights, and Know-How to any other Person.

 

i.                                        If during the Term a third party
institutes against MEC or Distributor any claim or proceeding that alleges that
the use of any Trademark or any Know-How, Patent, trade secret or Copyright in
connection with the distribution, marketing, promotion, merchandising and/or
sales of the Products under this Agreement infringes the intellectual property
rights held by such third party, then MEC shall, in its sole discretion, and at
its sole expense, contest, settle, and/or assume direction and control of the
defense or settlement of, such action, including all necessary appeals
thereunder.  Distributor shall use all reasonable efforts to assist and
cooperate with MEC in such action, subject to MEC reimbursing Distributor for
any reasonable out-of-pocket expenses incurred by Distributor in connection with
such assistance and cooperation.  If, as a result of any such action, a judgment
is entered by a court of competent jurisdiction, or settlement is entered by
MEC, such that any Know-How, Patent, trade secret, Copyright or Trademark cannot
be used in connection with the distribution, marketing, promotion, merchandising
and/or sales of the Products under this Agreement without infringing upon the
intellectual property rights of such third party, then MEC and Distributor
promptly shall cease using such affected Know-How, Patent, trade secret,
Copyright or Trademark in connection with the distribution, marketing,
promotion, merchandising and/or sale of the Products under this

 

11

--------------------------------------------------------------------------------


 

Agreement.  Except as otherwise specified in this Agreement, neither party shall
incur any liability or obligation to the other party arising from any such
cessation of the use of the affected Trademark.

 

10.                            Promotion and Trade Marketing of Products. 
Distributor shall be responsible for promotion and Marketing of the Products to
Distributor’s Accounts within the Territory.  Distributor shall use commercially
reasonable efforts to actively and diligently distribute and encourage the
utilization of merchandising aids and promotional materials in all Distributor’s
Accounts throughout the Territory.  Without in any way detracting from the
foregoing, Distributor shall reasonably participate in and diligently implement
all Marketing and promotional programs that are mutually agreed upon by MEC and
Distributor from time to time.  Distributor acknowledges that (a) MEC has no
obligation to market and promote the Products, and (b) MEC makes no, and hereby
disclaims any, express or implied warranty, representation, or covenant relating
to or in connection with MEC’s marketing and promotional activities including
any Global Branding and Marketing activities (as defined in
Section 13(a) below), including without limitation, as to the value,
performance, extent, effectiveness, quantity, quality, success or results of any
such activities or the lack thereof.  Except as expressly provided in Section 19
below, Distributor shall have no claim against MEC and its Affiliates and hereby
releases MEC and its Affiliates from all and any claims by, and/or liability to,
Distributor of any nature for their failure to market and promote, or adequately
market and promote, the Products or arising from or relating to or in connection
with any Global Branding and Marketing activities procured, provided or
performed by MEC and/or its Affiliates or MEC’s and/or its Affiliates’ failure
to procure, provide or perform such activities.

 

11.                            Term.  Unless terminated by either party pursuant
to the terms of this Agreement, the initial term of this Agreement shall
commence on the Effective Date and shall end on the twentieth (20th) anniversary
of the Commencement Date (the “Initial Term”).  After the Initial Term, this
Agreement shall, subject to being terminated by either party pursuant to the
terms of this Agreement, continue and remain in effect, unless either party
gives written notice of non-renewal to the other party at least ninety (90) days
prior to the end of the Initial Term or any subsequent anniversary of the
Commencement Date, as the case may be (collectively, the “Term”).  A “Contract
Year” means any calendar year during the Term and the period from the
Commencement Date until the close of business on December 31st of the calendar
year in which the Commencement Date falls.

 

12.                            Termination.

 

a.                                     Termination for Cause.

 

(i)                                  Termination By Either Party.  Without
prejudice to its other rights and remedies under this Agreement and those rights
and remedies otherwise available in equity or at law, either party may terminate
this Agreement on the occurrence of one or more of the following:

 

A.                                Breach.  A party’s material breach of a
provision of this Agreement and failure to cure such breach within thirty (30)
days after receiving written notice describing such breach in reasonable detail
from the non-breaching party; provided, however, if

 

12

--------------------------------------------------------------------------------


 

such breach is of a nature that it cannot reasonably be cured within thirty (30)
days, then the breaching party shall have an additional forty-five (45) day
period to cure such breach, providing it immediately commences, and thereafter
diligently prosecutes, in good faith, its Best Efforts to cure such breach.  In
the event that either MEC or Distributor exercises its right to terminate this
Agreement in accordance with this Section 12(a)(i)(A), the breaching party shall
be obligated to pay the other party a severance payment measured as a genuine
pre-estimate of the other party’s losses and not as a penalty (the “Breach
Severance Payment”) in the amount calculated as follows: Distributor’s “average
gross profit per case” (as defined below) multiplied by the number of cases of
Products sold by Distributor during the most recently completed twelve (12)
month period ended on the last day of the month preceding the month in which
this Agreement is terminated.  Distributor’s “average gross profit per case”
shall mean Distributor’s actual selling price less (1) promotion allowances,
discounts, free cases and allowance programs, and (2) Distributor’s laid in cost
of the Products.  The computation of Distributor’s “average gross profit per
case” shall exclude the Facilitation Fee.

 

B.                                 Insolvency.  The other party (1) makes any
general arrangement or assignment for the benefit of creditors, (2) becomes
bankrupt, insolvent or a “debtor” as defined in 11 U.S.C.  § 101, or any
successor statute (unless such petition is dismissed within sixty (60) days
after its original filing), (3) has appointed a trustee or receiver to take
possession of substantially all of such party’s assets or interest in this
Agreement (unless possession is restored to such party within sixty (60) days
after such taking), or (4) has substantially all of such party’s assets or
interest in this Agreement (unless such attachment, execution or judicial
seizure is discharged within sixty (60) days after such attachment, execution or
judicial seizure) attached, executed, or judicially seized.

 

C.                                 Agreement.  Mutual written agreement of the
parties.

 

D.                                Deadlock.

 

(1)                              If (a) the parties are unable to agree upon
Performance Targets, Annual Business Plan or Minimum Distribution Levels, or
(b) if Distributor has failed to achieve the applicable Performance Targets,
Annual Business Plan or Minimum Distribution Levels or fails to comply with any
specific requirements of Distributor under this Agreement, including Section 3
(Distributor’s Duties), Section 10 (Trade Marketing and Promotional Programs),
Section 13(f) (sales velocity), and Section 13(g) (promotional activities), in
any material respect, commencing with the 2015 Contract Year in accordance with
Sections 13(b), 13(c) and 13(d) respectively, (clauses (a) and (b) above,
collectively referred to as a “Deadlock”) then either party may, at any time
after providing the other party with written notice identifying the specific
issues resulting in the Deadlock and making a good faith attempt to resolve the
Deadlock with the other party, but not more than three times per twelve month
period, upon written notice to the other party (the “Meet and Confer Notice”),
require that representatives of the other party’s senior management meet and
confer with representatives of the notifying party’s senior management at the
dates, times and place reasonably agreed by the parties.  Such meet and confer
shall begin no later than seven (7) days after the other party’s receipt of such
Meet and Confer Notice and shall end no later than fifteen (15) days after the
other party’s receipt of such Meet and Confer Notice (the “Initial Meeting
Period”).  Representatives of the parties’ senior management shall meet and
confer during such Initial

 

13

--------------------------------------------------------------------------------


 

Meeting Period until (x) resolution of the Deadlock to the parties’ mutual
satisfaction or (y) conclusion of the Initial Meeting Period, whichever occurs
first.

 

(2)                              If the parties are unable to resolve the
Deadlock in accordance with Section 12(a)(i)(D)(1) above, then either party may,
at any time after the Initial Meeting Period, upon written notice to the other
party and to KO (the “Second Meet and Confer Notice”), require representatives
of the other party’s senior management and representatives of management of the
applicable KO business unit (and/or at MEC’s reasonable request, such other
representative of senior management of KO), to meet and confer with
representatives of the notifying party’s senior management at the dates, times
and place reasonably agreed by MEC, Distributor and KO (including via
videoconference or teleconference).  Such meet and confer shall begin no later
than seven (7) days after the other party’s and KO’s receipt of such Second Meet
and Confer Notice and shall end no later than twenty-one (21) days after the
other party’s and KO’s receipt of such Second Meet and Confer Notice (the
“Second Meeting Period”).  Representatives of the parties’ and the applicable KO
business unit’s senior management (and/or at MEC’s reasonable request, such
other representative of senior management of KO), shall meet and confer during
such Second Meeting Period until (x) resolution of the Deadlock to the parties’
and KO’s satisfaction or (y) conclusion of the Second Meeting Period, whichever
occurs first.  For the avoidance of doubt and without limiting
Section 12(a)(i)(D)(5) below, in the event that, after KO’s receipt of the
Second Meet and Confer Notice, such representative of KO’s applicable business
unit does not participate in accordance with the foregoing, MEC shall have the
option of waiving such requirement that such KO representative participate and
proceeding with the Second Meeting Period without a KO representative.

 

(3)                              If, after the Second Meeting Period, the
parties are unable to resolve the Deadlock in accordance with
Section 12(a)(i)(D)(1) and Section 12(a)(i)(D)(2) above, then the Deadlock shall
be resolved by reference as follows:

 

(x)                              Reference proceedings may be commenced by
either party by giving the other party written notice thereof.  Any such
reference shall take place before a single referee only in Orange County,
California or via videoconference or teleconference.  The referee shall be an
experienced industry expert selected jointly by the parties, or if they cannot
agree on a referee within ten (10) days from the commencement of the reference
proceedings, then, upon the petition of either party, the experienced industry
expert shall be appointed within ten (10) days by the American Beverage
Association.

 

(y)                              The Deadlock shall be submitted to the referee
within ten (10) days after the referee is appointed.  No discovery will be
permitted and no hearing will be held, except such informal proceedings as the
referee may require.  Each party shall submit to the referee and the other party
within such ten (10) day period such written information and statements as that
party deems appropriate in support of its claim not exceeding five (5) pages in
length (excluding exhibits), together with such information as the referee may
require.  Each party shall concurrently submit to the referee and exchange with
each other its last and best position with respect to each separate issue
subject to Deadlock (“Position”) to resolve the Deadlock.  Within fourteen (14)
days of the date that the parties were required to submit their respective
written submissions, the referee shall select one of the two written Positions
submitted with respect to each separate issue subject to Deadlock, without
change or modification.

 

14

--------------------------------------------------------------------------------


 

(z)                               Each party shall pay one-half of the referee’s
fees and otherwise bear its own costs associated with the reference proceeding;
provided, that the party whose Position is not selected by the referee (the
“Non-Prevailing Party”) shall not be obligated to reimburse the party whose
position was selected by the referee (the “Prevailing Party”) for the referee’s
fees and costs relating to the proceeding paid by such party.

 

(4)                              The Non-Prevailing Party shall have no right to
terminate this Agreement or seek any other remedy with respect to the issue for
which it was the Non-Prevailing Party, and the Position selected by the referee
shall be binding upon the parties.

 

(5)                              Notwithstanding anything to the contrary
contained in this Section 12(a)(i)(D), the parties acknowledge and agree that:

 

(x)                              the failure of KO or its applicable business
unit’s senior management to attend or participate in, or otherwise perform, all
or any of the duties, functions or activities described above will not affect
the validity or enforceability of any part or result of the procedure in this
Section 12(a)(i)(D).

 

(y)                              If either party is the Prevailing Party two
consecutive times in any twelve (12) month period for any issue resulting in a
Deadlock, then, after providing at least five (5) days written notice to KO,
with a copy to KO’s Chief Executive Officer and Chief Financial Officer, of
MEC’s intention to terminate this Agreement (if MEC is the Prevailing Party),
such Prevailing Party shall have the option to terminate this Agreement upon
thirty (30) days written notice to the other party; provided that if MEC is such
terminating party, MEC shall pay Distributor a Breach Severance Payment (and
neither party shall be liable by reason of such termination of this Agreement or
Deadlock pursuant to this Section 12(a)(i)(D) for payment of any other amount,
including, without limitation, for compensation, reimbursement or damages of
whatsoever nature including for loss of prospective compensation or earnings,
goodwill or loss thereof, or expenditures, investments, leases of any type or
commitment or type of commitment made in connection with the business of either
party or in reliance on the existence of the Agreement).

 

(z)                               If the Non-Prevailing Party materially fails
to comply with the Position selected by the referee within a sixty (60) day
period (or, if the Non-Prevailing Party cannot reasonably comply with such
Position within such sixty (60) days, an extended period of no longer than an
additional four (4) months) following such selection, then, after providing at
least five (5) days written notice to KO (with a copy to KO’s Chief Executive
Officer and Chief Financial Officer) of the Prevailing Party’s intention to
terminate this Agreement, the Prevailing Party may, without prejudice to any
other rights or remedies available to it under this Agreement or applicable law,
give notice of such breach in accordance with, and thereafter invoke the remedy
provided under, Section 12(a)(i)(A) above; provided that neither party shall be
required to pay a Breach Severance Payment in such event (and neither party
shall be liable by reason of such termination of this Agreement or Deadlock
pursuant to this Section 12(a)(i)(D) for payment of any other amount, including,
without limitation, for compensation, reimbursement or damages of whatsoever
nature including for loss of prospective compensation or earnings, goodwill or
loss thereof, or expenditures, investments, leases of any type or

 

15

--------------------------------------------------------------------------------


 

commitment or type of commitment made in connection with the business of either
party or in reliance on the existence of the Agreement).

 

(6)                              Nothing contained in this
Section 12(a)(i)(D) shall be construed as limiting, restricting or delaying
either party’s ability to exercise its rights and/or remedies under
Section 12(a)(i)(A) above.

 

(ii)                              Termination by MEC.  MEC may terminate this
Agreement at any time:

 

A.                                Upon written notice, and such termination will
be effective immediately upon Distributor’s receipt of such notice, if
(x) Distributor sells, assigns, delegates or transfers any of its rights and
obligations under this Agreement without having obtained MEC’s prior written
consent thereto (which consent may be withheld in MEC’s sole discretion),
provided that MEC shall not withhold its consent if such sale, assignment,
delegation or transfer is (1) to a Primary KO Distributor (as defined below),
(2) to KO or an Affiliate of KO, or (3) a result of an Approved Change of
Control (as defined below) or (y) there is any material change in the control of
Distributor or Distributor sells all or substantially all of its assets, without
the prior written consent of MEC; other than if such material change in control
or sale is (1) to a Primary KO Distributor, (2) to KO or an Affiliate of KO, or
(3) to any Person to the extent Distributor remains a Primary KO Distributor. 
“Primary KO Distributor” means a KO Distributor holding the exclusive right to
distribute (or that otherwise is the primary distributor of) Coca-Cola brand
products in an applicable territory.  “Approved Change of Control” means any
change of control of Distributor or sale of all or substantially all of
Distributor’s assets that is consented to by MEC or for which MEC’s consent is
not required hereunder.

 

B.                                 Upon the occurrence of an MEC Change of
Control (as defined in the Distribution Coordination Agreement), MEC shall have
the option to terminate (1) this Agreement in its entirety (a “Complete
Termination”) or (2) if the Territory comprises more than one market,
Distributor’s right to sell Products in a portion of the Territory (a “Partial
Territory Termination”), which option may be exercised within sixty (60) days of
the occurrence of such MEC Change of Control, by written notice by MEC to
Distributor.  Any such termination shall be effective upon Distributor’s receipt
of MEC’s written notice of termination.  MEC’s right to terminate this Agreement
under this Section 12(a)(ii)(B) shall be MEC’s sole right to terminate this
Agreement for an MEC Change of Control and independent of any other rights or
remedies of MEC under this Agreement.

 

(x)                              In the event of a Complete Termination, MEC or
its successor, as the case may be, shall pay to Distributor an amount equal to a
Breach Severance Payment calculated in accordance with Section 12(a)(i)(A) above
(the “Product Severance Payment”).

 

(y)                              In the event of a Partial Territory
Termination, MEC or its successor, as the case may be, shall pay to Distributor
a severance payment with respect to the Products which are the subject of the
termination, calculated on the same basis as the Breach Severance Payment in
accordance with Section 12(a)(i)(A) above, but only with

 

16

--------------------------------------------------------------------------------


 

respect to that portion of the Territory which is the subject of the Partial
Territory Termination (the “Territory Severance Payment”).

 

(z)                               Any Product Severance Payment or Territory
Severance Payment payable by MEC to Distributor in accordance with
Section 12(a)(ii)(B)(x) or 12(a)(ii)(B)(y) shall be paid by MEC to Distributor
within thirty (30) days of the later of (I) the date of the applicable
termination, and (II) MEC’s receipt of all information reasonably necessary to
support computation of the Product Severance Payment or Territory Severance
Payment, as the case may be, in a form and substance satisfactory to MEC.

 

(iii)                          [INTENTIONALLY OMITTED]

 

(iv)                          Termination Upon the Occurrence of Certain
Changes.  If, after the Effective Date, a change in legal or regulatory
conditions in the Territory occurs including, without limitation, any change in
any applicable law, regulation or order, or the interpretation of any law,
regulation or order in the Territory which has, had or would be reasonably
expected to (A) have a material adverse effect on the business of distributing
Products in that Territory or (B) result in any part of this Agreement ceasing
to be in conformity with the laws or regulations applicable in the Territory
and, as a result thereof, or as a result of any other laws affecting this
Agreement, any one of the material provisions of this Agreement cannot be
legally performed and/or the Products cannot be stored, transported, handled,
distributed or sold in accordance with this Agreement, either party may, upon
written notice, suspend or terminate the parties’ respective rights and
obligations under this Agreement solely with respect to (1) the affected
Products in the Territory, or, (2) to the extent such change and conditions
affects the business of distribution of all or substantially all of the Products
in the Territory, all Products in the affected portion of the Territory without
liability for damages; provided that neither MEC nor any of its Affiliates shall
be permitted to sell any such Products subject to suspension or termination in
the affected Territory without first providing Distributor the option to remove
the cause for such suspension or re-enter into the Agreement with respect to
such Products and Territory.  In the event of any such suspension that
materially adversely effects Distributor’s benefits or obligations hereunder,
Distributor shall have the option to terminate this Agreement in its entirety
upon written notice to MEC.

 

(v)                              Termination by Distributor.  Without prejudice
to Distributor’s rights, if any, to terminate this Agreement in accordance with
Section 12(a)(i)(A) above, Distributor may terminate this Agreement if MEC
delivers to Distributor less than twenty-five percent (25%) of the aggregate
volume of all Products ordered by Distributor in accordance with Sections 5 and
8 above over a continuous period of ninety (90) days after the initial due
date/s for delivery in accordance with Section 8(b) above; provided Distributor
has delivered to MEC written notice of such failure and MEC has failed to remedy
such deficiency within thirty (30) days of MEC’s receipt of such notice.  For
the avoidance of doubt, Distributor shall not be entitled to invoke this
Section 12(a)(v) to terminate this Agreement if MEC delivers twenty-five percent
(25%) or more of the aggregate volume of all Products ordered by Distributor in
accordance with Sections 5 and 8 above over a continuous period of ninety (90)
days after the initial due date/s for delivery in accordance with
Section 8(b) above.  Distributor may terminate this Agreement at any time
immediately upon written notice to MEC in the event that MEC

 

17

--------------------------------------------------------------------------------


 

distributes or agrees to distribute through other distributors in the Territory
all or substantially all of the Products covered under this Agreement to the
exclusion of Distributor.

 

b.                                    Optional Termination.  MEC shall have the
right to terminate this Agreement upon written notice to Distributor (i) in the
event of termination or expiration of the Distribution Coordination Agreement
pursuant to and in accordance with its terms and/or (ii) if Distributor is no
longer a party to any agreement with KO regarding the distribution of Coca-Cola
brand products in the Territory.  Neither KO, MEC nor Distributor shall be
liable to any other party or otherwise obligated to pay to any other party any
severance payment or other amount by reason of such termination for
compensation, reimbursement or damages of whatsoever nature including, for
(A) loss of prospective compensation or earnings, (B) goodwill or loss thereof,
or (C) expenditures, investments, leases of any type or commitment or type of
commitment made in connection with the business of either party or in reliance
on the existence of this Agreement, other than any fees required to be paid by
MEC pursuant to the Distribution Coordination Agreement.

 

c.                                     Distribution Coordination Agreement. 
Notwithstanding anything to the contrary herein, MEC shall not have the right to
terminate this Agreement with respect to any action or circumstance approved by
MEC pursuant to Section 3 of the Distribution Coordination Agreement, unless KO
consents to such termination in writing in advance.

 

d.                                   Sole Remedy.

 

(i)                                  The Breach Severance Payment, Product
Severance Payment and/or the Territory Severance Payment payable by MEC to
Distributor, pursuant to the provisions of this Section 12, if any, and MEC’s
repurchase of Distributor’s inventory of Products, advertising materials and MEC
Equipment pursuant to Section 12(e)(iv) below, or Distributor’s right to sell
such inventory if not so repurchased by MEC, shall constitute Distributor’s sole
and exclusive remedy for the termination or non-renewal of this Agreement,
including, without limitation, in the case of a breach and shall be in lieu of
all other claims that Distributor may have against MEC as a result thereof. 
Without in any way detracting from or limiting the provisions of Sections
12(e)(iii) and 12(e)(v) below and, in addition thereto, under no circumstances
shall MEC be liable to Distributor by reason of the termination or non-renewal
of this Agreement for compensation, reimbursement or damages of whatsoever
nature including, without limitation, for (A) loss of prospective compensation
or earnings, (B) goodwill or loss thereof, or (C) expenditures, investments,
leases of any type or commitment or type of commitment made in connection with
the business of Distributor or in reliance on the existence of this Agreement.

 

(ii)                              The Breach Severance Payment payable by
Distributor to MEC pursuant to the provisions of this Section 12, if any, and
MEC’s repurchase of Distributor’s inventory of Products, advertising materials
and MEC Equipment pursuant to Section 12(e)(iv) below, or Distributor’s right to
sell such inventory if not so repurchased by MEC, shall constitute MEC’s sole
and exclusive remedy for the termination or non-renewal of this Agreement,
including, without limitation, in the case of a breach and shall be in lieu of
all other claims that MEC may have against Distributor as a result thereof. 
Without in any way detracting from or limiting the provisions of Sections
12(e)(iii) and 12(e)(v) below and, in addition thereto, under

 

18

--------------------------------------------------------------------------------


 

no circumstances shall Distributor be liable to MEC by reason of the termination
or non-renewal of this Agreement for compensation, reimbursement or damages of
whatsoever nature including, without limitation, for (A) loss of prospective
compensation or earnings, (B) goodwill or loss thereof, or (C) expenditures,
investments, leases of any type of commitment or type of commitment made in
connection with the business of MEC or in reliance on the existence of this
Agreement.

 

e.                                     Other Terms Pertaining to Termination. 
In the event of the termination of this Agreement for any reason whatsoever (and
whether such termination is due to the breach of any of the provisions of this
Agreement by any party and/or itself is in breach of the Agreement or
otherwise):

 

(i)                                  MEC shall have the right to cancel all of
Distributor’s purchase orders for affected Products accepted but remaining
unfilled as of the date of termination;

 

(ii)                              All amounts payable by Distributor to MEC or
by MEC to Distributor shall be accelerated and shall immediately become due
unless such termination results from the other’s breach of this Agreement;

 

(iii)                          Except for the sole remedy provisions in Sections
12(d)(i) and (ii), neither party shall be liable to the other party in contract,
tort or on any other theory of liability for any damage, loss, cost or expense
(whether general, special, indirect, incidental, consequential or punitive)
suffered, incurred or claimed by the other party as a result of or related to
such breach and/or termination (even if the termination results from a breach
and the breaching party has been advised of the possibility of such damages),
including, without limitation, loss of anticipated profits or goodwill, loss of
or damage to goodwill or business reputation or any loss of investments or
payments made by either party in anticipation of performing under this
Agreement;

 

(iv)                          MEC and Distributor shall each have the option,
exercisable upon written notice to the other within thirty (30) days after the
date of termination hereof, to cause MEC to (A) repurchase all affected Products
in Distributor’s inventory and current advertising materials (providing such
Products and advertising materials are in saleable condition) at the prices paid
or payable for such Products by Distributor (less any freight and insurance
charges), F.O.B., Distributor’s premises and (B) purchase all of Distributor’s
right, title and interest in, and all applicable rights in, related to, or
associated with, all MEC Equipment and the placement or location of such MEC
Equipment at all Distributor’s customers’ locations or premises by Distributor
at the fair market value of Distributor’s interest, if any, in each such item of
MEC Equipment with no amount or compensation allocated to, or payable for, the
maintenance, placement or location of the MEC Equipment;

 

(v)                              Any Breach Severance Payment, Product Severance
Payment, or Territory Severance Payment (each, a “Severance Payment”) payable in
accordance with this Agreement by either MEC or Distributor in the event of
termination of this Agreement shall constitute reasonable liquidated damages and
is not intended as a forfeiture or penalty.  MEC and Distributor agree that it
would be impractical and extremely difficult to estimate the total detriment
suffered by either party as a result of termination of this Agreement pursuant
to this

 

19

--------------------------------------------------------------------------------


 

Section 12 or otherwise, and that under the circumstances existing as of the
Effective Date, the applicable Severance Payment represents a reasonable
estimate of the damages which either MEC or Distributor will incur as a result
of such applicable termination.  Therefore, MEC and Distributor agree that a
reasonable estimate of the total detriment that either party would suffer in the
event of termination of this Agreement pursuant to this Section 12 or otherwise
is an amount equal to the applicable Severance Payment.  The foregoing provision
shall not waive or affect either party’s indemnity obligations or the parties’
respective rights to enforce those indemnity obligations under this Agreement,
or waive or affect either party’s obligations with respect to any other
provision of this Agreement which by its terms survives the termination of this
Agreement;

 

(vi)                          Distributor acknowledges and agrees that the
payment of any Severance Payment by MEC to Distributor shall be conditional upon
(A) Distributor cooperating in good faith with MEC in effecting a smooth
transition of or otherwise transferring any distribution or similar rights under
this Agreement to MEC (as determined is appropriate by MEC), or in MEC’s sole
discretion, to a third party distributor appointed by MEC, provided that MEC may
only withhold payment of such Severance Payment if Distributor materially fails
to comply with specific requests of MEC to take actions that are reasonably
required to effect such transition and would not impose material costs on
Distributor (except to the extent MEC reimburses the same), and (B) Distributor
performing its obligations under Section 12(g)(i) below in all material
respects.  MEC shall not invoke the right to withhold payment of any Severance
Payment unless MEC shall have given Distributor at least twenty (20) days
written notice of its failure to perform any of its obligations set forth in
this Section 12(e)(vi) and Distributor has failed to cure such failure during
such twenty (20) days; and

 

(vii)                      Upon any notice of termination of this Agreement
provided in accordance with the terms hereof and during the applicable notice
period, nothing in this Agreement shall be deemed to prohibit MEC, in its sole
discretion from negotiating and/or granting distribution rights to any third
party or engage directly in transactions concerning the sale and distribution of
the Products in the Territory.

 

f.                                      Continued Supply of Products After
Termination.  In the event MEC continues to supply Products to Distributor for
any reason following the termination of this Agreement, Distributor acknowledges
and agrees that any such action shall not constitute a waiver of MEC’s rights
under this Agreement or a reinstatement, renewal or continuation of the Term of
this Agreement.  MEC and Distributor agree that if MEC continues to supply
Products to Distributor following the termination of this Agreement,
(i) Distributor shall be prohibited from selling or otherwise transferring
Products except to Distributor’s Accounts within the Territory, (ii) Distributor
shall promptly pay the prices of the Products in full (without deduction or
set-off for any reason) in accordance with the payment terms set forth in MEC’s
invoice, and (iii) MEC shall have the right, in its sole discretion, to
discontinue supplying Products to Distributor at any time, without notice to
Distributor.

 

g.                                    Distributor’s Obligations After Notice of
Termination.

 

(i)                                  During any period after either party gives
the other notice of termination of this Agreement and until actual termination
of this Agreement, Distributor shall

 

20

--------------------------------------------------------------------------------


 

(A) continue to perform all of Distributor’s obligations under this Agreement,
including without limitation, all of Distributor’s obligations under Section 3
above, (B) not cause or permit the Products or the Trademarks to be prejudiced
in any manner, (C) not eliminate, reduce or replace the listings, shelf space,
positioning and/or other benefits enjoyed by the Products, (D) continue to
conduct its business relating to the distribution and sale of Products in the
ordinary course and consistent with its prior practices including, without
limitation, by not purchasing more inventory than customarily purchased by
Distributor of Products or offering its customers prices, terms or benefits not
customarily offered by Distributor such as discounts, rebates or sales promotion
allowances (except to the extent permitted hereunder), and (E) generally
cooperate with MEC in relation to the transition to any new distributor
appointed by MEC for the Territory.

 

(ii)                              For a period of thirty (30) days after
termination of this Agreement for any reason, Distributor shall not tortiously
interfere with any listings, shelf space, or positioning for the Products.

 

13.                            Annual Business Plan; Minimum Distribution
Levels; Promotion.

 

a.                                     During the Term, MEC shall have primary
responsibility for the overall global branding and positioning of the Products,
as well as brand and image Marketing for the Products, in such form and manner
and of such nature and to such extent as may be determined by MEC in its sole
and absolute discretion from time to time (“Global Branding and Marketing”). 
Distributor acknowledges and agrees that MEC makes no express or implied
warranty, representation or covenant relating to or in connection with any
Global Branding and Marketing activities, including without limitation, as to
the value, performance, extent, effectiveness, quantity, quality, success or
results of any such activities or the lack thereof.  Except as set forth in
Section 19 below, Distributor shall not have any claim against MEC and its
Affiliates and hereby releases MEC and its Affiliates from all and any claims
by, and liability to, Distributor of any nature for their failure to market and
promote, or adequately market and promote, the Products or arising from or
relating to or in connection with any Global Branding and Marketing activities
procured, provided or performed by MEC and/or its Affiliates or MEC’s and/or its
Affiliates failure to procure, provide or perform such activities.

 

b.                                                                                   
Not less than sixty (60) days before the end of each Contract Year, MEC and
Distributor shall mutually review the conditions of the marketplace,
Distributor’s efforts to achieve sales and its results, including year over year
performance, as well as a proposed annual sales, promotion, and trade marketing
plan (“Annual Business Plan”) for the next Contract Year prepared by
Distributor.  Such review shall include discussion on marketing efforts and
proposed programs to be implemented to improve the distribution and/or sales
velocity of the very lowest selling (measured by sales velocity) SKU/s of
Products, if appropriate, and/or the possible deletion from distribution, if
appropriate, of the very lowest selling (measured by sales velocity) SKU/s of
Products but in accordance with and subject to the provisions of
Section 13(f) below.  Such Annual Business Plan shall cover such matters as may
be appropriate including specific account placement performance objectives,
merchandising goals, specific account and channel objectives for specified
distribution channels, distribution goals, a sales and marketing spending plan
and a strategy for maximizing sales and growth of market share.  Additionally,
if the Territory has an ethnic market or concentration, the Annual Business Plan
shall address such specific ethnic segments, including retail promotions,
point-of-

 

21

--------------------------------------------------------------------------------


 

sale allocations and special events for ethnic segments.  The Annual Business
Plan shall not detract from the provisions of Section 10 above.  Distributor
shall use Best Efforts to implement such Annual Business Plan in the following
Contract Year in accordance with Section 3(f) above.

 

c.                                                                                    
Not less than sixty (60) days before the end of the then-current Contract Year,
MEC and Distributor shall mutually agree, in writing, on minimum distribution
levels to be achieved and maintained by Distributor for each of the Products
throughout the next Contract Year (the “Minimum Distribution Levels”).  Should
the parties have failed, for whatsoever reason, to mutually agree upon the
Minimum Distribution Levels to be achieved and maintained by Distributor for
each of the Products throughout the next Contract Year, the same shall be
determined by reference to the process described in Section 13(d) below.  The
parties shall perform all of their respective obligations under this
Section except that Distributor shall not be obligated to achieve and maintain
the Minimum Distribution Levels until the expiration of the six (6) month period
immediately following the Commencement Date of this Agreement.  A commercially
reasonable representation of SKUs of Products shall be required to be in
distribution throughout the year in reasonable positioning on shelves, which
shall take into account retailer willingness to sell all of the SKUs of
Products, shelf space limitations and other commercially reasonable factors that
may be applicable in the market.

 

d.                                                                                  
MEC and Distributor shall also agree in writing to performance targets to be
achieved and maintained by Distributor for the forthcoming calendar year of this
Agreement (collectively, the “Performance Targets”).  For the avoidance of
doubt, neither Minimum Distribution Levels nor Performance Targets will include
volume requirements.  If the parties are unable to agree to the Performance
Targets or Minimum Distribution Levels for any Contract Year commencing with the
2015 Contract Year and at least *** days prior to the commencement of each such
Contract Year, then such disagreement shall be resolved pursuant to the
procedure provided in Section 12(a)(i)(D) above.

 

e.                                                                                    
The Minimum Distribution Levels for the Products that shall be required to be
achieved and maintained by Distributor for the Products shall be reduced to the
extent only that actual distribution levels are eroded as a direct result of
(i) MEC’s failure to deliver Products in accordance with this Agreement,
(ii) MEC’s failure to obtain the listing of a Product SKU in a retail chain for
which MEC and Distributor have agreed in writing that MEC is to be solely
responsible, or (iii) MEC’s failure to contribute its agreed share of the
parties funding obligation as set forth in Exhibit F.

 

f.                                                                                     
In every calendar year commencing 2016, the parties agree to periodically meet
in order to discuss performance of the lowest selling SKU/s of Products and to
delete from distribution in the Territory any SKU/s the parties mutually agree
in writing, provided that MEC will not unreasonably withhold its approval to the
deletion of any applicable SKU/s.  MEC may withhold its approval to deletion of
any SKU/s if any applicable SKU/s has/have sufficient sales velocity or is or
are capable of delivering sufficient sales velocity in any one or more of
Distributor’s Accounts or any one or more regions, as the case may be, to make

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

22

--------------------------------------------------------------------------------


 

such SKU/s economically viable to continue in distribution in such one or more
of Distributor’s Accounts or in any one or more regions, as the case may be. 
Notwithstanding the foregoing, unless mutually agreed in writing, in no event
shall more than *** percent *** of the total number of SKUs, rounded down to the
nearest whole number (unless *** percent *** of the total number of SKUs is less
than one (1) but more than 0.5, in which case the number will be rounded up to
one (1)), be deleted from distribution in any rolling *** period.

 

g.                                                                                   
Promotional activities shall be regulated as follows:

 

(i)                                  The estimated costs of promotional
activities shall be allocated equally between MEC and Distributor thirty (30)
days prior to the commencement of a calendar year on a cost per-case basis of
Products.

 

(ii)                              The promotional activities costs are to be
shared between Distributor and MEC as set forth in Exhibit F.  The parties agree
that the costs for the Promotional Activities shall be reconciled each quarter
and that the estimate for the costs of Promotional Activities in the subsequent
quarter may be adjusted provided there is mutual agreement.

 

(iii)                          MEC and Distributor shall periodically meet and
may mutually agree to additional promotional activities including further
programs and campaigns not included in the promotional activities.

 

(iv)                          Distributor shall continue its business in the
ordinary course including the provision, utilization, and maintenance of
coolers, other refrigeration equipment and vending machines.  Distributor shall
be responsible for creating marketing materials for submission to MEC for its
final written approval.  Distributor shall not use marketing materials unless
approved by MEC in writing; provided that if MEC does not notify Distributor
that it objects to any suggested marketing materials within fifteen (15) days
after receipt of such materials from Distributor, MEC shall be deemed to have
approved such suggested marketing materials.

 

14.                            National Accounts.  The provisions of this
Section shall not apply to accounts that are excluded from the definition of
Distributor’s Accounts or are specifically designated as nonexclusive on
Exhibit C hereto.  Distributor agrees that should MEC wish to supply Products to
any National Account (as defined below), MEC shall be entitled to make
arrangements directly with such National Account and establish the terms of sale
of Products to such National Account and the prices therefor, which shall take
into account the prices and funding then being offered by Distributor and/or
other distributors within whose territory the National Account has outlets, to
such National Account or similar categories of customers.  “National Account”
shall mean a customer that sells at retail in more than fifty (50) stores and in
multiple states.  Should such National Account have one or more outlets within
the Territory (“Outlets”), and agree to Outlets being serviced by Distributor,
Distributor agrees to service the Outlets in accordance with such arrangements
and on the same terms and at the same prices as MEC shall have agreed with the
National Account concerned.  Notwithstanding the foregoing, Distributor shall be
entitled to elect not to service the Outlets by giving prompt written notice of
such election to MEC.  Should the National Account not agree to the Outlets
being serviced by Distributor or should Distributor

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

23

--------------------------------------------------------------------------------


 

elect not to service the Outlets, MEC shall be entitled to service the Outlets
directly.  Both Distributor and MEC agree to use reasonable commercial good
faith efforts to obtain the agreement of National Accounts to use DSD
distribution with respect to the National Accounts.  To the extent MEC services
the Outlets directly and to the extent that MEC makes a commitment for funds or
support in excess of what was agreed to by Distributor, any such excess shall be
borne by MEC.  In the event MEC services the Outlets directly, MEC shall bear
sole liability and responsibility related to such National Account and MEC shall
pay to Distributor, during the remaining Term of this Agreement, an amount equal
to *** percent *** of Distributor’s “average gross profit per case” per Product
case SKU calculated in accordance with the provisions of
Section 12(a)(i)(A) above (or based on MEC’s actual selling price of such
Product case SKU if such Product case SKU is not sold by Distributor), for each
case of such Product case SKU sold by MEC to the Outlets [(but only on the
excess of the amount by which the aggregate cases of such Product case SKU/s
sold to such Outlets in the Territory during each Contract Year exceeds the
number of cases set forth on Exhibit G or the number of cases reduced pro rata
for any period of less than one year)] within a reasonable time after receipt by
MEC of all information necessary for the computation of the amount due under
this Section 14, but in no event more frequently than twice per calendar year. 
For the purposes of this Agreement, the number of cases of Product case SKU/s
sold by MEC to the Outlets during any period shall be determined by multiplying
the total number of cases of Product case SKU/s sold by MEC directly to such
National Account or regional division of such National Account, as the case may
be, during the period concerned, by a fraction, the numerator of which shall be
the number of Outlets within the Territory and the denominator of which shall be
the total number of Outlets that the National Account has within the United
States or within the regional division of such customer, as the case may be. 
Distributor shall not be liable to pay the Facilitation Fee on MEC’s direct
sales to National Accounts.

 

15.                            Exclusion of Damages.

 

a.                                     EXCEPT FOR DAMAGES DIRECTLY RESULTING
FROM INDEMNITY OBLIGATIONS PROVIDED IN SECTION 19, WITHOUT IN ANY WAY DETRACTING
FROM OR LIMITING THE PROVISIONS OF SECTIONS 12(d), 12(e)(iii) AND/OR
12(e)(v) ABOVE AND, IN ADDITION THERETO, NEITHER PARTY SHALL BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT
LIMITATION, DAMAGES FOR LOSS OF PROFITS, LOSS OF GOODWILL, BUSINESS
INTERRUPTION, LOSS OF BUSINESS OPPORTUNITY, OR ANY OTHER PECUNIARY LOSS)
SUFFERED BY THE OTHER RELATED TO OR ARISING OUT OF THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND/OR THE USE OF OR INABILITY TO
USE OR SELL THE PRODUCTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER, EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

b.                                    EACH AND EVERY PROVISION OF THIS AGREEMENT
WHICH PROVIDES FOR A LIMITATION OF LIABILITY OR WARRANTIES, DISCLAIMER, OR

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

24

--------------------------------------------------------------------------------


 

EXCLUSION OF DAMAGES, IS EXPRESSLY INTENDED TO BE SEVERABLE AND INDEPENDENT FROM
ANY OTHER PROVISION, SINCE THOSE PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK
ALLOCATION BETWEEN THE PARTIES, AND SHALL BE SEPARATELY ENFORCED.

 

16.                            Distributor’s Representations and Warranties. 
Distributor represents and warrants to MEC that (a) it has the right and lawful
authority to enter into this Agreement, and (b) the execution, delivery and
performance of this Agreement will not cause or require Distributor to breach
any obligation to, or agreement or confidence with, any other Person.

 

17.                            MEC’s Representations and Warranties.

 

a.                                     MEC represents and warrants to
Distributor that (i) it has the right and lawful authority to enter into this
Agreement, and (ii) the execution, delivery and performance of this Agreement
will not cause or require MEC to breach any obligation to, or agreement or
confidence with, any other Person.

 

b.                                    MEC warrants that all Products, all food
additives in the Products, and all substances for use in, with, or for the
Products, comprising each shipment or other delivery hereby made by MEC to, or
on the order of, Distributor are hereby guaranteed as of the date of such
shipment to be, on such date, not adulterated or misbranded within the meaning
of the Federal Food, Drug and Cosmetic Act, as amended, including the Food
Additives Amendment of 1958 (the “Act”) or within the meaning of any
substantially identical and applicable state food and drug law, if any, and are
not articles which may not under the provisions of Sections 404, 505, or 512 of
the Act, be introduced into interstate commerce.

 

c.                                     MEC warrants that all Products shall be
merchantable.

 

d.                                   Distributor’s sole and exclusive remedy for
MEC’s breach of MEC’s representations in Sections 17(b) and 17(c) above shall be
as provided for in Section 19(b) below.

 

e.                                     MEC represents and warrants that KO has
agreed that (i) MEC is authorized to receive payment of the Facilitation Fee
from Distributor on behalf of KO and (ii) upon payment by Distributor to MEC of
the applicable Facilitation Fee in accordance with the terms of Section 6(b),
Distributor will have satisfied in full its obligations to make payment of such
Facilitation Fee to KO.

 

18.                            Limitation of Warranty.  MEC MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED (INCLUDING THE IMPLIED
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE) EXCEPT THOSE SET FORTH IN SECTION 17 ABOVE.

 

19.                            Indemnification.

 

a.                                     Distributor shall indemnify, defend, and
hold harmless MEC and its officers, directors, agents, employees, shareholders,
legal representatives, successors and assigns, and each of them, from loss,
liability, costs, damages, or expenses from any and all claims,

 

25

--------------------------------------------------------------------------------


 

actions and suits, instituted by any third party, whether groundless or
otherwise, and from and against any and all third party claims, liabilities,
judgments, losses, damages, costs, charges, attorney’s fees, and other expenses
of every nature and character arising from the breach of Distributor’s express
representations and warranties under this Agreement by Distributor or its
agents, employees, subcontractors, sub-distributors or others acting on its
behalf, provided that MEC gives Distributor written notice of any indemnifiable
claim and MEC does not settle any claim without Distributor’s prior written
consent.

 

b.                                    MEC shall indemnify, defend, and hold
harmless Distributor and its officers, directors, agents, employees,
shareholders, legal representatives, successors, assigns, and customers, and
each of them, from loss, liability, costs, damages, or expenses from any and all
claims, actions and suits instituted by any third party, whether groundless or
otherwise, and from and against any and all such third party claims,
liabilities, judgments, losses, damages, costs, charges, attorney’s fees, and
other expenses of every nature and character and all Distributor’s direct
documented costs to store, transport, test and destroy all unsellable Products
and advertising materials arising from (i) the breach of MEC’s express
representations and warranties under this Agreement or those of its agents,
employees, subcontractors or others acting on its behalf, (ii) any impurity,
adulteration, deterioration in or misbranding of any Products sold to
Distributor by MEC, (iii) any prior distributor of Products in the Territory,
(iv) any MEC marketing, advertising, promotion, labeling, Global Branding and
Marketing, and the Trademarks, Copyrights, Patents, Know-How or other
intellectual property relating to the Products, or (v) the fact that the
Products (A) are not safe for the purposes for which goods of that kind are
normally used, (B) do not comply with any applicable health, safety, or
environmental laws, regulations, orders or standards imposed in the Territory,
or (C) do not comply with the Safety Orders of the State of California Division
of Industrial Safety and Proposition 65; provided that Distributor gives MEC
written notice of any indemnifiable claim and Distributor does not settle any
claim without MEC’s prior written consent.

 

c.                                     If any action or proceeding is brought
against Distributor, MEC or any other indemnified party under Section 19(a) or
19(b) (the “Indemnified Party”), the Indemnified Party shall promptly notify the
party required to provide indemnification (the “Indemnifying Party”) in writing
to that effect.  If the Indemnified Party fails to promptly notify the
Indemnifying Party, the Indemnified Party shall be deemed to have waived any
right of indemnification with respect to such claim to the extent (but only to
the extent) any delay in such notice prejudices the Indemnifying Party’s ability
to defend such action, suit or proceeding.  The Indemnifying Party shall have
the right to defend such action or proceeding at the Indemnifying Party’s sole
cost by counsel satisfactory to Indemnifying Party.  If the Indemnifying Party
fails to promptly defend or otherwise settle or finally resolve such action,
suit or proceeding, Indemnified Party may defend such action, suit or proceeding
using counsel selected by Indemnified Party, and the Indemnifying Party shall
reimburse Indemnified Party for any resulting loss, damages, costs, charges,
attorney’s fees, and other expenses and the related costs of defending such
action, suit or proceeding.

 

d.                                   The parties agree that the provisions
contained in this Section shall survive the termination or expiration of this
Agreement.

 

26

--------------------------------------------------------------------------------


 

20.                            Insurance.  During the Term of this Agreement and
for a period of two (2) years thereafter, MEC and Distributor agree to maintain
policies of insurance of the nature and amounts specified below, which shall
provide the other party as an additional insured (providing for a waiver of
subrogation rights and endeavoring to provide for not less than thirty (30) days
written notice of any modification or termination of coverage), and each party
shall provide the other party with a certificate of insurance evidencing such
insurance, in a form satisfactory to such party:

 

o        Commercial General Liability, including contractual liability coverage,
with limits of at least $1,000,000 per occurrence; Bodily Injury and Property
Damage / $1,000,000; Personal and Advertising Injury / $1,000,000;
Products/Completed Operations / $2,000,000 General Aggregate.

 

o        Excess or Umbrella Liability with a limit of not less than $10,000,000
per occurrence over the insurance coverage described above.

 

o        Other statutory insurance required by the applicable laws of the
Territory.

 

For any claims under this Agreement, the applicable party’s insurance shall be
deemed to be primary and not contributing to or in excess of any similar
coverage purchased by the other party.  All deductibles payable under an
applicable policy shall be paid by the party responsible for purchasing such
policy.  All such insurance shall be written by companies authorized to do
business in the state or states where the work is to be performed and having at
least the ratings of the respective parties current insurers, unless not
obtainable at commercially reasonable rates in light of previous premiums.  The
parties will ensure that the insurance policies obtained pursuant to this
Section are effective and enforceable for any liability, claims or other
insurable event arising in the Territory.

 

21.                            Competing Products.  The provisions of Section 21
are set forth on attached Exhibit H and are incorporated in this Section 21 by
this reference.

 

22.                            Amendment.  Except to the extent otherwise
expressly permitted by this Agreement, no amendment of, or addition to, this
Agreement shall be effective unless reduced to a writing executed by the duly
authorized representatives of both parties.  KO’s approval of any amendment
shall be necessary with respect to an amendment, modification, addition or
deletion (a) that would reasonably be expected to materially impact KO’s rights
or benefits under this Agreement or the Distribution Coordination Agreement, or
(b) to any of the following terms (or otherwise materially affecting such
terms): definition of Products (to the extent KO has consent rights with respect
thereto under the Distribution Coordination Agreement), term, termination,
deadlock procedures, placement in branded refrigerated equipment, distributor’s
exclusivity, facilitation fee, distribution refusal, competing products or other
non-competition, and amendment, in which case KO’s affirmative written approval
shall be required.

 

23.                            Assignment.  Neither party may assign its rights
or delegate its obligations hereunder without the prior written consent of the
other and KO; provided, that MEC shall have the right, in its sole and absolute
discretion, to assign its rights and/or obligations under this Agreement to any
Affiliate or subsidiary of MEC without the written consent of Distributor

 

27

--------------------------------------------------------------------------------


 

and/or KO, and any such transferee shall be deemed to be included within the
defined term “MEC” for purposes of this Agreement.  Any purported assignment or
delegation, in the absence of such written consent, shall be void.

 

24.                            No Agency.  The relationship between MEC and
Distributor is that of a vendor to its vendee and nothing herein contained shall
be construed as constituting either party the employee, agent, independent
contractor, partner or co-venturer of the other party.  Neither party shall have
any authority to create or assume any obligation binding on the other party.

 

28

--------------------------------------------------------------------------------


 

25.                            Governing Law.  This Agreement shall be governed
by and interpreted in accordance with the laws of the State of California
(without reference to its law of conflict of laws).  The place of the making and
execution of this Agreement is California, United States of America. 
Distributor hereby waives any rights that it may otherwise have to assert any
rights or defenses under the laws of the Territory or to require that litigation
brought by or against it in connection with this Agreement be conducted in the
courts or other forums of the Territory.  For the sake of clarity, the parties
record that their choice of law shall not include the California Franchise
Relations Act or the California Franchise Investment Law, or any amendment or
functionally equivalent statute, unless such law would otherwise apply, and
nothing herein shall be deemed to extend or otherwise affect the scope or
application of such statutes.

 

26.                            Arbitration.  Any dispute, controversy or claim
arising out of or relating to this Agreement or the breach or termination hereof
shall be settled by binding arbitration conducted by JAMS (“JAMS”) in accordance
with JAMS Comprehensive Arbitration Rules and Procedures (the “Rules”).  The
arbitration shall be heard by one arbitrator to be selected in accordance with
the Rules, in Orange County, California.  Judgment upon any award rendered may
be entered in any court having jurisdiction thereof.  Within seven (7) calendar
days after appointment the arbitrator shall set the hearing date, which shall be
within ninety (90) days after the filing date of the demand for arbitration
unless a later date is required for good cause shown and shall order a mutual
exchange of what he/she determines to be relevant documents and the dates
thereafter for the taking of up to a maximum of five (5) depositions by each
party to last no more than five (5) days in aggregate for each party.  Both
parties waive the right, if any, to obtain any award for exemplary or punitive
damages or any other amount for the purpose or imposing a penalty from the other
in any arbitration or judicial proceeding or other adjudication arising out of
or with respect to this Agreement, or any breach hereof, including any claim
that said Agreement, or any part hereof, is invalid, illegal or otherwise
voidable or void.  In addition to all other relief, the arbitrator shall have
the power to award reasonable attorneys’ fees and costs to the prevailing
party.  The arbitrator shall make his or her award no later than seven
(7) calendar days after the close of evidence or the submission of final briefs,
whichever occurs later.  The decision of the arbitrator shall be final and
conclusive upon all parties.  Notwithstanding anything to the contrary, if
either party desires to seek injunctive or other provisional relief that does
not involve the payment of money, then those claims shall be brought in a state
or federal court located in Orange County, California, and the parties hereby
irrevocably and unconditionally consent to personal jurisdiction of such courts
and venue in Orange County, California in any such action for injunctive relief
or provisional relief.

 

27.                            Force Majeure.

 

a.                                     Neither party shall be liable for any
delays in delivery or failure to perform or other loss due directly or
indirectly to circumstances unforeseen as of the Effective Date or causes beyond
such party’s reasonable control (each, individually, a “Force Majeure Event”),
including, without limitation: (i) acts of God, act (including failure to act)
of any Governmental Entity (de jure or de facto), wars (declared or undeclared),
governmental priorities, port congestion, riots, revolutions, strikes or other
labor disputes, fires, floods, sabotage, nuclear incidents, earthquakes, storms,
epidemics; or (ii) inability to timely obtain either necessary and proper labor,
materials, ingredients, components, facilities, production facilities, energy,
fuel, transportation, governmental authorizations or instructions, material or

 

29

--------------------------------------------------------------------------------


 

information.  The foregoing shall apply even though any Force Majeure Event
occurs after such party’s performance of its obligations is delayed for other
causes but only during the period of the applicable Force Majeure Event.

 

b.                                    The party affected by a Force Majeure
Event shall give written notice to the other party of the Force Majeure Event
within a reasonable time after the occurrence thereof, stating therein the
nature of the suspension of performance and reasons therefore.  Such party shall
use its commercially reasonable efforts to resume performance as soon as
reasonably possible.  Upon restoration of the affected party’s ability to
perform its obligations hereunder, the affected party shall give written notice
to the other party within a reasonable time.

 

28.                            Merger.  This Agreement and the attached Exhibits
contain the entire agreement between the parties to this Agreement with respect
to the subject matter of this Agreement, are intended as a final expression of
such parties’ agreement with respect to such terms as are included in this
Agreement, are intended as a complete and exclusive statement of the terms of
such agreement, and supersede all negotiations, stipulations, understandings,
agreements, promises, representations and warranties, whether written or oral,
if any, with respect to such subject matter, which precede the execution of this
Agreement.  No other negotiations, stipulations, understandings, agreements,
promises, representations, or warranties, whether written or oral, either as an
inducement to enter into this Agreement or as to its meaning or effect, have
been made that are not contemplated herein.

 

29.                            Waivers.  No waiver of any provision hereof or of
any terms or conditions will be effective unless in writing and signed by the
party against which enforcement of the waiver is sought.  No relaxation or
indulgence which either party may grant to the other shall in any way prejudice
or be deemed to be a waiver or novation of any of such party’s rights under this
Agreement.

 

30.                            Product Recall.  If any Governmental Entity
issues a recall or takes similar action in connection with the Products, or if
MEC determines that an event, incident or circumstance has occurred which may
require a recall or market withdrawal, MEC shall advise Distributor of the
circumstances by telephone or facsimile.  MEC shall have the right to control
the arrangement of any Product recall, and Distributor shall cooperate in the
event of a Product recall with respect to the reshipment, storage or disposal of
recalled Products, the preparation and maintenance of relevant records and
reports, and notification to any recipients or end users.  MEC shall pay all
reasonable expenses incurred by Distributor of such a recall, including the
costs of destroying Products.  Distributor, shall promptly refer to MEC for
exclusive response to all customer or consumer complaints involving the health,
safety, quality, composition or packaging of the Products, or which in any way
could be detrimental to the image or reputation of MEC or the Products, and
shall notify MEC of any governmental, customer or consumer inquiries regarding
the Products about which Distributor becomes aware.

 

31.                            Interpretation.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  No provision of this Agreement shall be
construed against any party on the grounds that such party or its counsel
drafted that provision.

 

30

--------------------------------------------------------------------------------


 

32.                            Severability.  Each provision of this Agreement
will be valid and enforceable to the fullest extent permitted by law.  If any
provision of this Agreement or the application of the provision to any Person or
circumstance will, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of the provision to Persons or circumstances
other than those as to which it is held invalid or unenforceable, will not be
affected by such invalidity or unenforceability, unless the provision or its
application is essential to this Agreement.  The parties shall replace any
invalid and/or unenforceable provision with a valid and enforceable provision
that most closely meets the aims and objectives of the invalid and/or
unenforceable provision.

 

33.                            Provisions Required of a Federal Contractor.  If
reasonably required by Distributor, MEC shall use its commercially reasonable
Best Efforts to deliver to Distributor such warranties and/or representations in
the form that MEC has customarily provided to Governmental Entities to
facilitate sales by Distributor to Distributor’s Accounts requiring such
warranties and/or representations.  Such representations shall be in favor of
such Governmental Entities and may include one or more or all of the following
topics:

 

a.                                     Made in America.  The Products were mined
or produced in the 50 United States, the District of Columbia, or such other
U.S. possession as is permitted by The Buy American Act, or that the Aluminum
Bottles qualify as a domestic end product under said Act.

 

b.                                    Nondiscrimination in Employment.  Unless
this contract is exempted, there is incorporated herein an applicable warranty
and/or representation reference to the provisions of Section 202, the equal
opportunity clause of Executive Order 11246, as amended, Section 60.7415, the
affirmative action clause of the regulations under the Rehabilitation Act of
1973, and Section 60.250.5, the affirmative action clause of the regulations
under 38 U.S.C.  § 4212, the Vietnam Era Veterans’ Readjustment Assistance Act
of 1974, and similar state and local law requirements.

 

c.                                     Executive Order 13201 Compliance (Beck
Rights).  If applicable, MEC agrees to comply with the provisions of 29 C.F.R.
Part 470.

 

d.                                   31 U.S.C.S. Section 1352 Compliance.  If
applicable, MEC shall comply with 31 U.S.C.S.  § 1352.

 

34.                            Distributor Suppliers Guiding Principles.

 

MEC has been informed by Distributor that the following are Distributor
Suppliers Guiding Principles (the “Guiding Principles”).  Notwithstanding
anything set forth below, compliance with the Guiding Principles shall not
constitute an obligation of MEC or Distributor under this Agreement.  The
Guiding Principles shall constitute unenforceable goals only of the parties and
neither party shall be entitled to make any claim for breach against the other
or enforce any remedy under this Agreement or terminate this Agreement as the
result of non-compliance with, or a violation of, any Guiding Principle(s).  The
preceding sentence shall not detract from the parties’ respective rights and
obligations under Section 19 above or any other representation, warranty or
obligation expressly made in this Agreement.

 

31

--------------------------------------------------------------------------------


 

·                 Laws and Regulations — Each party will use commercially
reasonable good faith efforts to comply with all applicable local and national
laws, rules, regulations and requirements in the manufacturing and distribution
of Products.

 

·                 Child Labor - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national child labor laws.

 

·                 Forced Labor - Each party will use commercially reasonable
good faith efforts to not use forced, bonded, prison, military or compulsory
labor.

 

·                 Abuse of Labor - Each party will use commercially reasonable
good faith efforts to comply with all applicable local and national laws on
abuse of employees and will not physically abuse employees.

 

·                 Freedom of Association and Collective Bargaining - Each party
will use commercially reasonable good faith efforts to comply with all
applicable local and national laws on freedom of association and collective
bargaining.

 

·                 Discrimination - Each party will use commercially reasonable
good faith efforts to comply with all applicable local and national
discrimination laws.

 

·                 Wages and Benefits - Each party will use commercially
reasonable good faith efforts to comply with all applicable local and national
wages and benefits laws.

 

·                 Work Hours and Overtime - Each party will use commercially
reasonable good faith efforts to comply with all applicable local and national
work hours and overtime laws.

 

·                 Health and Safety - Each party will use commercially
reasonable good faith efforts to comply with all applicable local and national
health and safety laws.

 

·                 Environment - Each party will use commercially reasonable good
faith efforts to comply with all applicable local and national environmental
laws.

 

35.                            Publicity.  MEC and Distributor each agree that
the initial public, written announcements regarding the execution of this
Agreement and the subject matter addressed herein shall be coordinated between
the parties prior to release.  Thereafter, each party agrees to use commercially
reasonable efforts to consult with the other party regarding any public, written
announcement which a party reasonably anticipates would be materially
prejudicial to the other party.  Nothing provided herein, however, will prevent
either party from (a) making and continuing to make any statements or other
disclosures it deems required, prudent or desirable under applicable Federal or
State Securities Laws (including without limitation the rules, regulations and
directives of the Securities and Exchange Commission) and/or such party’s
customary business practices, or (b) engaging in oral discussions or oral or
written presentations with actual or prospective investors or analysts regarding
the subject matter of this Agreement, provided no confidential information is
disclosed.  If a party breaches this Section 35 it shall

 

32

--------------------------------------------------------------------------------


 

have a seven (7) day period in which to cure its breach after written notice
from the other party.  A breach of this Section 35 shall not entitle a party to
damages or to terminate this Agreement.

 

36.                            Notices.  All notices or other communications
required or permitted to be given to a party to this Agreement shall be in
writing and shall be personally delivered, sent by certified mail, postage
prepaid, return receipt requested, or sent by an overnight express courier
service that provides written confirmation of delivery, to such party at the
following respective address:

 

If to MEC:

 

Monster Energy Company
1 Monster Way
Corona, California  92879
Attention:                   Chief Executive Officer
Facsimile:                    (951) 739-6210

 

with a copy to:

 

Solomon Ward Seidenwurm & Smith LLP
401 B Street, Suite 1200
San Diego, California 92101
Attention:                   Norman L.  Smith, Esq.
Facsimile:                    (619) 231-4755

 

If to Distributor:

 

____________________________

____________________________

____________________________

Attention: ___________________

Facsimile: ___________________

 

For Payment Notices:

 

____________________________

____________________________

____________________________

Attention: ___________________

Facsimile: ___________________

 

with a copy to:

 

____________________________

____________________________

____________________________

 

33

--------------------------------------------------------------------------------


 

Attention: ___________________

Facsimile: ___________________

 

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this Section, then it shall be deemed given, delivered and
received three (3) days after the date such notice or other communication is
deposited with the U.S. Postal Service in accordance with this Section.  Any
party to this Agreement may give a notice of a change of its address to the
other party to this Agreement.

 

37.                            Third-Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended or shall be construed to give any
Person, other than the parties to this Agreement and their successors and
permitted assigns, any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained in this Agreement.

 

38.                            Further Assurances.  Each party to this Agreement
will execute all instruments and documents and take all actions as may be
reasonably required to effectuate this Agreement.

 

39.                            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one document.

 

40.                            Confidentiality.  During the Term, each party
shall maintain in strict confidence all commercial information disclosed by the
other party (which obligation shall expressly survive termination of this
Agreement for any reason); provided, however that such commercial information
shall not include any information which (a) is in the public domain except
through any intentional or negligent act or omission of the non-disclosing party
(or any agent, employee, shareholder, director, officer, or independent
contractor of or retained by such other party or any of its Affiliates), (b) can
be shown by clear and convincing tangible evidence to have been in the
possession of the non-disclosing party prior to disclosure by the disclosing
party, (c) is legally and properly provided to the non-disclosing party without
restriction by an independent third party that is under no obligation of
confidentiality to the disclosing party and that did not obtain such information
in any illegal or improper manner or otherwise in violation of any agreement
with the disclosing party, (d) is disclosed without any restrictions of any kind
by the disclosing party to third parties on a regular basis without any measures
being taken, whether explicitly or implicitly, by the disclosing party to
protect the confidentiality of such information, or (e) is independently
generated by any employee or independent contractor of or retained by the
non-disclosing party, and such employee or independent contractor has no
knowledge of any of such commercial information.  Notwithstanding the foregoing,
the parties agree that any such commercial information may be disclosed as
required by applicable law or an order by a Governmental Entity or any
requirements of stock market or exchange or other regulatory body having
competent jurisdiction; provided, that, except where prohibited by law, the
recipient will give the disclosing party reasonable advance notice of such
required disclosure, and will reasonably cooperate with the disclosing party, in
order to allow the disclosing party an opportunity to oppose or limit the
disclosure of such commercial information or otherwise secure confidential
treatment of such commercial information required to be disclosed; provided,
further, that if disclosure is ultimately required, the recipient will furnish
only that portion of

 

34

--------------------------------------------------------------------------------


 

such commercial information which, based upon advice of legal counsel, the
recipient is required to disclose in compliance with any such requirement.

 

41.                            Non-Binding Negotiations and Effectiveness.  MEC
and Distributor acknowledge and agree that, except as expressly stated in this
Agreement, there are no binding obligations or commitments existing between MEC
and Distributor.  No course of conduct, whether or not consistent with the terms
discussed in connection with this Agreement, shall have the effect of converting
any negotiations or discussions into a binding contract.  No legally binding
contract shall exist between MEC and Distributor unless and until this Agreement
is executed by MEC and Distributor.  This Agreement shall only become effective
when it has been executed by both MEC and Distributor.

 

 

[Signature Page Follows]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

MONSTER ENERGY COMPANY

 

[KO DISTRIBUTOR]

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

[Signature Page to Distribution Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
Distribution Agreement

 

INITIAL PRODUCT LIST

 

Monster Energy

Monster Energy

Lo-Carb Monster Energy

Monster Energy Assault

Juice Monster Khaos Energy + Juice

Juice Monster Ripper Energy + Juice

Monster Energy Absolutely Zero

Punch Monster Baller’s Blend

Punch Monster Mad Dog

Monster Energy Unleaded

 

Monster Energy Ultra

Monster Energy Zero Ultra

Monster Energy Ultra Blue

Monster Energy Ultra Red

Monster Energy Ultra Sunrise

Monster Energy Ultra Citron

 

Monster Energy Extra Strength with Nitrous Technology

Monster Energy Extra Strength Nitrous Technology Anti Gravity

Monster Energy Extra Strength Nitrous Technology Super Dry

Monster Energy Extra Strength Nitrous Technology Black Ice

 

Monster Rehab

Monster Rehab Tea + Lemonade + Energy

Monster Rehab Green Tea + Energy

Monster Rehab Rojo Tea + Energy

Monster Rehab Tea + Orangeade + Energy

Monster Rehab Tea + Pink Lemonade + Energy

Monster Rehab + Peach Tea + Energy

 

Monster Import

Monster Energy Import

 

Muscle Monster Energy Shake

Muscle Monster Energy Shake Chocolate

Muscle Monster Energy Shake Vanilla

Muscle Monster Energy Shake Coffee

Muscle Monster Energy Shake Strawberry

Muscle Monster Energy Shake Peanut Butter Cup

 

Exhibit A

--------------------------------------------------------------------------------


 

Java Monster

Java Monster Kona Blend

Java Monster Loca Moca

Java Monster Mean Bean

Java Monster Vanilla Light

Java Monster Irish Blend

Java Monster Cappuccino

 

Monster M3 Super Concentrate

Monster Energy M3 Super Concentrate

 

Ubermonster

Ubermonster

 

Exhibit A

--------------------------------------------------------------------------------


 

EXHIBIT B
Distribution Agreement

 

THE TERRITORY

 

The Territory is the same territory that Distributor services for the
distribution of Coca-Cola products in the state(s) of _________________, the
gray shaded area, as reflected on the Territory map(s) below.

 

 

In the event of a dispute with respect to territorial boundaries between two
adjacent parties, MEC shall have the right to decide such dispute in its sole
discretion, and any such decision shall be final and binding upon the parties.

 

Exhibit B

--------------------------------------------------------------------------------


 

EXHIBIT C

Distribution Agreement

 

EXCLUSIVE DISTRIBUTOR ACCOUNTS

 

Convenience Stores

Chain Convenience Stores

Deli’s

Independent Grocery

Chain Grocery

Mass Merchandisers

Drug Stores

Colleges and Universities

Hospitals

Health Food Stores

Club Stores

Vending

Alcoholic Lic. On-Premise*

National Specialty Retailers (i.e. Home Depot, Best Buy, Staples, Auto Zone, and
all similar sized and positioned retailers, except those included below as
Non-Exclusive Distributor Accounts)

Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / Veteran’s Canteen / vending for the
Continental United States (“CONUS”)

Military – Morale, Welfare & Recreation (i.e. including but not limited to
bowling alleys, golf courses, officers clubs, etc.) for CONUS

Marine Foods Service (e.g. cruise ships, service ships, and oil rigs)

All other accounts not falling within the descriptions listed above or below

 

*Alcoholic Licensed On-Premise Accounts means accounts licensed by an applicable
Governmental Entity to sell alcoholic beverages for on-premise consumption.

 

EXCLUSIVE MEC ACCOUNTS

 

Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for Outside the Continental United
States (“OCONUS”)

Military – all others including, but not limited to, DeCA, Ships-A-Float, Troop
Feeding for both CONUS & OCONUS

Military – Vending and Morale, Welfare & Recreation (i.e. including but not
limited to bowling alleys, golf courses, officers clubs, etc.) for OCONUS

 

Exhibit C

--------------------------------------------------------------------------------


 

NON-EXCLUSIVE DISTRIBUTOR ACCOUNTS:

 

General Sports Retailers (i.e. including but not limited to extreme sports
retailers, motorcycle dealers and resellers, and all similar retailers and
distributors servicing such sports retailers)

National Specialty Retailers – limited to accounts which are parties to an
exclusive non-alcoholic beverage agreement with a competitor of Distributor
and/or accounts which Distributor is prohibited by the account from calling on

 

Exhibit C

--------------------------------------------------------------------------------


 

EXHIBIT D
Distribution Agreement

 

THE TRADEMARKS

 

Exhibit D

--------------------------------------------------------------------------------


 

MONSTER ENERGY

 

[g119631ko17i001.jpg]

 

[g119631ko17i002.jpg]

 

M MONSTER ENERGY

 

UNLEASH THE BEAST!

 

MONSTER

 

ANTI GRAVITY

 

ASSAULT

 

BLACK ICE

 

IRISH BLEND

 

JAVA MONSTER

 

KHAOS

 

KILLER-B

 

KILLER B NITROUS MONSTER ENERGY

 

LOCA MOCA

 

LOCA MOCA JAVA MONSTER

 

LO-CARB MONSTER ENERGY

 

M IMPORT

 

[g119631ko17i003.jpg]

 

M EXPORT

 

[g119631ko17i004.jpg]

 

M3

 

[g119631ko17i005.jpg]

 

MEAN BEAN

 

MONSTER BLACK ICE

 

MONSTER ENERGY EXTRA STRENGTH NITROUS TECHNOLOGY

 

MONSTER KHAOS ENERGY + JUICE

 

Exhibit D

--------------------------------------------------------------------------------


 

MONSTER RIPPER

 

REHAB

 

MONSTER REHAB

 

REHAB THE BEAST!

 

RIPPER

 

UNLEASH THE NITRO BEAST!

 

MONSTER ENERGY ZERO ULTRA

 

MONSTER ENERGY CUBA-LIMA

 

MONSTER ENERGY XG

 

UBERMONSTER

 

SIZE DOES MATTER!

 

JUICE MONSTER

 

MONSTER ENERGY ULTRA

 

ULTRA RED

 

ULTRA BLUE

 

ULTRA BLACK

 

ULTRA SUNRISE

 

ULTRA CITRON

 

PUNCH MONSTER

 

MUSCLE MONSTER

 

PUMP UP THE BEAST!

 

UNLEASH THE ULTRA BEAST!

 

MONSTER ENERGY UNLEADED

 

UNLEASH THE CAFFEINE FREE BEAST

 

COFFEE MONSTER

 

Exhibit D

--------------------------------------------------------------------------------


 

EXHIBIT E
Distribution Agreement

 

(Section 6(b))

 

FACILITATION FEE

 

The Facilitation Fee payable by Distributor to MEC and then by MEC to KO shall
be equal to *** per case of 24 units and *** per case of 12 units of Products
sold by MEC to the Distributor, but excluding any free or bonus unit or units
used for sampling.  Any other case configuration to be mutually agreed between
Distributor and KO.

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Exhibit E

--------------------------------------------------------------------------------


 

EXHIBIT F

Distribution Agreement

 

PROMOTIONAL ACTIVITIES COSTS

 

Discount and allowances, price promotions and other customer discount activities
(“D&A”):

 

(a)                               MEC Led Customer Calls:  Distributor shall
contribute an amount equal to MEC’s contribution for D&A up to a total of ***
per 24-unit 15.5 oz./16 oz. case, (reduced or increased on a pro rata basis for
cases containing less than 24 units or a larger number of units), each a “Case,”
sold at a discounted price by Distributor to Distributor’s Accounts.  Thus,
Distributor’s contribution shall be no more than *** per Case of Products sold
at a discounted price on the above programs.  If additional D&A is necessary to
achieve a promotional price to be offered to a customer as agreed by MEC and
Distributor, then ***.

 

(b)                              Distributor Led Customer Calls:  With respect
to Distributor led customer calls, MEC shall contribute an amount equal to
Distributor’s contribution for D&A on a 50-50 (i.e. equal) per Case basis,
provided always that such amount does not exceed the recommended discount set
forth in the Annual Business Plan.

 

(c)                               Payment & Reconciliation.  The frequency of
all customer promotional discount programs requiring D&A shall be agreed in the
Annual Business Plan.  D&A may be paid by either MEC or Distributor to the
customer and reconciled periodically.

 

(d)                             The separation of D&A in this Exhibit F into
“MEC Led Customer Calls” and “Distributor Led Customer Calls” is not, in of
itself, intended to change the currently existing funding arrangements and/or
business practices currently subsisting under the D&A category of Exhibit G
under any distribution agreement for Monster Energy products that was in
existence between MEC and Distributor prior to the Effective Date, if any.

 

Trade Marketing Programs including shelf buys, CMA’s, free cases, coupons,
corporate/retailer rebates, sales force incentives, POS, samples, third party
reset fees, meeting competition price offers (“TMP”).

 

***.  All TMP programs shall be agreed upon and form part of the Annual Business
Plans and shall include such additional TMP programs as may be mutually agreed
upon from time to time by the parties.  In exceptional cases, such as Trophy or
Prestige accounts, either party may voluntarily agree to contribute more than
its *** share to cover any specific TMP programs.  TMP may be paid by either MEC
or Distributor to the customer and reconciled periodically.

 

Equipment.

 

MEC shall permit Distributor to manage all equipment that MEC owns in the
Territory as of the Effective Date.  Distributor shall not be required to repair
or service such MEC equipment

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Exhibit F

--------------------------------------------------------------------------------


 

owned by MEC as of the Effective Date.  Distributor shall use commercially
reasonable efforts to place Products in all Distributor’s equipment where
appropriate and desired by the Distributor’s Accounts.  Distributor shall
reimburse MEC for *** of the cost of equipment that Distributor and MEC agree
that MEC purchase for the Territory in the future and which shall be managed by
Distributor.

 

Miscellaneous.

 

If MEC calls on or assists Distributor in calling on Distributor’s Accounts, to
the extent that MEC makes a commitment for funds or support in excess of what is
provided above or was agreed to by Distributor and MEC, any such excess shall be
borne by MEC.

 

The parties’ respective rights and obligations under this Exhibit F shall be
revised and amended from time to time to reflect then-prevailing conditions by
written agreement of the parties to be arrived at after good faith discussions
and negotiation.  If the parties are unable to agree upon an amendment requested
by either party, such disagreement shall be resolved pursuant to the Deadlock
procedures under Section 12(a)(i)(D) of the Agreement.

 

All amounts and all contributions provided above shall be adjusted, upward or
downward, from time to time to account for inflation, changes in selling prices
or other adjustments that may occur from time to time, or to conform to
prevailing beverage industry practices relating to the Energy Drink category. 
The amounts of such adjustments shall be mutually agreed in writing by the
parties from time to time; provided that such adjustments shall be arrived at
after good faith discussions and negotiations between the parties.

 

 

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Exhibit F

--------------------------------------------------------------------------------


 

EXHIBIT G

Distribution Agreement

 

NATIONAL ACCOUNTS - MEC DIRECT VOLUME

 

 

______________________ cases*

 

 

 

 

*To be calculated by MEC as soon as practical following the Commencement Date
and to be the number of cases sold directly by MEC to Outlets in the Territory
during the twelve (12) month period prior to the Commencement Date, but only
with respect to that portion of the Territory, if any, (as defined in this
Agreement) which was not part of Distributor’s “Territory” under one or more
distribution agreements in existence between MEC and Distributor prior to the
Effective Date (the “Prior Agreements”).  In the event that this Agreement is
amended to include additional “Territory” following the Commencement Date, the
number of cases set forth above shall be increased accordingly, but only with
respect to such additional “Territory.”  For the avoidance of doubt, the number
of cases set forth above shall (a) only apply to the calculation and payment of
the fees payable by MEC to Distributor in accordance with Section 14 solely with
respect to any new Territory allocated to Distributor pursuant to this Agreement
with effect from or after the Effective Date which was not part of Distributor’s
“Territory” under the Prior Agreements (the “New Territory”) and (b) not include
the aggregate number of cases of Products sold by MEC to Outlets in the
Territory that was part of Distributor’s “Territory” under the Prior Agreements.

 

For Outlets which are part of Distributor’s New Territory, MEC shall pay
Distributor in accordance with the formula set forth in Section 14 for the
number of cases of Products sold directly by MEC to such Outlets, less the
number of cases of Products set forth above.

 

For Outlets which were part of Distributor’s “Territory” under the Prior
Agreements, MEC shall pay Distributor in accordance with the formula set forth
in Section 14 for all cases of Products sold directly by MEC to such Outlets,
without reference to, or subtracting, the number of cases of Products set forth
above.

 

Exhibit G

--------------------------------------------------------------------------------


 

EXHIBIT H

Distribution Agreement

 

COMPETITIVE PRODUCTS

 

During the Term of this Agreement, Distributor shall not market, sell,
manufacture, prepare, package, or distribute, directly or indirectly, or assist
any third party in engaging in, the business of manufacturing, marketing,
selling or distributing, any Energy Drink/s or products reasonably likely to be
confused with any of the Products in the Territory or reasonably likely to be
perceived by consumers as confusingly similar to or be passed off as Products
(the “Competing Products”), except that Distributor may manufacture, prepare,
package, market, sell and distribute, and otherwise engage or assist any third
party in engaging in the business of manufacturing, marketing, selling or
distributing in the Territory, Competing Products that (i) are owned, marketed,
sold or distributed by KO or an Affiliate of KO, or (ii) were internally
developed by KO or any of its Affiliates, in each case (i) and (ii), to the
extent KO is not otherwise prohibited from marketing, selling or distributing
such Competing Products pursuant to a written agreement between MEC and KO.  If
under the terms of any written agreement between MEC and KO, KO authorizes
Distributor to sell Competing Products, then Distributor agrees that it shall be
obligated at all times to allocate and devote at least such resources and
efforts (in all material respects) to the promotion, marketing, sale, and
distribution of the Products as are substantially proportional to the ratio that
the volume of Distributor’s sales of Products bears to the volume of
Distributor’s sales of Competing Products.

 

Exhibit H

--------------------------------------------------------------------------------


 

EXHIBIT B-1
Amended and Restated Distribution Coordination Agreement

 

TERRITORY

 

The United States of America (including the District of Columbia and all states,
territories, and possessions of the United States of America) and Canada
(including all territories and possessions of Canada).

 

Exhibit B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2
Amended and Restated Distribution Coordination Agreement

 

NON-TERRITORIES

 

Arkansas

 

Minnesota

 

Wisconsin

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C-1
Amended and Restated Distribution Coordination Agreement

 

OTHER MONSTER DRINKS

 

NONE

 

Exhibit C-1

--------------------------------------------------------------------------------


 

EXHIBIT C-2
Amended and Restated Distribution Coordination Agreement

 

OTHER PRODUCTS

 

NONE

 

Exhibit C-2

--------------------------------------------------------------------------------


 

EXHIBIT D
Amended and Restated Distribution Coordination Agreement

 

 

COMMISSIONS

 

 

Section 6.1 – Subject to the terms set forth in Exhibit Y, if MEC’s then-current
Gross Profit Margin on any particular Product or package is: (a) more than ***
percent *** then the Commission on such Product or package will be *** percent
*** of Incremental Net Sales; (b) less than *** percent *** but more than ***
percent ***, then the Commission on such Product or package will be *** percent
*** of Incremental Net Sales; or (c) *** percent *** or less, then the
Commission on such Product or package will be *** percent *** of Incremental Net
Sales.

 

Section 6.2 – Subject to the terms set forth in Exhibit Y, the Facilitation Fee
payable by KO/MEC Distributors in the United States to MEC and then by MEC to KO
shall be equal to *** per case of 24 units and *** per case of 12 units of
Products sold by MEC or its Affiliates to the KO/MEC Distributor, but excluding
any free or bonus unit or units used for sampling.  Any other case configuration
to be mutually agreed between CCR and KO.

 

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Exhibit D

--------------------------------------------------------------------------------


 

EXHIBIT E
Amended and Restated Distribution Coordination Agreement

 

*** physical cases

 

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Exhibit E

--------------------------------------------------------------------------------


 

EXHIBIT F
Amended and Restated Distribution Coordination Agreement

 

8.2                            Pepsi System.  Without limiting any other
provisions of the Agreement, MEC will not grant any distribution rights
regarding the Products to PepsiCo, or any of its Affiliates, or distributors
whose sale of Pepsi products exceeds *** percent *** of such distributor’s total
sales.  This provision shall not apply to general wholesalers and broad-line
distributors.

 

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Exhibit F

--------------------------------------------------------------------------------


 

EXHIBIT G
Amended and Restated Distribution Coordination Agreement

 

9.                                    Competitive Product/s.

 

9.1                            This Competitive Products provision (Exhibit G)
(this “Provision”) is made pursuant to the following recitals of fact, which
recitals constitute an integral part of the Provision and this Agreement.  The
Parties acknowledge, agree and represent to each other that (a) MEC has agreed
to transfer substantially all of its distribution of Monster Energy Drink/s from
independent distributors to KO’s system of distribution, to pay KO the
Commission and to grant other benefits to KO, KO Affiliates and KO Distributors
in reliance upon KO’s covenants as set forth in this Exhibit G, (b) this
Provision is a material and integral inducement to MEC completing the
transactions contemplated by this Agreement, the Asset Transfer Agreement and
the Transaction Agreement (the “Underlying Agreements”) and that KO is receiving
valuable consideration for the covenants contained in this Provision, (c) the
scope of the restrictive covenants set forth in this Provision are reasonable in
view of the substantial consideration KO is receiving, (d) the performance by KO
of its obligations under this Provision is a material and substantial part of
the consideration due MEC under the Underlying Agreements, and (e) MEC would not
have entered the Underlying Agreements in the absence of this Provision and KO
acknowledges that this Provision is reasonable and necessary to protect the
legitimate interests of MEC.

 

9.2                            During the Term of this Agreement (the
“Restricted Period”), KO shall not, and shall cause its consolidated
Subsidiaries (as defined in Section 13.1.4) not to, acquire or hold, directly or
indirectly, any ownership interest in, or enter into any contract or arrangement
with respect to the management or control of, the business, assets, brands or
trademarks related to the marketing, sale or distribution of any (a) Energy
Drinks (in any and all sizes or packages), (b) Red Bull branded products, or
(c) Rockstar branded products, owned by (i) Red Bull GmbH and Red Bull Thailand
and each of their respective controlled Affiliates and/or successors
(collectively, “Red Bull”) or (ii) Rockstar, Inc. and its controlled Affiliates
and/or successors (collectively, “Rockstar”).

 

9.3                            During the Restricted Period, KO shall not, and
shall cause its consolidated Subsidiaries not to, directly or indirectly engage
in, or knowingly assist or finance (for the specific purpose of the restricted
activity) any third party in engaging in, the business of manufacturing,
marketing, selling or distributing any Competitive Products in the Restricted
Territories (“Energy Competitive Business”); provided, that, nothing in this
Provision shall preclude or prohibit KO or its consolidated Subsidiaries from
(a) consummating the transactions contemplated by any of the Transaction
Documents, (b) performing their respective obligations or exercising their
respective rights under any of the Transaction Documents, (c) owning equity
interests in any non-consolidated entity that may be engaged in any Energy
Competitive Business; provided, that none of KO or any of its consolidated
Subsidiaries knowingly causes or approves in writing (to extent such a
contractual approval right exists) such non-consolidated entity to engage in the
Energy Competitive Business or directly or indirectly knowingly assists or
finances (for the specific purpose of the restricted activity) such
non-consolidated entity in connection therewith, or (d) acquiring (whether by
means of acquisition, asset purchase, merger, consolidation, similar business
combination or otherwise) any business that engages in an

 

Exhibit G

--------------------------------------------------------------------------------


 

Energy Competitive Business, if the Energy Competitive Business represents less
than fifty percent (50%) of the acquired business’s total assets (measured based
on the most recent financial statements available for the acquired business
prior to the execution of definitive agreements for such acquisition) so long as
a definitive agreement for the sale, transfer or other disposition of the
portion of such business that engages in the Energy Competitive Business to a
Third Party is entered into within twelve (12) months (or sooner, to the extent
practicable without adversely affecting the value received in such sale)
following the consummation of the acquisition of such business, and consummation
of any such sale, transfer or other disposition occurs within eighteen (18)
months following the acquisition of such business (or, if not consummated within
such period, as soon as practicable thereafter).  For the avoidance of doubt,
the restrictions in this Provision shall not apply to any non-consolidated
entities in which KO or its Subsidiaries or Affiliates may hold an interest;
provided, that none of KO or any of its consolidated Subsidiaries knowingly
causes or approves in writing (to the extent such a contractual approval right
exists) such non-consolidated entity to engage in the Energy Competitive
Business or directly or indirectly knowingly assists or finances (for the
specific purpose of the restricted activity) such non-consolidated entity in
connection therewith.

 

9.4                            For purposes of this Provision, the term
“knowingly” refers to, with respect to KO, the knowledge of any member of senior
management of KO.

 

9.5                            For the avoidance of doubt, nothing in this
Provision shall limit or modify KO’s obligations under Section 8.14 of the
Transaction Agreement.

 

9.6                            The Parties acknowledge that the restrictions
contained in this Provision are reasonable and necessary to protect the
legitimate interests of the parties, constitute a material inducement to the
Parties to enter into the Underlying Agreements and the other agreements
contemplated hereby and thereby, are an essential element of the transactions
contemplated hereby and thereby, and that any breach will result in irreparable
injury to the other Party.  Each Party agrees that neither it nor any of its
controlled Affiliates will challenge the enforceability of, or the
reasonableness of the time, scope or geographic coverage of, any provision of
this Provision in any action or proceeding.  In the event that any covenant
contained in this Provision is ever adjudicated to exceed the time, geographic,
scope or other limitations permitted by applicable law in any jurisdiction, then
any court is expressly empowered to reform such covenant, and such covenant
shall be deemed reformed, in such jurisdiction to the maximum time, geographic,
scope or other limitations permitted by applicable law.  The covenants contained
in this Provision and each provision hereof are severable and distinct covenants
and provisions. The invalidity or unenforceability of any such covenant or
provision as written shall not invalidate or render unenforceable the remaining
covenants or provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

9.7                            For purposes of this Provision, (a) any terms
defined in the Agreement to which this Provision is attached, but not defined in
this Provision, will have the meanings set forth in such Agreement and (b) any
terms defined in this Provision (including the following terms) will have the
definitions set forth in this Provision (it being understood that definitions of
any terms defined herein will supersede any definitions set forth in the
Agreement to which this Provision is attached).

 

Exhibit G

--------------------------------------------------------------------------------


 

9.7.1                “Competitive Products” means (a) any Energy Beverages
and/or (b) any Red Bull branded products and/or Rockstar branded products.

 

9.7.2                “Energy Beverages” means any shelf-stable, non-alcoholic
beverage, in ready-to-drink, powdered, drops or concentrate form, made with or
without carbonation, that both (a) is marketed or positioned to consumers as an
energy beverage and (b) contains one or more of the following ingredients:
guarana, taurine, panax ginseng, L-carnitine, B-2 vitamins, B-6 vitamins, B-12
vitamins, L-arginine, astralagus, glucuronolactone or inositol (or, to the
extent approved by Parent, which approval shall not be unreasonably withheld,
conditioned or delayed, any ingredients substituting for or supplementing any of
the foregoing ingredients); provided that “Energy Beverages” shall not include
(whether or not they would otherwise be an Energy Beverage) either (i) any
beverage which is marketed or positioned to consumers under the Coca-Cola brand
and any line extensions or expansions of such products marketed under such
brand, or (ii) any products marketed under the Vitaminwater brand and any line
extensions or expansions of such products marketed under such brand even if such
product utilizes the word “energy” on its packaging or labeling as long as such
product (utilizing the word “energy” on its packaging or labeling) is also
identified as a nutrient based water beverage (or words of similar import).

 

9.7.3                “Excluded Territories” means any (a) Served Territory as of
or after the Effective Date and as to which, at any time as of or after the
one-year anniversary of the Effective Date, no distribution agreement with any
KO Distributor covering any Product that is either an Energy Beverage brand that
was included in the KO Asset Transfer (as defined in the Asset Transfer
Agreement) or an Energy Beverage brand of NewCo (“MBC”), Company (“MEC”) or one
of their Subsidiaries, in each case in such Served Territory, is in effect (in
the case of an Energy Beverage included in the KO Asset Transfer, to the extent
that the distribution of such Energy Beverage is occurring in substantially the
same manner as occurring as of the date of the Transaction Agreement),
(b) Served Territory as to which a KO Distributor previously had distribution
rights that have since terminated but only upon the earlier to occur of (i) the
six-month anniversary of the date of such termination if no New Distribution
Agreement with a KO Distributor in such territory has been entered into by such
six-month anniversary and (ii) the date when MBC or one of its Affiliates enters
into a distribution agreement with a distributor that is not a KO Distributor
covering such Served Territory, or (c) Unserved Refused Territory; provided,
however, that (i) the one-year deadline referred to in clause (a) (the “Relevant
Period”), will be deemed to be extended for as long as MBC is negotiating, as of
the end of the Relevant Period, and thereafter continues to negotiate, in each
case in good faith with the applicable KO Distributor, regarding a New
Distribution Agreement in such Served Territory (provided that any such
extension shall not exceed twelve (12) months) and (ii) no Served Territory will
be deemed to be an Excluded Territory as a result of the operation of clause
(a) above if there has been a Distribution Refusal by the applicable KO
Distributor prior to the end of the applicable Relevant Period (as it may be
extended pursuant to clause (i)) unless following such Distribution Refusal MBC
or one of its Affiliates enters into a distribution agreement with a Third Party
on terms that are more favorable to such Third Party, in the aggregate, than the
last terms proposed to the applicable KO Distributor that was the subject of the
Distribution Refusal.

 

Exhibit G

--------------------------------------------------------------------------------


 

9.7.4                “Products” means all beverages manufactured by or for MBC,
MEC or any of their Subsidiaries or marketed or sold under the brands of MBC,
MEC or any of their Subsidiaries, including, with respect to any period
following the Effective Date, any brand included in the KO Asset Transfer.

 

9.7.5                “Restricted Territories” means Served Territories and
Unserved Territories, in each case, other than any Excluded Territory.

 

9.7.6                “Served Territories” means, as of a given date, a territory
where either of the following have been distributed pursuant to one or more
distribution agreements prior to such date: (a) beverages manufactured by or for
MBC, MEC or any of their Subsidiaries or marketed or sold under the brands of
MBC, MEC or any of their Subsidiaries or (b) beverages manufactured by or for KO
or any of its Subsidiaries or marketed or sold under the brands of KO or any of
its Subsidiaries and included in the KO Asset Transfer.

 

9.7.7                “Territory Implementation” means the initiation or
commencement of any one or more of (a) the process to obtain or satisfy any
applicable governmental, regulatory or other industry-related approvals or
requirements required for distribution of the applicable Products in the
applicable Unserved Territory, (b) due diligence related to determining the
feasibility of distribution of Products in the applicable Unserved Territory, or
(c) the commencement of negotiations with a KO Distributor with respect to the
future distribution of Products in that Unserved Territory.

 

9.7.8                “Third Party” means any Person other than MBC, MEC, KO or
their respective Affiliates.

 

9.7.9                “Transaction Documents” means the Transaction Agreement,
the Asset Transfer Agreement, the Commercial Agreements (as defined in the
Transaction Agreement), the Ancillary Agreements (as defined in the Asset
Transfer Agreement), all exhibits and schedules to the Transaction Agreement,
the Asset Transfer Agreement, the Commercial Agreements and the Ancillary
Agreements (as defined in the Asset Transfer Agreement) and any other documents,
certificates, agreements or letters executed in connection with the transactions
contemplated by the Transaction Agreement, the Asset Transfer Agreement, the
Commercial Agreements and the Ancillary Agreements.

 

9.7.10        “Unserved Refused Territory” means any Unserved Territory as
follows:  Following the Effective Date, if KO receives a request from a KO
Distributor in an Unserved Territory to make an Energy Beverage available to it
for distribution in such Unserved Territory, then KO may provide a written
notice to MBC of its intention to distribute products of KO or its Affiliates
that are Energy Beverages in any Unserved Territory.  If (a) MBC fails to
deliver to KO within ninety (90) days after KO provides such notice to MBC a
written affirmation that MBC intends in good faith to distribute products that
are Energy Beverages in such Unserved Territory, (b) MBC fails to commence a
Territory Implementation in respect of such Unserved Territory in good faith
within twelve (12) months after delivery to KO of such written affirmation, or
(c) (i) MBC ceases to advance, in good faith, the applicable process described
in the definition of Territory Implementation in such Unserved Territory after
the twelve (12) month period set forth in the foregoing clause (b) and
(ii) following the twelve (12) month period

 

Exhibit G

--------------------------------------------------------------------------------


 

referred to in the foregoing clause (b), KO provides notice to MBC indicating
that MBC has ceased to advance such applicable process and MBC thereafter fails
to progress such process in good faith within ninety (90) days of receipt of
such notice, then such territory shall become an Unserved Refused Territory;
provided, however, that MBC shall be excused from continuing with any Territory
Implementation during any period that (A) a governmental or regulatory approval
process shall have delayed the commencement of distribution in such territory or
(B) economic conditions would reasonably be expected to have an adverse economic
impact on MBC’s business of distributing Products in such Unserved Territory or
to otherwise delay the commencement of distribution in such territory; provided,
further, that if at any time MBC no longer intends in good faith to implement
such Territory Implementation in the applicable Unserved Territory, it shall
promptly inform KO of such change in intention and thereafter such Unserved
Territory shall become an Unserved Refused Territory.

 

9.7.11        “Unserved Territories” means, as of a given date, a territory
where neither of the following are being or have been distributed pursuant to
one or more distribution agreements prior to such date: (a) beverages
manufactured by or for MBC, MEC or any of their Subsidiaries or marketed or sold
under the brands of MBC, MEC or any of their Subsidiaries or (b) beverages
manufactured by or for KO or any of its Subsidiaries or marketed or sold under
the brands of KO or any of its Subsidiaries and included in the KO Asset
Transfer.

 

Exhibit G

--------------------------------------------------------------------------------


 

EXHIBIT H
Amended and Restated Distribution Coordination Agreement

 

EXCLUDED TERRITORIES

 

Kalil Territories means those territories in which Kalil Bottling Co. has
exclusive rights to distribute Products as of the Effective Date.

 

Big Geyser Territory means those territories in which Big Geyser Inc. has
exclusive rights to distribute Products as of the Effective Date.

 

Exhibit H

--------------------------------------------------------------------------------


 

EXHIBIT I

Amended and Restated Distribution Coordination Agreement

 

1.6(a)(i)                                             In the event that the New
Distribution Agreement being negotiated is an amendment to an Existing
Distribution Agreement and the Proposed Distributor is willing to agree to the
terms of the Existing Distribution Agreement for the additional Sub-Territories
to be added (but not to an amendment implementing terms substantially identical
with the form attached as Exhibit A), upon KO’s direction, MEC shall not be
permitted to withhold agreement to adding the additional Sub-Territories to the
Existing Distribution Agreement.

 

Exhibit I

--------------------------------------------------------------------------------


 

EXHIBIT J

Amended and Restated Distribution Coordination Agreement

 

KO COMPETITORS

 

***

 

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Exhibit J

--------------------------------------------------------------------------------


 

EXHIBIT Y

Amended and Restated Distribution Coordination Agreement

 

 

KO agrees that no Commission or Facilitation Fee, as provided in Section 6.1 and
Section 6.2 of this Agreement, respectively, shall be payable with respect to
sales of Products delivered by MEC or any of its Affiliates to territories that
are included in any Prior Territory (as defined below) (“Prior Territory
Sales”). For the purposes of this Agreement, “Prior Territory” shall mean the
respective territories identified below of the KO/MEC Distributors identified
below.  For the avoidance of doubt, no Commission or Facilitation Fee, as
provided in Sections 6.1 and 6.2 of this Agreement, respectively, shall be
payable with respect to any Prior Territory Sales or any other sales of Products
delivered by MEC or any of its Affiliates in the Prior Territory or any part
thereof pursuant to any New Distribution Agreement/s, any new KO Distribution
Agreement/s or any future KO Distribution Agreement/s that relate to such Prior
Territory or part thereof.

 

KO/MEC Distributor

Prior Territory

Swire Coca-Cola, USA

See highlighted territories in Exhibit Y-1

Coca-Cola Bottling Company High Country

See highlighted territories in Exhibit Y-2

The Philadelphia Coca-Cola Bottling Company

See highlighted territories in Exhibit Y-3

 

For the avoidance of doubt, no Commission or Facilitation Fee, as provided in
Sections 6.1 and 6.2 of this Agreement, respectively, shall be payable with
respect to direct sales of Products by MEC to any National Account or Outlet of
a National Account (each as defined in an applicable KO Distribution Agreement).

 

Exhibit Y

--------------------------------------------------------------------------------


 

EXHIBIT Y-1

Amended and Restated Distribution Coordination Agreement

 

Prior Territory for Swire Coca-Cola, USA

 

 

[g119631ko23i001.jpg]

 

Exhibit Y-1

--------------------------------------------------------------------------------


 

EXHIBIT Y-2

Amended and Restated Distribution Coordination Agreement

 

Prior Territory for Coca-Cola Bottling Company High Country

 

[g119631ko23i002.jpg]

 

Exhibit Y-2

--------------------------------------------------------------------------------


 

EXHIBIT Y-3

Amended and Restated Distribution Coordination Agreement

 

Prior Territory for The Philadelphia Coca-Cola Bottling Company

[g119631ko23i003.jpg]

 

Exhibit Y-3

--------------------------------------------------------------------------------


 

EXHIBIT Z

Amended and Restated Distribution Coordination Agreement

 

3.                                    KO Distributors; Distribution Agreements. 
Whenever a KO Bottler Agreement with a KO Distributor that is a party to a KO
Distribution Agreement expires or is terminated by KO pursuant to either a
deficiency termination procedure or any other right of termination stated in
such a KO Bottler Agreement, KO shall notify MEC in writing within sixty (60)
days after such termination.  In the event that any such former KO Distributor
is no longer a party to any KO Bottler Agreement, upon written notice from KO,
MEC shall (or shall cause its applicable Affiliate to) terminate all KO
Distribution Agreements with such former KO Distributor to the extent that such
KO Distribution Agreements can be terminated by MEC (or such applicable
Affiliate) upon such occurrence or upon written notice pursuant to and in
accordance with the terms of the applicable KO Distribution Agreements. 
Notwithstanding the foregoing, MEC shall not be required pursuant to this
Section 3 to (or to cause such applicable Affiliate to) terminate such KO
Distribution Agreement (a) under which MEC is obligated to pay a Severance
Payment (or other amounts required to be paid for termination) to such former KO
Distributor, *** and (b) with respect to any Sub-Territory/ies applicable to the
KO Distribution Agreement to be terminated, until such time as MEC receives a
Distribution Commitment from a Primary KO Distributor for such Sub-Territory/ies
in accordance with the Distributor Negotiation Process (mutatis mutandis).

 

 

*** Indicates portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Exhibit Z

--------------------------------------------------------------------------------